Exhibit 10.1

 

CREDIT AGREEMENT

 

 

 

among

 

 

 
CARBON NATURAL GAS COMPANY,
as Borrower

 

 

 


THE LENDERS FROM TIME TO TIME PARTY HERETO

 

 

 


and

 

 

 
LEGACYTEXAS BANK,
as Administrative Agent and L/C Issuer

 

 

 


LEGACYTEXAS BANK,
as Sole Lead Arranger and Sole Book Runner

 

 

 
DATED AS OF OCTOBER 3, 2016

 





 

 

TABLE OF CONTENTS

 

  Page ARTICLE 1 DEFINITIONS 1 Section 1.1   Definitions 1 Section
1.2   Accounting Matters 27 Section 1.3   ERISA Matters 28 Section 1.4   Letter
of Credit Amounts 28 Section 1.5   Other Definitional Provisions 28 Section
1.6   Interpretative Provision 28 Section 1.7   Times of Day 28 Section
1.8   Other Loan Documents 28 ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS 29
Section 2.1   The Loans 29 Section 2.2   Letters of Credit 30 Section 2.3   Fees
37 Section 2.4   Payments Generally; Administrative Agent’s Clawback 38 Section
2.5   Evidence of Debt 39 Section 2.6   Cash Collateral 39 Section
2.7   Interest; Payment Terms 40 Section 2.8   Voluntary Termination or
Reduction of Commitments; Prepayments 42 Section 2.9   Borrowing Base 43 ARTICLE
3 TAXES, YIELD PROTECTION AND INDEMNITY 47 Section 3.1   Increased Costs 47
Section 3.2   Illegality 48 Section 3.3   Inability to Determine Rates 49
Section 3.4   Taxes 49 Section 3.5   Compensation for Losses 53 Section
3.6   Mitigation of Obligations; Replacement of Lenders 53 Section
3.7   Survival 54 ARTICLE 4 SECURITY 54 Section 4.1   Mortgaged Properties 54
Section 4.2   Collateral 55 Section 4.3   Setoff 55 Section 4.4   Authorization
to File Financing Statements 55 ARTICLE 5 CONDITIONS PRECEDENT 56 Section
5.1   Initial Extension of Credit 56 Section 5.2   All Extensions of Credit 58
ARTICLE 6 REPRESENTATIONS AND WARRANTIES 59 Section 6.1   Entity Existence 59
Section 6.2   Financial Statements; Etc 59 Section 6.3   Action; No Breach 60
Section 6.4   Operation of Business 60 Section 6.5   Litigation and Judgments 60
Section 6.6   Rights in Properties; Liens 60

 



i

 

 

Section 6.7    Enforceability 61 Section 6.8    Approvals 61 Section
6.9    Taxes 61 Section 6.10   Use of Proceeds; Margin Securities 62 Section
6.11   ERISA 62 Section 6.12   Disclosure 62 Section 6.13   Subsidiaries 62
Section 6.14   Agreements 63 Section 6.15   Compliance with Laws 63 Section
6.16   Inventory 63 Section 6.17   Regulated Entities 63 Section
6.18   Environmental Matters 63 Section 6.19   Intellectual Property 64 Section
6.20   Anti-Corruption Laws and Sanctions 64 Section 6.21   Patriot Act 64
Section 6.22   Insurance 64 Section 6.23   Solvency 65 Section 6.24   Security
Documents 65 Section 6.25   Businesses 65 Section 6.26   Labor Matters 65
Section 6.27   Gas Balancing Agreements and Advance Payment Contracts 65 Section
6.28   Material Agreements 65 Section 6.29   Hedging Agreements and Transactions
65 Section 6.30   Flood Matters 65 ARTICLE 7 AFFIRMATIVE COVENANTS 66 Section
7.1    Reporting Requirements 66 Section 7.2    Maintenance of Existence;
Conduct of Business 68 Section 7.3    Maintenance and Operation of Properties 69
Section 7.4    Taxes and Claims 69 Section 7.5    Insurance 70 Section
7.6    Inspection Rights 71 Section 7.7    Keeping Books and Records 71 Section
7.8    Compliance with Laws 71 Section 7.9    Compliance with Agreements 71
Section 7.10   Further Assurances 71 Section 7.11   ERISA 71 Section
7.12   Depository Relationship 71 Section 7.13   Additional Guarantors 72
Section 7.14   Title Assurances 72 Section 7.15   Commodity Hedging Transactions
72 Section 7.16   Concerning Operator’s Liens 73 Section 7.17   Post-Closing
Obligation 73 ARTICLE 8 NEGATIVE COVENANTS 73 Section 8.1    Debt 73 Section
8.2    Limitation on Liens 73 Section 8.3    Mergers, Etc 76 Section
8.4    Restricted Payments 76 Section 8.5    Loans and Investments 77 Section
8.6    Limitation on Issuance of Equity 78

 



ii

 

 

Section 8.7    Transactions With Affiliates 78 Section 8.8    Disposition of
Assets 78 Section 8.9    Sale and Leaseback 79 Section 8.10   Prepayment of Debt
79 Section 8.11   Nature of Business 79 Section 8.12   Environmental Protection
79 Section 8.13   Accounting 80 Section 8.14   Burdensome Agreements 80 Section
8.15   Subsidiaries 80 Section 8.16   Amendments of Constituent Documents 80
Section 8.17   Hedging Agreements and Transactions 80 Section 8.18   Gas
Balancing Agreements and Advance Payment Contracts 81 Section 8.19   Certain
Accounts Payable 81 Section 8.20   Use of Proceeds 81 Section 8.21   Joint
Operating Agreements 81 Section 8.22   Excluded Subsidiaries 81 ARTICLE 9
FINANCIAL COVENANTS 82 Section 9.1    Leverage Ratio 82 Section 9.2    Current
Ratio 82 ARTICLE 10 DEFAULT 82 Section 10.1   Events of Default 82 Section
10.2   Remedies Upon Default 84 Section 10.3   Application of Funds 85 Section
10.4   Performance by Administrative Agent 85 ARTICLE 11 AGENCY 86 Section
11.1    Appointment and Authority 86 Section 11.2    Rights as a Lender 86
Section 11.3    Exculpatory Provisions 87 Section 11.4    Reliance by
Administrative Agent 88 Section 11.5    Delegation of Duties 88 Section
11.6    Resignation of Administrative Agent 88 Section 11.7    Non-Reliance on
Administrative Agent and Other Lenders 90 Section 11.8    Administrative Agent
May File Proofs of Claim 90 Section 11.9    Collateral and Guaranty Matters 91
Section 11.10  Bank Product Agreements 91 ARTICLE 12 MISCELLANEOUS 92 Section
12.1    Expenses 92 Section 12.2    INDEMNIFICATION 93 Section
12.3    Limitation of Liability 94 Section 12.4    No Duty 94 Section
12.5    Lenders Not Fiduciary 94 Section 12.6    Equitable Relief 94 Section
12.7    No Waiver; Cumulative Remedies 94 Section 12.8    Successors and Assigns
95 Section 12.9    Survival 98 Section 12.10  Amendment 99 Section
12.11  Notices 100

 

iii

 

 

Section 12.12   Governing Law; Venue; Service of Process 101 Section
12.13   Counterparts 102 Section 12.14   Severability 102 Section
12.15   Headings 102 Section 12.16   Construction 102 Section
12.17   Independence of Covenants 102 Section 12.18   WAIVER OF JURY TRIAL 102
Section 12.19   Additional Interest Provision 103 Section 12.20   Ceiling
Election 104 Section 12.21   USA Patriot Act Notice 104 Section
12.22   Defaulting Lenders 104 Section 12.23   Sharing of Payments by Lenders
106 Section 12.24   Payments Set Aside 107 Section 12.25   Confidentiality 107
Section 12.26   Electronic Execution of Assignments and Certain Other Documents
108 Section 12.27   Intercreditor Agreement 108 Section 12.28   NOTICE OF FINAL
AGREEMENT 108

 



iv

 

 

INDEX TO SCHEDULES

 

Schedule   Description of Schedule   Section 2.1   Commitments and Applicable
Percentages   2.1 6.5   Litigation and Judgments   6.5 6.6(b)   Oil and Gas
Properties   6.6(b) 6.13   Subsidiaries   6.13 6.13(b)   Excluded Subsidiaries  
6.13(b) 6.18   Environmental Matters   6.18 6.19   Intellectual Property   6.19
6.28   Material Agreements   6.28 6.29   Hedging Agreements and Hedging
Transactions   6.29 8.1   Existing Debt   8.1 8.2   Existing Liens   8.2 8.5  
Existing Investments   8.5 12.11   Notices   12.11

 



v

 

 

INDEX TO EXHIBITS

 

Exhibit   Description of Exhibit   Section A   Assignment and Assumption   1.1 B
  Compliance Certificate   1.1 C   Borrowing Request   1.1 D   Note   1.1 E  
Tax forms   3.4(g) F   Borrowing Base Adjustment Letter   2.9(d)

 

vi

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of October 3, 2016, is among CARBON NATURAL GAS
COMPANY, a Delaware corporation (“Borrower”), the lenders from time to time
party hereto (collectively, “Lenders” and individually, a “Lender”), and
LEGACYTEXAS BANK, a Texas state bank, as Administrative Agent and L/C Issuer.

 

RECITALS

 

Borrower has requested that Lenders extend credit to Borrower as described in
this Agreement. Lenders are willing to make such credit available to Borrower
upon and subject to the provisions, terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1.1 or in the provision, section or
recital referred to below:

 

“Acceptable Commodity Hedging Transactions” means:

 

(a)       Commodity Hedging Transactions meeting each of the following criteria
unless a variation therefrom is consented to in writing by Administrative Agent:

 

(i)       The quantity of gaseous and liquid hydrocarbons owned by Borrower and
its Subsidiaries subject to Commodity Hedging Transactions (other than floors
covered by clause (b) below) at the time of entering into such Commodity Hedging
Transactions shall not, without the prior written approval of Administrative
Agent, be greater than (A) for natural gas, 90% of the monthly Projected
Production of natural gas from the Oil and Gas Properties of Borrower and its
Subsidiaries used in determining the Borrowing Base and not the subject of
Commodity Hedging Transactions under clause (b) below, (B) for oil, 90% of the
monthly Projected Production of oil from the Oil and Gas Properties of Borrower
and its Subsidiaries used in determining the Borrowing Base and not the subject
of Commodity Hedging Transactions under clause (b) below and (C) for condensate
and natural gas liquids, including gas processing plant products, 90% of the
monthly Projected Production of such liquids from the Oil and Gas Properties of
Borrower and its Subsidiaries used in determining the Borrowing Base and not the
subject of Commodity Hedging Transactions under clause (b) below.

 

(ii)       The “strike prices” under any Commodity Hedging Transactions (and the
“strike price ceiling” under any collar), at the time of entering into such
Commodity Hedging Transactions, shall not be less than the lowest prices
utilized in the most recent base case evaluation of the Oil and Gas Properties
used by Administrative Agent in determining the Borrowing Base, except that
under certain downside conditions such lower strike price as Administrative
Agent may approve in writing following a written request by Borrower may be
used.

 

CREDIT AGREEMENT - Page 1 

 

 

(iii)       The counterparty or counterparties thereunder must be Approved
Commodity Swap Counterparties.

 

(iv)       The Commodity Hedging Transaction is a standard commodity hedging
arrangement entered into in the ordinary course of business for the principal
purpose of protecting against fluctuations in commodity prices or commodity
basis risk and not for the purpose of speculation.

 

(v)       The Commodity Hedging Transaction does not have a term longer than 4
years.

 

(vi)       The Commodity Hedging Transaction is unsecured except as specifically
permitted by the Loan Documents or the Intercreditor Agreement.

 

(vii)       The Commodity Hedging Transaction is otherwise acceptable to
Administrative Agent in its reasonable discretion.

 

(b)       Commodity Hedging Transactions in the form of minimum price guarantees
or “floors,” limited to 100% (or such greater percentage as Administrative Agent
may approve in writing from time to time) of the monthly Projected Production
from any commodity category of Borrower’s and its Subsidiaries’ Proved Oil and
Gas Properties not subject to Commodity Hedging Transactions under clause (a)
above and otherwise satisfying the requirements of subclauses (ii) through (vii)
of clause (a) of this definition.

 

“Account” means an account, as defined in the UCC.

 

“Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a business unit or line of
business of another Person, in each case (i) whether or not involving a merger
or consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

 

“Acquisition Agreement” means that certain Purchase and Sale Agreement, dated as
of the Closing Date, by and among the Sellers, as sellers, and Nytis, as buyer,
and all modifications, supplements and amendments thereof.

 

“Acquisition Documents” means the Acquisition Agreement and all agreements,
assignments, deeds, conveyances, certificates or other documents and instruments
now or hereafter executed and delivered by any Seller and/or Nytis pursuant to
the Acquisition Agreement or in connection with the transactions contemplated by
the Acquisition Agreement.

 

“Adjusted LIBOR” means, with respect to any LIBOR Portion for any Interest
Period or day, as applicable, an interest rate per annum equal to LIBOR for such
Interest Period or day multiplied by the Statutory Reserve Rate.

 

“Administrative Agent” means LegacyTexas Bank, in its capacity as administrative
agent under any of the Loan Documents, until the appointment of a successor
administrative agent pursuant to the terms of this Agreement and, thereafter,
shall mean such successor administrative agent.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

CREDIT AGREEMENT - Page 2 

 

 

“Advance Payment Contract” means any take-or-pay or similar contract whereby
Borrower or any of its Subsidiaries agrees to accept a defined payment (whether
at the time the contract is entered into or in the future) as payment-in-full
for the purchase of present or future production of Hydrocarbons from its Oil
and Gas Properties (each, an “Advance Payment”) and to deliver such Hydrocarbons
at some future time without then or thereafter receiving full payment therefor
at the prevailing market price for such Hydrocarbons as of the date of delivery
thereof.

 

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, Controls or is Controlled by, or
is under common Control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting Equity Interests
of such Person; or (c) 10% or more of the voting Equity Interests of which is
directly or indirectly beneficially owned or held by such Person; provided,
however, in no event shall any Lender be deemed an Affiliate of Borrower or any
of its Subsidiaries or Affiliates.

 

“Agent Parties” means, collectively, Administrative Agent and its Related
Parties.

 

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of the Lenders at such time, which aggregate amount shall be the
lesser of (a) the aggregate amount set forth on Schedule 2.1 and (b) the
Borrowing Base in effect at such time.

 

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate
Revolving Credit Exposures of all Lenders at such time.

 

“Agreement” means this Credit Agreement, together with all schedules, exhibits
and appendices attached to or otherwise identified herewith, in each case as
amended, restated supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to Borrower and its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means the applicable percentages per annum set forth below
based upon the Utilization applicable from time to time. The Applicable Margin
shall immediately and automatically change when and as the Utilization changes.

 



Pricing Level  Utilization  Base Rate Portion   LIBOR Portion and Letter of
Credit Fee   Commitment Fee  1  < 25%   0.50%   3.50%   0.50% 2  > 25% but <
50%   0.75%   3.75%   0.50% 3  > 50% but < 75%   1.00%   4.00%   0.50% 4  > 75%
but < 90%   1.25%   4.25%   0.50% 5  > 90%   1.50%   4.50%   0.50%



 

CREDIT AGREEMENT - Page 3 

 

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that if the
Aggregate Commitments have been terminated pursuant to the terms hereof, then
the Applicable Percentage of each Lender shall be determined based upon the
Applicable Percentage of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“Applicable Rate” means (a) in the case of a Portion bearing interest based upon
the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the case of
a Portion bearing interest based upon LIBOR, Adjusted LIBOR plus the Applicable
Margin.

 

“Approved Commodity Swap Counterparty” means (a) each Bank Product Provider,
(b) BP Energy Company, a Delaware corporation, and (c) each other swap
counterparty approved in writing from time to time by Administrative Agent;
provided, however, Administrative Agent may, by giving written notice to
Borrower (with respect to clauses (b) and (c)), elect to revoke such swap
counterparty’s status as an Approved Commodity Swap Counterparty for purposes of
any Commodity Hedging Transactions entered into following such notice if the
Administrative Agent has any concerns about the long or short term financial
well-being or creditworthiness of such swap counterparty.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means LegacyTexas Bank in its capacity as sole lead arranger and sole
book runner.

 

“ASC 410” means the Accounting Standards Codification No. 410 (Asset Retirement
and Environmental Obligations), as issued by the Financial Accounting Standards
Board, as amended.

 

“ASC 815” means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board, as amended.

 

“ASC 825” means the Accounting Standards Codification No. 825 (Financial
Instruments), as issued by the Financial Accounting Standards Board, as amended.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.8), and accepted by Administrative Agent, in
substantially the form of Exhibit A or any other form approved by Administrative
Agent.

 

“Bank Product Agreements” means those certain agreements entered into from time
to time between any Obligated Party and a Bank Product Provider in connection
with any Bank Products, including without limitation, Hedging Agreements.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligated Party to
any Bank Product Provider pursuant to or evidenced by any Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that an Obligated Party is
obligated to reimburse to any Bank Product Provider as a result of such Bank
Product Provider purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to any
Obligated Party pursuant to a Bank Product Agreement. For the avoidance of
doubt, the Bank Product Obligations arising under any Hedging Transaction shall
be determined by the Hedge Termination Value thereof.

 

CREDIT AGREEMENT - Page 4 

 

 

“Bank Product Provider” means any Person that, at the time it enters into a Bank
Product Agreement is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.

 

“Bank Products” means any service provided to, facility extended to, or
transaction entered into with any Obligated Party by any Bank Product Provider
consisting of (a) deposit accounts, (b) cash management services, including
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system) and other cash management arrangements
maintained with any Bank Product Provider, (c) debit cards, stored value cards,
and credit cards (including commercial credit cards (including so-called
“procurement cards” or “P-cards”)) and debit card and credit card processing
services or (d) Hedging Agreements.

 

“Base Rate” means, for any day, a per annum interest rate equal to the highest
of (a) the Prime Rate for such day; (b) the sum of the Federal Funds Rate for
such day plus 0.50%; and (c) Adjusted LIBOR for such day plus 1.00%.

 

“Base Rate Portion” means each Portion bearing interest based on the Base Rate.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

 

“Borrower” means the Person identified as such in the introductory paragraph
hereto, and its successors and assigns to the extent permitted by Section 12.8.

 

“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.1.

 

“Borrowing Base” means, as of any date, the loan amount that may be supported by
the Oil and Gas Properties of Borrower and its Subsidiaries, as determined by
Administrative Agent and approved by the Required Lenders, or all of the
Lenders, as applicable, as set forth in Section 2.9.

 

“Borrowing Base Adjustment Letter” means a borrowing base adjustment letter
substantially in the form of Exhibit F attached hereto.

 

“Borrowing Base Deficiency” means the amount by which the Aggregate Revolving
Credit Exposure exceeds the amount of the Borrowing Base.

 

“Borrowing Base Deficiency Notice” means a notice from Administrative Agent to
Borrower that a Borrowing Base Deficiency exists because of a periodic or
special redetermination made pursuant to Section 2.9(b) or Section 2.9(c)(i).

 

“Borrowing Request” means a writing, substantially in the form of Exhibit C,
properly completed and signed by a Responsible Officer of Borrower, requesting a
Borrowing.

 

“Brushy Gap” means Brushy Gap Coal & Gas, Inc., a Kentucky corporation.

 

“BTU” means a British thermal unit.

 

CREDIT AGREEMENT - Page 5 

 

 

“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by Law to be closed, and (b) for purposes of any
LIBOR Portion, a day that satisfies the requirements of clause (a) and that is a
day on which commercial banks in the City of London, England are open for
business and dealing in offshore Dollars. Unless otherwise provided, the term
“days” when used herein means calendar days.

 

“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of Property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or Lenders,
as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)       the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities Exchange Commission thereunder as in
effect on the date hereof) of Equity Interests representing more than 25% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Borrower;

 

(b)       a majority of the seats (other than vacant seats) on the board of
directors of Borrower are occupied by Persons who were neither (i) nominated by
the board of directors of Borrower nor (ii) appointed by directors so nominated;
or

 

(c)       Patrick McDonald ceases for any reason to be active in the day to day
management of Borrower and shall not be replaced within 180 days by another
Person acceptable to Administrative Agent in its sole discretion.

 

“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 12.10.

 

CREDIT AGREEMENT - Page 6 

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Collateral” means substantially all of the Property of Borrower and its
Subsidiaries as described in the Security Documents, together with any other
Property and collateral described in the Security Documents, including, among
other things, the Mortgaged Properties and any other Property which may now or
hereafter secure the Obligations or any part thereof.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.1(a), and (b) purchase participations in L/C
Obligations pursuant to Section 2.2, in an aggregate principal amount at any one
time outstanding not to exceed the lesser of (i) the amount set forth opposite
such Lender’s name on Schedule 2.1 under the caption “Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement and (ii) such Lender’s Applicable
Percentage of the Borrowing Base in effect from time to time.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedging Transaction” means any swap transaction, cap, floor, collar,
exchange transaction, forward transaction or other exchange or protection
transaction relating to Hydrocarbons or any option with respect to any such
transaction, including derivative financial instruments.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to Administrative Agent, any Lender, or L/C Issuer by means of
electronic communications pursuant to Section 12.11(d), including through the
Platform.

 

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit B, or in any other form agreed to by Borrower and Administrative Agent,
prepared by and certified by a Responsible Officer of Borrower.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation or certificate of formation, as applicable, and
bylaws; (b) in the case of a general partnership, its partnership agreement;
(c) in the case of a limited partnership, its certificate of limited partnership
or certificate of formation, as applicable, and partnership agreement; (d) in
the case of a trust, its trust agreement; (e) in the case of a joint venture,
its joint venture agreement; (f) in the case of a limited liability company, its
articles of organization or certificate of formation, as applicable, operating
agreement, regulations and/or other organizational and governance documents and
agreements; and (g) in the case of any other entity, its organizational and
governance documents and agreements.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise, and the terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Crawford Company” means Crawford Gas Gathering Company, LLC, an Indiana limited
liability company.

 

CREDIT AGREEMENT - Page 7 

 

 

“Credit Extension” means each of (a) a Borrowing and (b) an L/C Credit
Extension.

 

“Current Ratio” means, with respect to Borrower and its Subsidiaries on a
consolidated basis as of any date of determination thereof, the ratio of (a) the
sum of current assets (but excluding the amount of any non-cash items as a
result of the application of ASC 410 and ASC 815) plus the Revolving Credit
Availability on such date to (b) current liabilities (but excluding the amount
of any liabilities respecting any non-cash items as a result of the application
of ASC 410 and ASC 815) excluding (i) the current portion of the Obligations on
such date and (ii) during the period from the Closing Date until December 31,
2017, to the extent such liabilities are non-cash items, firm transportation
contract obligations resulting from a purchase accounting allocation in
connection with a previous Acquisition by Nytis, in each case for purposes of
this definition, determined in accordance with GAAP.

 

“Debt” means, with respect to any Person as of any date of determination
thereof, without duplication, (a) all obligations of such Person for borrowed
money; (b) all obligations of such Person evidenced by bonds, notes, debentures,
or other similar instruments; (c) all obligations of such Person to pay the
deferred purchase price of Property or services, except trade accounts payable
of such Person arising in the ordinary course of business that are not past due
by more than 90 days, unless such payables are being contested in good faith by
appropriate proceedings and adequate reserves for such items have been made in
accordance with GAAP; (d) all Capitalized Lease Obligations of such Person;
(e) all Debt or other obligations of others Guaranteed by such Person; (f) all
obligations secured by a Lien existing on Property owned by such Person, whether
or not the obligations secured thereby have been assumed by such Person or are
non-recourse to the credit of such Person; (g) any other obligation for borrowed
money or other financial accommodations which in accordance with GAAP would be
shown as a liability on the balance sheet of such Person; (h) any repurchase
obligation or liability of a Person with respect to Accounts, chattel paper or
notes receivable sold by such Person; (i) any liability under a sale and
leaseback transaction that is not a Capitalized Lease Obligation; (j) any
obligation under any so called “synthetic leases”; (k) any obligation arising
with respect to any other transaction that is the functional equivalent of
borrowing but which does not constitute a liability on the balance sheets of a
Person; (l) all payment and reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; (m) all liabilities of such
Person in respect of unfunded vested benefits under any Plan; (n) all net Hedge
Obligations of such Person, valued at the Hedge Termination Value thereof;
(o) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment;
and (p) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person prior to the date that is 90 days after the Maturity Date,
valued, in the case of redeemable preferred stock interests, at the greater of
its voluntary or involuntary liquidation preference plus all accrued and unpaid
dividends.

 

For all purposes, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

 

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable Law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, assignment for the benefit of creditors,
moratorium, arrangement or composition, extension or adjustment of debts, or
similar Laws affecting the rights of creditors.

 

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

 

CREDIT AGREEMENT - Page 8 

 

 

“Default Interest Rate” means (a) when used with respect to Obligations (other
than Obligations described in the following clauses (b) and (c)), an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Margin, if any,
applicable to a Base Rate Portion plus (iii) 2.00% per annum; (b) when used with
respect to a LIBOR Portion, an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such LIBOR Portion
plus 2.00% per annum; and (c) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Margin plus 2.00% per annum; provided, however, in
no event shall the Default Interest Rate exceed the Maximum Rate.

 

“Defaulting Lender” means, subject to Section 12.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified Borrower, Administrative Agent, or L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent or Borrower to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.22(b)) upon delivery of written
notice of such determination to Borrower and each Lender which notice shall be
promptly provided by the Administrative Agent.

 

“Disposition” means any sale, lease, sub-lease, transfer, assignment,
conveyance, release, loss or other disposition, or the entry into any contract,
including any Farmout, the performance of which would result in any of the
foregoing, of any interest in Property (including any Oil and Gas Property), or
of any Equity Interest in a Subsidiary that owns Property (including, but not
limited to, any Oil and Gas Property), in any transaction or event or series of
transactions or events, and “Dispose” has the correlative meaning thereto.

 

CREDIT AGREEMENT - Page 9 

 

  



“Dollars” and “$” mean lawful money of the United States of America.

 

“EBITDA” means, with respect to Borrower and its Subsidiaries on a consolidated
basis as of any applicable date of determination thereof and for any Test
Period, an amount equal to (a) Net Income (excluding any non-cash revenue or
expense associated with Hedging Agreements resulting from ASC 815 and any
non-cash charges attributable to the application of ASC 410), plus without
duplication (b) the sum of the following to the extent deducted in the
calculation of Net Income: (i) interest expense; (ii) income taxes;
(iii) depreciation; (iv) depletion; (v) amortization; (vi) extraordinary losses
determined in accordance with GAAP; (vii) other non-recurring expenses reducing
such Net Income which do not represent a cash item in such Test Period or any
future period; (viii) all other non-cash charges and credits to income including
ceiling test impairments under full cost accounting; (ix) fees paid to the
Lenders, L/C Issuer, and Administrative Agent under this Agreement;
(x) transaction-related costs and expenses with respect to this Agreement, the
Intercreditor Agreement and the Acquisition Agreement; and (xi) losses on the
sale of assets, minus without duplication (c) the sum of the following to the
extent included in the calculation of Net Income: (i) income tax credits;
(ii) extraordinary gains determined in accordance with GAAP; (iii) gains on the
sale of assets; and (iv) all non-recurring, non-cash items increasing Net
Income.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.8(b)(iii), 12.8(b)(v) and 12.8(b)(vi) (subject to
such consents, if any, as may be required under Section 12.8(b)(iii)).

 

“Environmental Laws” means any and all federal, state, and local Laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act,
33 U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.

 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equivalent ownership
(or profit) interests in a Person, securities convertible into or exchangeable
for shares of capital stock of (or other ownership or profit interests in) such
Person, and any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as an Obligated Party or is under common control
(within the meaning of Section 414(c) of the Code and Sections 414(m) and (o) of
the Code for purposes of the provisions relating to Section 412 of the Code)
with an Obligated Party.

 

CREDIT AGREEMENT - Page 10 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Obligated Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Obligated Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the occurrence of an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan, (f) the imposition of any liability to the PBGC under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligated Party or any ERISA Affiliate, (g) the failure of any
Obligated Party or ERISA Affiliate to meet any funding obligations with respect
to any Plan or Multiemployer Plan, (h) a Plan becomes subject to the at-risk
requirements in Section 303 of ERISA and Section 430 of the Code or (i) a
Multiemployer Plan becomes subject to the requirements for plans in endangered
or critical status under Section 432 of the Code or Section 305 of ERISA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Excluded Subsidiaries” means each of the entities listed in Schedule 6.13(b),
including without limitation, Brushy Gap.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all Guarantees of such Guarantor’s Swap Obligations
by Borrower or any other Guarantor) at the time the Guarantee of such Guarantor,
or a grant by such Guarantor of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.6(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

CREDIT AGREEMENT - Page 11 

 

 

“Existing Credit Agreement” means the Credit Agreement dated May 31, 2010,
between Nytis, as borrower, and Bank of Oklahoma, N.A., as lender, as amended
from time to time.

 

“Facility” means, at any time, the Aggregate Commitments at such time.

 

“Farmout” means an arrangement pursuant to any agreement whereby the owner(s) of
one or more oil, gas and/or mineral leases or other oil and natural gas working
interests with respect to any property from which production of Hydrocarbons is
sought agrees to transfer or assign an interest in such property to one or more
Persons in exchange for (a) drilling or participating in (or agreeing to drill
or participate in) the cost of the drilling of one or more wells, or undertaking
other exploration or development activities or participating in the cost of such
activities (or agreeing to do so), in an attempt to obtain production of
Hydrocarbons from such property, or (b) obtaining production of Hydrocarbons
from such property or participating in the costs of obtaining such production.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York, on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of the L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

CREDIT AGREEMENT - Page 12 

 

 

“Gas Balancing Agreement” means any agreement or arrangement whereby Borrower or
any of its Subsidiaries, or any other party owning an interest in any
Hydrocarbons to be produced from Oil and Gas Properties in which Borrower or any
of its Subsidiaries owns an interest, has a right to take more than its
proportionate share of production therefrom.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, tribal body or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

 

“Guarantee” by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guaranteed Parties” means the collective reference to Administrative Agent,
each Lender, L/C Issuer, each Bank Product Provider, and any other Person the
Obligations owing to which are, or are purported to be, Guaranteed under the
terms of a Guaranty.

 

“Guarantors” means each Person who from time to time Guarantees all or any part
of the Obligations under the Loan Documents, and “Guarantor” means any one of
the Guarantors.

 

“Guaranty” means each written guaranty of a Guarantor in favor of Administrative
Agent, for the benefit of the Guaranteed Parties, in form and substance
satisfactory to Administrative Agent.

 

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

 

“Hedge Obligations” means, at any time with respect to any Person, all
indebtedness, liabilities, and obligations of such Person under or in connection
with any Hedging Agreement or Hedging Transaction, whether actual or contingent,
due or to become due and existing or arising from time to time.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and settlement
amounts, early termination amounts or termination value(s) determined in
accordance therewith, such settlement amounts, early termination amounts or
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedging Transactions, as determined based upon one or more commercially
reasonable mid-market or other readily available quotations provided by any
dealer which is a party to such Hedging Transactions or any other recognized
dealer in such Hedging Transactions (which may include a Lender or any Affiliate
of a Lender).

 

CREDIT AGREEMENT - Page 13 

 

 

“Hedging Agreement” means any International Swap Dealers Association, Inc.
Master Agreement, International Swaps and Derivatives Association, Inc. Master
Agreement or other agreement and all schedules and exhibits attached thereto and
incorporated therein that set forth the general terms upon which a Person may
enter into one or more Hedging Transactions.

 

“Hedging Transaction” means a Commodity Hedging Transaction, a Rate Management
Transaction or any other transaction with respect to any swap, forward, future
or derivative transaction or option or similar transaction, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

 

“Honor Date” has the meaning set forth in Section 2.2(c)(i).

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products and other substances derived therefrom or the
processing thereof, including natural gas liquids, and all other minerals and
substances produced in conjunction with such substances, including, sulfur,
geothermal steam, water, carbon dioxide, helium and any and all minerals, ores
or substances of value and the products and proceeds therefrom.

 

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
defects or clouds on title, discrepancies in reported net revenue or working
interest ownership interests and other defects, discrepancies, Liens and similar
matters which do not, individually or in the aggregate, affect Oil and Gas
Properties with a Recognized Value greater than five percent (5.00%) of the
Recognized Value of all such properties included in the Borrowing Base.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Independent Engineer” means Cawley, Gillespie & Associates, Inc. or any other
third-party engineering firm acceptable to Administrative Agent in its sole
discretion.

 

“Information” has the meaning set forth in Section 12.25.

 

“Initial Reserve Report” means the Reserve Report prepared by an Independent
Engineer and updated by Borrower’s own engineer, dated as of June 30, 2016,
covering all of the Oil and Gas Properties of Borrower and its Subsidiaries or
to be acquired pursuant to the Acquisition Agreement as of March 1, 2017.

 

“Intellectual Property” means all copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.

 

CREDIT AGREEMENT - Page 14 

 

 

“Intercreditor Agreement” means and certain intercreditor agreement among
Borrower, one or more Approved Commodity Swap Counterparties that are not Bank
Product Providers, and Administrative Agent, as contractual collateral
representative for itself, the Lenders, the Bank Product Providers and such
Approved Commodity Swap Counterparties, as amended and in effect from time to
time.

 

“Interest Period” means, with respect to any LIBOR Portion, the period
commencing on the date such Portion becomes a LIBOR Portion (whether by the
making of a Loan or its continuation or conversion) and ending on the
numerically corresponding day in the calendar month that is one, two, or three
months thereafter, as Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a LIBOR Portion that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

 

“Interest Rate” means the rate equal to the lesser of (a) the Maximum Rate and
(b) the Applicable Rate.

 

“IRS” means the Internal Revenue Service or any entity succeeding to all or any
of its functions.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer and
relating to such Letter of Credit.

 

“Jaguar Triangle Partnership” means Jaguar Triangle Partners, a Kentucky general
partnership.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by Borrower on the date when made
or refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means LegacyTexas Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination thereof, an amount
equal to the aggregate amount available to be drawn under all outstanding
Letters of Credit, plus the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.4. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

CREDIT AGREEMENT - Page 15 

 

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lease Operating Statement” means a report, in form and substance reasonably
satisfactory to Administrative Agent, prepared by Borrower covering each of the
Proved Oil and Gas Properties of Borrower and its Subsidiaries included in the
most recent redetermination of the Borrowing Base and detailing on a monthly
basis the Hydrocarbon production volumes, revenues, associated lease operating
expenses, taxes and other expenses for such Proved Oil and Gas Properties.

 

“LegacyTexas Bank” means LegacyTexas Bank, a Texas state bank, and its
successors and assigns.

 

“Lender” and “Lenders” have the meanings set forth in the introductory paragraph
hereto and shall include L/C Issuer, as the context may require.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

 

“Letter of Credit Expiration Date” means the date that is seven days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning set forth in Section 2.3(a).

 

“Letter of Credit Sublimit” means an amount equal to $500,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Leverage Ratio” means, as of any date of determination thereof, the ratio of
(a) all Debt of Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP, as of such date to (b) EBITDA of Borrower and its
Subsidiaries, on a consolidated basis, for the Test Period most recently ended.

 

“Liberty Energy Advances” means the funds advanced to Nytis by Liberty Energy
LLC in connection with the participation agreements by and between Nytis and
Liberty Energy LLC covering Oil and Gas Properties located in portions of Boyd,
Carter, Greenup and Lawrence Counties, Kentucky. As of June 30, 2016, the
outstanding balance of the Liberty Advances was approximately $1,633,000 and is
being repaid by Nytis by means of crediting to Liberty Energy LLC its portion of
monthly joint interest billings.

 

CREDIT AGREEMENT - Page 16 

 

 

“LIBOR” means:

 

(a)       for any interest calculation with respect to a LIBOR Portion, for any
Interest Period:

 

(i)       the rate per annum for deposits for the same term in Dollars that
appears on Thomson Reuters ICE Benchmark Administration LIBOR Rates Page (or the
successor thereto if the ICE Benchmark Administration is no longer making a
LIBOR rate available) at approximately 11:00 a.m., London, England time, on the
related LIBOR Determination Date; provided, however, if such rate appearing on
such page is less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; or

 

(ii)       if such rate does not appear on such screen or service, or such
screen or service shall cease to be available, then LIBOR shall be determined by
Administrative Agent to be the offered rate on such other screen or service that
displays an average interest settlement rate for deposits in Dollars (for
delivery on the first day of such Interest Period) for a term equivalent to such
Interest Period as of 11:00 a.m. on the relevant LIBOR Determination Date;
provided, however, if such rate appearing on such screen or service is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement; or

 

(ii)       if the rates referenced in the foregoing clauses (a)(i) and (a)(ii)
are not available, then LIBOR for the relevant Interest Period will be
determined by such alternate method as is reasonably selected by Administrative
Agent; and

 

(b)       for any interest calculation with respect to a Base Rate Portion:

 

(i)       the rate per annum for deposits in Dollars that appears on Thomson
Reuters ICE Benchmark Administration LIBOR Rates Page (or the successor thereto
if the ICE Benchmark Administration is no longer making a LIBOR rate available)
at approximately 11:00 a.m., London, England time, on the related LIBOR
Determination Date for a term of one month commencing on the date of
calculation; provided, however, if such rate appearing on such page is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement; or

 

(ii)       if such rate does not appear on such screen or service, or such
screen or service shall cease to be available, then LIBOR shall be determined by
Administrative Agent to be the offered rate on such other screen or service that
displays an average interest settlement rate for deposits in Dollars (for
delivery on such date of calculation) for a term of one month as of 11:00 a.m.
on the relevant LIBOR Determination Date; provided, however, if such rate
appearing on such screen or service is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; or

 

(iii)       if the rates referenced in the foregoing clauses (b)(i) and (b)(ii)
are not available, then LIBOR for a term of one month will be determined by such
alternate method as is reasonably selected by Administrative Agent.

 

“LIBOR Determination Date” means a day that is two Business Days prior to the
beginning of the relevant Interest Period or prior to the applicable date of
determination, as applicable.

 

“LIBOR Portion” means each Portion bearing interest based on Adjusted LIBOR
(other than any Portion bearing interest at the Base Rate which is determined by
reference to Adjusted LIBOR).

 

CREDIT AGREEMENT - Page 17 

 

 

“Lien” means, as to any Property of any Person, (a) any lien, mortgage, security
interest, tax lien, pledge, charge, hypothecation, collateral assignment, or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law, or otherwise, affecting such Property, (b)
production payments and the like payable out of such Property, and (c) the
signing or filing of a financing statement which names the Person as debtor or
the signing of any security agreement, or the signing of any document
authorizing a secured party to file any financing statement which names such
Person as debtor.

 

“Loan” has the meaning set forth in Section 2.1(a).

 

“Loan Documents” means this Agreement, each Guaranty, the Security Documents,
the Notes, the Issuer Documents, and all other promissory notes, security
agreements, deeds of trust, assignments, letters of credit, guaranties, and
other instruments, documents, or agreements executed and delivered pursuant to
or in connection with this Agreement or the Security Documents; provided that
the term “Loan Documents” shall not include any Bank Product Agreement or the
Intercreditor Agreement.

 

“Loss” has the meaning set forth in Section 7.5(c).

 

“Material Adverse Event” means any act, event, condition, or circumstance which
could materially and adversely affect (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries, taken as a whole; (b) the ability of
any Obligated Party to perform its obligations under any Loan Document to which
it is a party or the Intercreditor Agreement to the extent party thereto; or
(c) the legality, validity, binding effect or enforceability against any
Obligated Party of any Loan Document to which it is a party or the Intercreditor
Agreement to the extent party thereto.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any of its Subsidiaries is a party or by which any Oil and Gas
Property of Borrower or any of its Subsidiaries is bound, net gas imbalance
liabilities of Borrower or any of its Subsidiaries, considered individually or
in the aggregate, in excess of $250,000. Gas imbalances will be determined based
on Gas Balancing Agreements, with respect to wellhead imbalances, or gas
purchase or transportation agreements, with respect to downstream imbalances, if
any, specifying the method of calculation thereof, or, alternatively, if no such
Gas Balancing Agreements or gas purchase or transportation agreements, as the
case may be, are in existence, gas imbalances will be calculated by multiplying
(x) the volume of gas imbalance as of the date of calculation (expressed in
thousand cubic feet) by (y) the heating value in BTUs per thousand cubic feet,
times the Henry Hub average daily spot price for the month immediately preceding
the date of calculation adjusted for location differential and transportation
costs based upon the location where the Oil and Gas Property giving rise to the
imbalances are located.

 

“Maturity Date” means October 3, 2020, or such earlier date on which the
Commitment of each Lender terminates as provided in this Agreement; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next succeeding Business Day.

 

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lenders in accordance
with applicable Texas Law (or applicable United States federal Law to the extent
that such Law permits Lenders to charge, contract for, receive or reserve a
greater amount of interest than under Texas Law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable Law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

 

CREDIT AGREEMENT - Page 18 

 

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the time that a Defaulting Lender exists, an
amount equal to 105% of the Fronting Exposure of L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.6(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by Administrative Agent and L/C Issuer in their sole
discretion.

 

“Mortgaged Properties” means all present and future Oil and Gas Properties of
one or more of Borrower and its Subsidiaries in which one or more of Borrower
and its Subsidiaries has granted or does hereafter grant a mortgage or Lien to
or for the benefit of Administrative Agent for the benefit of the Secured
Parties.

 

“Mortgages” means, collectively, the mortgages or deeds of trust now or
hereafter encumbering Borrower’s or any of its Subsidiaries’ fee or leasehold
estates in the property described therein in favor of Administrative Agent, in
form and substance satisfactory to Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to an Obligated Party or any ERISA Affiliate and which
is covered by Title IV of ERISA.

 

“Net Income” means, for any Person for any Test Period, the net income (or loss)
of such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that Net Income shall exclude (a) the net income
of any Subsidiary of such Person during such Test Period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Constituent
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such Test Period except that such Person’s equity in any net loss of any
such Subsidiary for such Test Period shall be included in determining Net
Income, and (b) any income (or loss) for such Test Period of any other Person if
such other Person is not a Subsidiary, except that Borrower’s equity in the net
income of any such Person for such Test Period shall be included in Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Test Period to Borrower or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary, such
Subsidiary is not precluded from further distributing such amount to Borrower as
described in clause (a) of this proviso).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 12.10 and (b) has been approved
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D.

 

“Nytis” means Nytis Exploration Company LLC, a Delaware limited liability
company.

 

CREDIT AGREEMENT - Page 19 

 

 

“Obligated Party” means each of the Borrower, the Guarantors and each other
Person who is or becomes party to any agreement that obligates such Person to
pay or perform, or that Guarantees or secures payment or performance of, the
Obligations under the Loan Documents or any part thereof.

 

“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and each other Obligated Party to Administrative Agent, each
Lender, any Affiliates of Administrative Agent or any Lender and any Bank
Product Provider now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, arising under or pursuant to this Agreement, any Bank
Product Agreements (but in the case of Bank Product Agreements that are Hedging
Agreements, limited to obligations and liabilities of Borrower and its
Subsidiaries to Bank Product Providers in respect of Hedging Transactions that
are permitted by Section 8.17 and the Hedging Agreements under which they arise,
to the extent related thereto, including any related early termination or
settlement amounts) or the other Loan Documents, and all interest accruing
thereon (whether a claim for post-filing or post-petition interest is allowed in
any bankruptcy, insolvency, reorganization or similar proceeding) and all
attorneys’ fees and other expenses incurred in the enforcement or collection
thereof; provided that, as to any Guarantor, the “Obligations” shall exclude any
Excluded Swap Obligations of such Guarantor.

 

“Oil and Gas Properties” means (a) all present and future interests and estates
existing under any oil, gas and/or mineral leases including, without limitation,
working interests, royalty interests, overriding royalty interests, production
payments, net profits interests and carried interests, (b) all present and
future rights in mineral fee interests, including without limitation, any
reversionary interests relating thereto, (c) all rights, titles and interests
created by or arising under the terms of all present and future unitization,
communitization or pooling arrangements (and all properties covered and units
created thereby) whether arising by contract or operation of law which now or
hereafter include all or any part of the foregoing, (d) all rights, titles and
interest created by or arising under the terms of all present and future
Farmouts including, without limitation, any back-in interests related thereto,
(e) all unsevered and unextracted Hydrocarbons in, under or attributable with
respect to any of the foregoing, and (f) all rights, remedies, powers and
privileges with respect to any of the foregoing, in each case, including,
without limitation, all of the foregoing which are classified as proved
developed producing, proved developed non-producing, proved developed behind
pipe, proved developed shut-in, proved undeveloped, probable and possible
reserves and any other reserve category recognized by the Society of Petroleum
Evaluation Engineers or any successor thereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Outstanding Amount” means (a) with respect to the Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date, and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

 

CREDIT AGREEMENT - Page 20 

 

 

“Participant” means any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, a Defaulting Lender, or Borrower or any of
Borrower’s Affiliates or Subsidiaries or any other Obligated Party) to which a
participation is sold by any Lender in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it).

 

“Participant Register” means a register in the United States on which each
Lender that sells a participation enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, signed into law October 26, 2001).

 

“Payment Date” means (a) in respect of each Base Rate Portion, the first day of
each and every calendar quarter during the term of this Agreement and the
Maturity Date, and (b) in respect of each LIBOR Portion, the last day of each
Interest Period applicable to such LIBOR Portion (or the day that is three
months after the first day of such Interest Period if such Interest Period has a
length of more than three months) and the Maturity Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

 

“Permitted Liens” means those Liens permitted by Section 8.2.

 

“Permitted Refinancing” means Debt constituting a refinancing or extension of
Debt permitted under Sections 8.1(b) and 8.1(d) that (a) has an aggregate
outstanding principal amount not greater than the aggregate principal amount of
the Debt being refinanced or extended plus an amount equal to the fees and
expenses reasonably incurred in connection with such refinancing or extension,
(b) is not entered into as part of a sale leaseback transaction, (c) is not
secured by a Lien on any assets other than the collateral securing the Debt
being refinanced or extended, (d) the obligors of which are the same as the
obligors of the Debt being refinanced or extended and (e) is otherwise on terms
no less favorable to the Obligated Parties, taken as a whole, than those of the
Debt being refinanced or extended.

 

“Permitted Tax Distributions” means, with respect to any Person, any dividend or
distribution to any holder of such Person’s Equity Interests to permit such
holders to pay federal income taxes and all relevant state and local income
taxes at a rate equal to the highest marginal applicable tax rate for the
applicable tax year, however denominated (together with any interest, penalties,
additions to tax, or additional amounts with respect thereto) imposed as a
result of taxable income attributed to such holder as a partner, member or
stockholder of such Person under federal, state, and local income tax Laws,
determined on a basis that combines those liabilities arising out of the net
effect of the income, gains, deductions, losses, and credits of such Person and
attributable to it in proportion and to the extent in which such holders hold
Equity Interests of such Person, provided, however, the computation of tax
distributions under this definition shall take into account the carryovers of
items of loss, deduction and expense previously allocated by Borrower to holders
of its Equity Interests, such that the excess, if any, of the aggregate items of
losses from the prior taxable year over aggregate items of income from the prior
taxable year will be deducted from the current taxable year’s income before
applying the appropriate tax rate.

 

CREDIT AGREEMENT - Page 21 

 

 

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

 

“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to Section 412 of the Code.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Portion” means any principal amount of any Loan bearing interest based upon the
Base Rate or Adjusted LIBOR.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by LegacyTexas Bank as its prime rate in effect at its Principal Office;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. Such rate is set by
LegacyTexas Bank as a general reference rate of interest, taking into account
such factors as LegacyTexas Bank may deem appropriate; it being understood that
many of LegacyTexas Bank’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that LegacyTexas Bank may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

“Principal Office” means the principal office of Administrative Agent, presently
located at the address set forth on Schedule 12.11.

 

“Production Report” means a report, in form and substance reasonably
satisfactory to Administrative Agent, prepared by Borrower covering each of the
Proved Oil and Gas Properties of Borrower and its Subsidiaries included in the
most recent redetermination of the Borrowing Base and detailing Hydrocarbon
production volumes on a well-by-well basis for the most recently-completed
month, which report shall provide whether such Hydrocarbons were produced during
such month or, as a result of accounting practices, were produced in a previous
month, in which case the report shall specify the month during which such
Hydrocarbons were produced.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“Projected Production” as of any time means the projected production of oil,
natural gas, condensate or natural gas liquids including gas processing plant
products (measured by volume unit or BTU equivalent, not sales price), as
applicable, for the term of the contracts or a particular month, as applicable,
from properties and interests owned by Borrower or any of its Subsidiaries which
are located in or offshore of the United States and which have attributable to
them proved developed producing oil and gas reserves, as such production has
been most recently projected by Administrative Agent in its sole discretion
based upon Administrative Agent’s reasonable internal reserve analysis, after
deducting projected production from any properties or interests sold or under
contract for sale that had been included in such analysis.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person, and, with respect to Borrower and its
Subsidiaries, shall include the Mortgaged Properties.

 

CREDIT AGREEMENT - Page 22 

 

 

“Proved Oil and Gas Properties” means, collectively, (a) all Oil and Gas
Properties which constitute proved developed producing reserves as determined by
Administrative Agent, (b) all Oil and Gas Properties which constitute proved
developed non-producing reserves, proved developed behind pipe reserves or
proved developed shut-in reserves as determined by Administrative Agent, (c) all
Oil and Gas Properties which constitute proved undeveloped reserves as
determined by Administrative Agent and (d) all Oil and Gas Properties which
constitute other categories of proved reserves recognized by the Society of
Petroleum Evaluation Engineers or any successor thereto as determined by
Administrative Agent.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by any Obligated Party
which is a rate swap, basis swap, forward rate transaction, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures, but excluding
Commodity Hedging Transactions.

 

“Recipient” means Administrative Agent, L/C Issuer, or any Lender, as
applicable.

 

“Recognized Value” means the value, as determined by the Lenders, attributed to
the Oil and Gas Properties of Borrower and its Subsidiaries from the most recent
determination of the Borrowing Base, based upon the discounted present value of
the estimated net cash flow to be realized from the production of Hydrocarbons
from such Oil and Gas Properties and the other standards specified in
Section 2.9(a).

 

“Register” means a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.

 

“Related Indebtedness” means any and all Debt paid or payable by Borrower to
Administrative Agent or any Lender pursuant to any Loan Document other than any
Note.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

 

“Removal Effective Date” has the meaning set forth in Section 11.6(b).

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

CREDIT AGREEMENT - Page 23 

 

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 66-2/3% of the Total Credit Exposure at such time (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition);
provided that, if one Lender holds more than 66-2/3% but less than 100% of the
Total Credit Exposure at such time, subject to the last sentence of
Section 12.10, Required Lenders shall be at least two Lenders. The unused
Commitment of, and the Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Reserve Value” means Proved Oil and Gas Properties that have a
Recognized Value of not less than 90% of the Recognized Value of all Proved Oil
and Gas Properties evaluated in the most recent Reserve Report.

 

“Reserve Report” means a report, in form and substance satisfactory to
Administrative Agent, evaluating the oil and gas reserves attributable to all of
the Oil and Gas Properties of Borrower and its Subsidiaries which shall, among
other things, (a) identify the wells covered thereby, (b) specify the applicable
engineer’s opinions with respect to the total volume of reserves (the “available
reserves”) of Hydrocarbons (using, as applicable, the terms or categories
“proved developed producing reserves”, “proved developed non-producing
reserves”, “proved developed behind pipe reserves”, “proved developed shut-in
reserves”, “proved undeveloped reserves”, “probable reserves” and “possible
reserves” and any other reserve category recognized by the Society of Petroleum
Evaluation Engineers or any successor thereto) which Borrower has advised such
engineer that Borrower and its Subsidiaries have the right to produce for their
own account, (c) set forth such engineer’s opinions with respect to the
projected future cash proceeds from the available reserves, discounted for
present value at a rate acceptable to Administrative Agent, for each calendar
year or portion thereof after the date of such findings and data, (d) set forth
such engineer’s opinions with respect to the projected future rate of production
of the available reserves, (e) contain such other information as requested by
Administrative Agent with respect to the projected rate of production, gross
revenues, operating expenses, taxes, capital costs, net revenues and present
value of future net revenues attributable to such reserves and production
therefrom, (f) contain a statement of the price and escalation parameters,
procedures and assumptions upon which such determinations were based,
(g) contain a statement of price differentials between the wellhead market price
for the commodity sold and the quoted market price used in such report during
the previous 12-month period, and (h) contain summary lease operating statements
for such Oil and Gas Properties for the previous 12-month period.

 

“Resignation Effective Date” has the meaning set forth in Section 11.6(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Obligated Party or any Person designated
by a Responsible Officer to act on behalf of a Responsible Officer; provided
that such designated Person may not designate any other Person to be a
Responsible Officer. Any document delivered hereunder that is signed by a
Responsible Officer of an Obligated Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of Obligated Party.

 

“Revolving Credit Availability” means, as of any date of determination thereof,
the difference between (a) the Aggregate Commitments on such date minus (b) the
Aggregate Revolving Credit Exposure on such date.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its outstanding Loans at such time and such Lender’s
participation in L/C Obligations at such time.

 

CREDIT AGREEMENT - Page 24 

 

 

“RICO” means the Racketeer Influenced and Corrupt Organization Act of 1970.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized, or resident in a Sanctioned Country,
or (c) any Person controlled by any such Person.

 

“Secured Parties” means, collectively, Administrative Agent, each Lender, L/C
Issuer, each Bank Product Provider, each other Approved Commodity Swap
Counterparty (with respect to the Mortgages) and any other Person the
Obligations owing to which are, or are purported to be, secured by the
Collateral under the terms of the Security Documents.

 

“Security Agreement” means that certain security agreement dated as of even date
herewith, among the Obligated Parties and Administrative Agent, in favor of the
Secured Parties.

 

“Security Documents” means each and every Mortgage, security agreement, pledge
agreement, mortgage, deed of trust, control agreement or other collateral
security agreement required by or delivered to Administrative Agent from time to
time that purport to create a Lien in favor of any of the Secured Parties to
secure payment or performance of the Obligations or any portion thereof.

 

“Sellers” means, collectively, EXCO Production Company (WV), LLC, a Delaware
limited liability company, BG Production Company (WV), LLC, a Delaware limited
liability company, and EXCO Resources (PA) LLC, a Delaware limited liability
company.

 

“Solvent” means, with respect to any Person as of any date of determination
thereof, that the fair value of the assets of such Person (at fair valuation)
is, on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date; that the present fair saleable value of the assets of such Person will, as
of such date, be greater than the amount that will be required to pay the
probable liability of such Person on its debts as such debts become absolute and
matured; and that, as of such date, such Person will be able to pay all
liabilities of such Person as such liabilities mature, and such Person does not
have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Administrative Agent is subject
with respect to the LIBOR, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board of Governors). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Portions shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

CREDIT AGREEMENT - Page 25 

 

 

“Subordinated Debt” means any unsecured Debt of Borrower (other than the
Obligations) that has been subordinated to the Obligations under the Loan
Documents by written agreement, in form and content, including without
limitation, amount, interest rates, payments, covenants, and other terms and
conditions, satisfactory to Administrative Agent, and which has been approved in
writing by Administrative Agent as constituting Subordinated Debt for purposes
of this Agreement.

 

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or Controlled by
Borrower, one or more of Borrower’s other Subsidiaries or by Borrower and one or
more of such Subsidiaries, and (b) any other entity (i) of which at least a
majority of the ownership, equity or voting interest is at the time directly or
indirectly owned or Controlled by one or more of Borrower and other Subsidiaries
and (ii) which is treated as a subsidiary in accordance with GAAP. Unless
otherwise specified herein, any reference to a “Subsidiary” or “Subsidiaries”
shall be deemed to be references to a Subsidiary or Subsidiaries of Borrower.
Notwithstanding anything to the contrary contained herein, each of the Excluded
Subsidiaries shall not be a Subsidiary for purposes of this Agreement or any
other Loan Document.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” means, as of any date of determination thereof, the four
consecutive fiscal quarters of Borrower most recently ended (in each case taken
as one accounting period) for which financial statements have been or are
required to be delivered pursuant to this Agreement; provided, however, for
purposes of the calculation of EBITDAX (including Net Income and each other
amount included in the determination of EBITDAX) for Test Period ending March
31, 2017, such amounts shall be annualized by taking the results of the fiscal
quarter ending March 31, 2017, and multiplying them by 4; for the Test Period
ending June 30, 2017, such amounts shall be annualized by taking the results of
the two fiscal quarters ending June 30, 2017, and multiplying them by 2; for the
Test Period ending September 30, 2017, such amounts shall be annualized by
taking the results of the three fiscal quarters ending September 30, 2017, and
multiplying them by 4/3; and for the Test Period ending December 31, 2017 and
for each Test Period thereafter, such amount shall be the sum of the results of
the four consecutive fiscal quarters of Borrower most recently ended.

 

“Total Credit Exposure” means, as of any date of determination thereof, the sum
of the unused Aggregate Commitments at such time plus the Aggregate Revolving
Credit Exposure at such time.

 

“Type” means, with respect to a Portion, its character as a LIBOR Portion or a
Base Rate Portion.

 

“UCC” means Chapters 1 through 11 of the Texas Business and Commerce Code.

 

CREDIT AGREEMENT - Page 26 

 

 

“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each calendar year, without regard to the averaging which may be allowed
under Section 430(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in Section 430(f)
of the Code.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.2(c)(i).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.4(g)(ii)(B)(3).

 

“Utilization” means, as of any date of determination thereof, the percentage
obtained by dividing the Aggregate Revolving Credit Exposure as of such date by
the Aggregate Commitments as of such date.

 

“WI/NRI Schedule” means a schedule comparing the working and net revenue
interests of each well, lease or unit mortgaged to Administrative Agent as
reflected on each applicable Mortgage, to the working and net revenue interests
for such properties reflected in the Reserve Report, along with an explanation
as to any material discrepancies between the two disclosures.

 

“Withholding Agent” means each of Borrower and Administrative Agent.

 

Section 1.2 Accounting Matters.

 

(a)       Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in Section 6.2, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of Borrower and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of ASC 825 on
financial liabilities shall be disregarded.

 

(b)       Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth herein, and either
Borrower or the Required Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

CREDIT AGREEMENT - Page 27 

 

 

Section 1.3 ERISA Matters. If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable Law, rule, or regulation, or
any change therein, or any change in the interpretation, implementation or
administration thereof by the PBGC or any other Governmental Authority, then
either Borrower or Required Lenders may request a modification to this Agreement
solely to preserve the original intent of this Agreement with respect to the
provisions hereof applicable to ERISA, and the parties to this Agreement shall
negotiate in good faith to complete such modification.

 

Section 1.4 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Section 1.5 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear. Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC. Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending or replacing such Law and any reference to
any Law or regulation shall, unless otherwise specified, refer to such Law or
regulation as amended, modified or supplemented from time to time. Words
denoting gender shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be construed as cumulative; the word “or” is
not exclusive; the word “including” (in its various forms) means “including,
without limitation”; in the computation of periods of time, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding”; and all references to money refer to the legal currency of the
United States of America.

 

Section 1.6 Interpretative Provision. For purposes of Section 10.1, a breach of
a financial covenant contained in Article 9 shall be deemed to have occurred as
of any date of determination thereof by Borrower, the Required Lenders or as of
the last date of any specified measurement period, regardless of when the
financial statements or the Compliance Certificate reflecting such breach are
delivered to Administrative Agent.

 

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to central time (daylight or standard, as
applicable).

 

Section 1.8 Other Loan Documents. The other Loan Documents, including the
Security Documents, and the Intercreditor Agreement contain representations,
warranties, covenants, defaults and other provisions that are in addition to and
not limited by, or a limitation of, similar provisions of this Agreement. Such
provisions in such other Loan Documents and the Intercreditor Agreement may be
different or more expansive than similar provisions of this Agreement and
neither such differences nor such more expansive provisions shall be construed
as a conflict.

 

CREDIT AGREEMENT - Page 28 

 

 

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.1 The Loans.

 

(a)       Borrowings. Subject to the terms and conditions of this Agreement,
each Lender severally agrees to make one or more revolving credit loans (each
such loan, a “Loan”) to Borrower from time to time from the Closing Date until
the Maturity Date in an aggregate principal amount for such Lender at any time
outstanding up to but not exceeding the amount of such Lender’s Commitment,
provided that the Aggregate Revolving Credit Exposure shall not exceed the
Aggregate Commitments. Subject to the foregoing limitations, and the other terms
and provisions of this Agreement, Borrower may borrow, repay, and reborrow Loans
hereunder.

 

(b)       Borrowing Procedure. Each Borrowing, each conversion of a Portion from
one Type to the other, and each continuation of a LIBOR Portion shall be made
upon Borrower’s irrevocable notice to Administrative Agent, which may be given
by telephone. Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to, or continuation of a LIBOR Portion or of any
conversion of a LIBOR Portion to a Base Rate Portion, and (ii) on the requested
date of any Borrowing of a Base Rate Portion. Each telephonic notice by Borrower
pursuant to this Section 2.1(b) must be confirmed promptly by delivery to
Administrative Agent of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of Borrower. Each Borrowing of, conversion to,
or continuation of a LIBOR Portion shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof. Except as provided in
Section 2.2(c), each Borrowing of or conversion to a Base Rate Portion shall be
in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof; provided that a Base Rate Portion may be in an amount equal to the
Revolving Credit Availability. Each Borrowing Request (whether telephonic or
written) shall specify (A) whether Borrower is requesting a Borrowing, a
conversion of Portions from one Type to the other, or a continuation of LIBOR
Portions, (B) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (C) the principal amount of
Portions to be borrowed, converted or continued, (D) the Type of Portions to be
borrowed or to which existing Portions are to be converted, and (E) if
applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Portion in a Borrowing Request or if
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Portions shall be made as, or converted to, Base Rate
Portions. Any such automatic conversion to Base Rate Portions shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Portions. If Borrower requests a Borrowing of, conversion to,
or continuation of a LIBOR Portion in any such Borrowing Request but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(c)       Funding. Following receipt of a Borrowing Request, Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Portions, and if no timely notice of a conversion
or continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Portions as
described in Section 2.1(b). In the case of a Borrowing, each Lender shall make
the amount of its Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Principal Office not later than
1:00 p.m. on the Business Day specified in the applicable Borrowing Request.
Upon satisfaction of the applicable conditions set forth in Section 5.2 (and, if
such Borrowing is the initial Credit Extension, Section 5.1), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of LegacyTexas Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, if, on the date the Borrowing Request with respect to such Borrowing is
given by Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

 

CREDIT AGREEMENT - Page 29 

 

 

(d)       Continuations and Conversions. Except as otherwise provided herein, a
LIBOR Portion may be continued or converted only on the last day of the Interest
Period for such LIBOR Portion. During the existence of a Default, (i) no Loans
may be requested as, converted to, or continued as LIBOR Portions without the
consent of the Required Lenders and (ii) unless repaid, each LIBOR Portion shall
be converted to a Base Rate Portion at the end of the Interest Period applicable
thereto.

 

(e)       Notifications. Administrative Agent shall promptly notify Borrower and
Lenders of the interest rate applicable to any Interest Period for LIBOR
Portions upon determination of such interest rate.

 

(f)       Interest Periods. After giving effect to all Borrowings, all
conversions of Portions from one Type to the other, and all continuations of
Portions as the same Type, there shall not be more than five Interest Periods in
effect with respect to LIBOR Portions.

 

Section 2.2 Letters of Credit.

 

(a)       The Letter of Credit Commitment.

 

(i)       Subject to the terms and conditions set forth herein, (A) L/C Issuer
agrees, in reliance upon the agreements of Lenders set forth in this
Section 2.2, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Borrower or its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) Lenders
severally agree to participate in Letters of Credit issued for the account of
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Aggregate Revolving Credit Exposure shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

CREDIT AGREEMENT - Page 30 

 

 

(ii)       L/C Issuer shall not issue any Letter of Credit, if:

 

(A)       the expiry date of the requested Letter of Credit would occur more
than 12 months after the date of issuance, unless Required Lenders have approved
such expiry date; or

 

(B)       the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all Lenders have approved such
expiry date.

 

(iii)       L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing the Letter of Credit, or any Law applicable to L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

 

(B)       the issuance of the Letter of Credit would violate one or more
policies of L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $25,000;

 

(D)       the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)       any Lender is at that time a Defaulting Lender, unless L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such Lender
to eliminate L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 12.22(a)(iv)) with respect to such Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

 

(F)       the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)       L/C Issuer shall not amend any Letter of Credit if L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

CREDIT AGREEMENT - Page 31 

 

 

(v)       L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

(vi)       L/C Issuer shall act on behalf of Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and L/C Issuer
shall have all of the benefits and immunities (A) provided to Administrative
Agent in Article 11 with respect to any acts taken or omissions suffered by L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article 11 included L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to L/C Issuer.

 

(b)       Procedures for Issuance and Amendment of Letters of Credit.

 

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by L/C
Issuer, by personal delivery, or by any other means acceptable to L/C Issuer.
Such Letter of Credit Application must be received by L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Administrative Agent and L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as L/C
Issuer may require. Additionally, Borrower shall furnish to L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as L/C Issuer or Administrative Agent may require.

 

(ii)       Promptly after receipt of any Letter of Credit Application, L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or any Obligated Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit
that one or more applicable conditions contained in Article 5 shall not then be
satisfied, then, subject to the terms and conditions hereof, L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of Borrower (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

CREDIT AGREEMENT - Page 32 

 

 

(iii)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, L/C Issuer will also deliver to Borrower and Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c)       Drawings and Reimbursements; Funding of Participations.

 

(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, L/C Issuer shall notify
Borrower and Administrative Agent thereof. Not later than 11:00 a.m. on the date
of any payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an
amount equal to the amount of such drawing. If Borrower fails to so reimburse
L/C Issuer by such time, Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, Borrower shall be deemed to have requested a Borrowing to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, subject to the
amount of the unutilized portion of Revolving Credit Availability and the
conditions set forth in Section 5.2 (other than the delivery of a Borrowing
Request). Any notice given by L/C Issuer or Administrative Agent pursuant to
this Section 2.2(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)       Each Lender shall upon any notice pursuant to Section 2.2(c)(i) make
funds available (and Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of L/C Issuer at Administrative Agent’s Principal
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.2(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Loan (or, if the conditions set forth in Section 5.2 are not
satisfied, an L/C Borrowing as further described in clause (iii) below) to
Borrower in such amount. Administrative Agent shall remit the funds so received
to L/C Issuer.

 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing because the conditions set forth in Section 5.2 cannot be
satisfied or for any other reason, Borrower shall be deemed to have incurred
from L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that
is not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Interest Rate.
In such event, each Lender’s payment to Administrative Agent for the account of
L/C Issuer pursuant to Section 2.2(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.2.

 

CREDIT AGREEMENT - Page 33 

 

 

(iv)       Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.2(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.

 

(v)       Each Lender’s obligation to make Loans or L/C Advances to reimburse
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.2(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against L/C Issuer, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans (but not its obligation to fund its pro rata share of L/C Advances)
pursuant to this Section 2.2(c) is subject to the conditions set forth in
Section 5.2 (other than delivery by Borrower of a Borrowing Request). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of
Borrower to reimburse L/C Issuer for the amount of any payment made by L/C
Issuer under any Letter of Credit, together with interest as provided herein.

 

(vi)       If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.2(c) by the time specified in
Section 2.2(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of L/C Issuer submitted to any
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

 

(d)       Repayment of Participations.

 

(i)       At any time after L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.2(c), if Administrative Agent receives
for the account of L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by Administrative Agent.

 

CREDIT AGREEMENT - Page 34 

 

 

(ii)       If any payment received by Administrative Agent for the account of
L/C Issuer pursuant to Section 2.2(c)(i) is required to be returned under any of
the circumstances described in Section 12.24 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)       Obligations Absolute. The obligation of Borrower to reimburse L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

 

(v)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)       any payment made by L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)       any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

CREDIT AGREEMENT - Page 35 

 

 

(viii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify L/C Issuer. Borrower shall be conclusively deemed to have waived
any such claim against L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)       Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of L/C Issuer, Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of Required Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (viii) of Section 2.2(e); provided, however, that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against L/C
Issuer, and L/C Issuer may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by L/C Issuer’s willful
misconduct or gross negligence or L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

 

(g)       Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply to such Letter of Credit. Notwithstanding the
foregoing, L/C Issuer shall not be responsible to Borrower for, and L/C Issuer’s
rights and remedies against Borrower shall not be impaired by, any action or
inaction of L/C Issuer required or permitted under any Law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where L/C Issuer or
the beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit or other Issuer
Document chooses such Law or practice.

 

CREDIT AGREEMENT - Page 36 

 

 

(h)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. At any time there is more than one Lender, Borrower shall pay directly
to L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum separately agreed between Borrower and L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
and payable on a quarterly basis in advance. Such fronting fee shall be due and
payable upon the issuance or renewal of such Letter of Credit for the period
from the date of issuance or renewal through the end of the first calendar
quarter ending after such date and on the first Business Day of each April,
July, October and January thereafter. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.4. In addition, Borrower
shall pay directly to L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(i)       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(j)       Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse L/C Issuer hereunder for any and all drawings under such
Letter of Credit. Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

Section 2.3 Fees.

 

(a)       Letter of Credit Fees. Borrower shall pay to Administrative Agent for
the account of each Lender in accordance, subject to Section 12.22, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin for LIBOR Portions times
the daily amount available to be drawn under such Letter of Credit; provided,
however, each such Letter of Credit Fee shall be no less than $1,000. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4. Letter of Credit Fees for each Letter of Credit shall be
(i) due and payable in advance on the date of issuance of such Letter of Credit
and on the first Business Day of each April, July, October and January
thereafter so long as such Letter of Credit remains outstanding and
(ii) computed on a quarterly basis in advance. If there is any change in the
Applicable Margin for LIBOR Portions during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin for LIBOR Portions separately for each
period during such quarter that such Applicable Margin for LIBOR Portions was in
effect. Notwithstanding anything to the contrary contained herein while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Interest Rate.

 

CREDIT AGREEMENT - Page 37 

 

 

(b)       Commitment Fees. Borrower agrees to pay to Administrative Agent for
the account of each Lender in accordance, subject to Section 12.22, with its
Applicable Percentage a commitment fee on the daily average unused amount of the
Commitment of such Lender for the period from and including the date of this
Agreement to and including the Maturity Date (including at any time during which
one or more of the conditions in Article 5 is not met), at a rate equal to the
Applicable Margin. For the purpose of calculating the commitment fee hereunder,
the Commitment of each Revolving Credit Lender shall be deemed utilized by the
amount of all outstanding Revolving Credit Loans and L/C Obligations, owing to
such Revolving Credit Lender whether directly or by participation. Accrued
commitment fees shall be payable quarterly in arrears on the first day of each
April, July, October, and January during the term of this Agreement and on the
Maturity Date.

 

Section 2.4 Payments Generally; Administrative Agent’s Clawback.

 

(a)       Generally. All payments of principal, interest, and other amounts to
be made by Borrower under this Agreement and the other Loan Documents shall be
made to Administrative Agent for the account of Administrative Agent or L/C
Issuer or the pro rata accounts of the applicable Lenders, as applicable, at the
Principal Office in Dollars and immediately available funds, without setoff,
deduction, or counterclaim, and free and clear of all Taxes at the time and in
the manner provided herein. Payments by check or draft shall not constitute
payment in immediately available funds until the required amount is actually
received by Administrative Agent in full. Payments in immediately available
funds received by Administrative Agent in the place designated for payment on a
Business Day prior to 11:00 a.m. at such place of payment shall be credited
prior to the close of business on the Business Day received, while payments
received by Administrative Agent on a day other than a Business Day or after
11:00 a.m. on a Business Day shall not be credited until the next succeeding
Business Day. If any payment of principal or interest on the Notes shall become
due and payable on a day other than a Business Day, then such payment shall be
made on the next succeeding Business Day. Any such extension of time for payment
shall be included in computing interest which has accrued and shall be payable
in connection with such payment. Administrative Agent is hereby authorized upon
notice to Borrower to charge the account of Borrower maintained with
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder.

 

(b)       Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender, that such Lender
will not make available to Administrative Agent such Lender’s share of a
Borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
interest rate applicable to the applicable Borrowing. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Administrative Agent.

 

CREDIT AGREEMENT - Page 38 

 

 

(c)       Payments by Borrower; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of L/C
Issuer or the applicable Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to L/C Issuer or the applicable Lenders the amount due. In such
event, if Borrower has not in fact made such payment, then L/C Issuer or each
applicable Lender, as applicable, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to L/C Issuer or such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

Section 2.5 Evidence of Debt.

 

(a)       The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business; provided that such Lender or Administrative Agent
may, in addition, request that such Loans be evidenced by the Notes. The Credit
Extensions made by L/C Issuer shall be evidenced by one or more accounts or
records maintained by L/C Issuer and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent,
L/C Issuer, and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made to Borrower and, with respect to Letters of
Credit issued for the account of a Subsidiary, such Subsidiary and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by L/C Issuer or any Lender
and the accounts and records of Administrative Agent in respect of such matters,
the accounts and records of Administrative Agent shall control in the absence of
manifest error.

 

(b)       In addition to the accounts and records referred to in Section 2.5(a)
above, each Lender and Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.

 

Section 2.6 Cash Collateral.

 

(a)       Certain Credit Support Events. If (i) L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) Borrower shall be
required to provide Cash Collateral pursuant to Section 10.2, or (iv) there
shall exist a Defaulting Lender, Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by Administrative Agent or L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined, in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 12.22(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

CREDIT AGREEMENT - Page 39 

 

 

(b)       Grant of Security Interest. Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) Administrative Agent, for the benefit of Administrative Agent,
L/C Issuer and Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral and all other Property so provided as
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.6(c). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent or L/C Issuer as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, Borrower
will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at LegacyTexas Bank. Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)       Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.6 or
Sections 2.2, 10.2 or 12.22 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

 

(d)       Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto, including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.8(b)(vii)) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

Section 2.7 Interest; Payment Terms.

 

(a)       Loans – Payment of Principal and Interest; Revolving Nature. The
unpaid principal amount of each Portion of the Loans shall, subject to the
following sentence and Section 2.7(f), bear interest at the applicable Interest
Rate. If at any time such rate of interest would exceed the Maximum Rate but for
the provisions thereof limiting interest to the Maximum Rate, then any
subsequent reduction shall not reduce the rate of interest on the Loans below
the Maximum Rate until the aggregate amount of interest accrued on the Loans
equals the aggregate amount of interest which would have accrued on the Loans if
the interest rate had not been limited by the Maximum Rate. All accrued but
unpaid interest on the principal balance of the Loans shall be payable on each
Payment Date and on the Maturity Date, provided that interest accruing at the
Default Interest Rate pursuant to Section 2.7(f) shall be payable on demand. The
then Outstanding Amount of the Loans and all accrued but unpaid interest thereon
shall be due and payable on the Maturity Date. The unpaid principal balance of
the Loans at any time shall be the total amount advanced hereunder by Lenders
less the amount of principal payments made thereon by or for Borrower, which
balance may be endorsed on the Notes from time to time by Lenders or otherwise
noted in Lenders’ and/or Administrative Agent’s records, which notations shall
be, absent manifest error, conclusive evidence of the amounts owing hereunder
from time to time.

 

CREDIT AGREEMENT - Page 40 

 

 

(b)       Application. Except as expressly provided herein or in the
Intercreditor Agreement to the contrary, all payments on the Obligations under
the Loan Documents shall be applied in the following order of priority: (i) the
payment or reimbursement of any expenses, costs or obligations (other than the
outstanding principal amount thereof and interest thereon) for which Borrower
shall be obligated or Administrative Agent, L/C Issuer, or any Lender shall be
entitled pursuant to the provisions of this Agreement, the Notes or the other
Loan Documents; (ii) the payment of accrued but unpaid interest thereon; and
(iii) the payment of all or any portion of the principal balance thereof then
outstanding hereunder as directed by Borrower. If an Event of Default exists
under this Agreement, the Notes or under any of the other Loan Documents, any
such payment shall be applied as provided in Section 10.3 below.

 

(c)       Computation Period. Interest on the Loans and all other amounts
payable by Borrower hereunder on a per annum basis shall be computed on the
basis of a 360-day year and the actual number of days elapsed (including the
first day but excluding the last day) unless such calculation would result in a
usurious rate, in which case interest shall be calculated on the basis of a
365-day year or 366-day year, as the case may be. In computing the number of
days during which interest accrues, the day on which funds are initially
advanced shall be included regardless of the time of day such advance is made,
and the day on which funds are repaid shall be included unless repayment is
credited prior to the close of business on the Business Day received. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(d)       Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under any
of the Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by
Administrative Agent hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any Debtor Relief Law, then the obligation to make such payment shall survive
any cancellation or satisfaction of the Obligations under the Loan Documents and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of such Obligations, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof, and
such payment shall be immediately due and payable upon demand.

 

(e)       Partial or Incomplete Payments. Remittances in payment of any part of
the Obligations under the Loan Documents other than in the required amount in
immediately available funds at the place where such Obligations are payable
shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Administrative Agent
in full in accordance herewith and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Administrative
Agent of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default.

 

CREDIT AGREEMENT - Page 41 

 

 

(f)       Default Interest Rate. For so long as any Event of Default exists,
regardless of whether or not there has been an acceleration of the Loans, and at
all times after the maturity of the Loans (whether by acceleration or
otherwise), and in addition to all other rights and remedies of Administrative
Agent or Lenders hereunder, (i) interest shall accrue on the Outstanding Amount
of the Loans at the Default Interest Rate, (ii) interest shall accrue on any
past due amount (other than the Outstanding Amount of the Loans) at the Default
Interest Rate and (iii) upon the request of the Required Lenders, interest shall
accrue on the principal amount of all other outstanding Obligations at the
Default Interest Rate, and such accrued interest shall be immediately due and
payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Administrative Agent’s or Lenders’ actual damages
resulting from any late payment or Event of Default, and such accrued interest
are reasonable estimates of those damages and do not constitute a penalty.

 

Section 2.8 Voluntary Termination or Reduction of Commitments; Prepayments.

 

(a)       Voluntary Termination or Reduction of Commitments. Borrower may, upon
written notice to Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $500,000 in excess thereof, and (iii) Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Aggregate Revolving Credit
Exposure would exceed the Aggregate Commitments. Administrative Agent will
promptly notify Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination or reduction of the
Aggregate Commitments shall be paid on the effective date of such termination or
reduction and all Commitment Fees shall thereafter be computed on the basis of
the Commitments, as so reduced.

 

(b)       Voluntary Prepayments. Subject to the conditions set forth below,
Borrower shall have the right, at any time and from time to time upon at least
three Business Days’ prior written notice to Administrative Agent, to prepay the
principal of the Loans in full or in part. If there is a prepayment of all or
any portion of the principal of the Loans on or before the Maturity Date for
such Loans, whether voluntary or because of acceleration or otherwise, such
prepayment shall also include any and all accrued but unpaid interest on the
amount of principal being so prepaid through and including the date of
prepayment, plus any other sums which have become due to Lenders under the other
Loan Documents on or before the date of prepayment, but which have not been
fully paid.

 

(c)       Mandatory Prepayments. Except as provided in Section 2.9(e) hereof, if
at any time the Aggregate Revolving Credit Exposure exceeds the Borrowing Base
then in effect, then Borrower shall immediately prepay the entire amount of such
excess to Administrative Agent, for the ratable account of the Lenders, and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.8(c) unless after
the prepayment in full of the Loans the Aggregate Revolving Credit Exposure
exceeds the Borrowing Base then in effect. Each prepayment required by this
Section 2.8(c) shall be applied, first, to any Base Rate Portions then
outstanding, and, second, to any LIBOR Portions then outstanding, and if more
than one LIBOR Portion is then outstanding, to such LIBOR Portions in such order
as Borrower may direct or, if Borrower fails to so direct, as Administrative
Agent shall elect.

 

CREDIT AGREEMENT - Page 42 

 

 

Section 2.9 Borrowing Base.

 

(a)       Borrowing Base Standards. The Borrowing Base shall represent the
approval in their sole discretion of the Required Lenders or all Lenders, as
applicable, of Administrative Agent’s determination of the loan amount that may
be supported by the Required Lenders’ or all Lenders’, as applicable, evaluation
of the Proved Oil and Gas Properties of Borrower and its Subsidiaries. The
determination of the Borrowing Base will be made in accordance with then-current
practices, economic and pricing parameters, methodology, assumptions, and
customary procedures and standards established by each Lender from time to time
for its petroleum industry customers including without limitation (i) an
analysis of such reserve and production data with respect to all of the Proved
Oil and Gas Properties of Borrower and its Subsidiaries, including the Mortgaged
Properties, as is provided to the Lenders in accordance herewith, (ii) an
analysis of the assets, liabilities, cash flow, business, properties, prospects,
management and ownership of Borrower and its Subsidiaries, (iii) Borrower’s and
its Subsidiaries’ Hedging Transactions and the status (or lack thereof) of any
provider of Hedging Transactions as an “Approved Commodity Swap Counterparty,”
and (iv) such other credit factors consistently applied as each Lender
customarily considers in evaluating similar oil and gas credit facilities.
Borrower and the Lenders acknowledge that due to the uncertainties of the oil
and gas extraction process, the Oil and Gas Properties of Borrower and its
Subsidiaries are not subject to evaluation with a high degree of accuracy and
are subject to potential rapid deterioration in value, the determination of the
loan amount will be less than the total present value of the Proved Oil and Gas
Properties of Borrower and its Subsidiaries, which Borrower acknowledges to be
essential for the adequate protection of the Lenders. Without limiting the
foregoing, the Lenders may exclude from the Borrowing Base any oil and gas
reserves or portion of production therefrom or any income from any other
property, at any time, because title information is not satisfactory, such oil
and gas reserves are not Mortgaged Properties in violation of this Agreement or
such oil and gas reserves are not in “pay” status. The Borrowing Base shall
initially be $17,000,000 on the Closing Date.

 

(b)       Periodic Determinations of Borrowing Base.

 

(i)       The Borrowing Base shall be redetermined as of March 1 and September 1
of each year, commencing March 1, 2017. On or before February 1 of each year,
Borrower shall furnish Administrative Agent a Reserve Report as of the preceding
January 1 prepared by an Independent Engineer covering all of the Proved Oil and
Gas Properties of Borrower and its Subsidiaries, including the Mortgaged
Properties. On or before August 1 of each year, Borrower shall furnish
Administrative Agent a Reserve Report as of the preceding July 1 prepared by
Borrower’s own engineer and certified by a Responsible Officer of Borrower
covering all of the Proved Oil and Gas Properties of Borrower and its
Subsidiaries, including the Mortgaged Properties. Upon receipt of each such
Reserve Report, Administrative Agent shall make a determination of the Borrowing
Base which shall become effective upon approval by the Required Lenders or all
Lenders in accordance with the procedures set forth in Section 2.9(d) and
subsequent written notification from Administrative Agent to Borrower, and
which, subject to the other provisions of this Agreement, shall be the Borrowing
Base until the effective date of the next redetermination as provided in this
Section 2.9.

 

CREDIT AGREEMENT - Page 43 

 

 

(ii)       In the event that Borrower does not furnish to Administrative Agent a
Reserve Report by the dates specified in Section 2.9(b)(i), then Administrative
Agent and the Required Lenders or all Lenders, as applicable, may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from time to
time thereafter in their sole discretion until Administrative Agent receives the
relevant Reserve Report, whereupon Administrative Agent and the Required Lenders
or all Lenders, as applicable, shall redetermine the Borrowing Base as otherwise
specified in this Section 2.9.

 

(c)       Special Determinations of Borrowing Base.

 

(i)       Special determinations of the Borrowing Base may be requested (A) by
Borrower not more than two times per calendar year, or (B) by Administrative
Agent at any time during the term hereof. If any special determination is
requested by Borrower, Borrower shall provide, if requested by Administrative
Agent, an updated Reserve Report prepared by Borrower’s own engineer brought
forward from the most recent Reserve Report furnished by Borrower to
Administrative Agent. If any special determination is requested by
Administrative Agent, Borrower will provide Administrative Agent with
engineering data for the oil and gas reserves updated from the most recent
Reserve Report furnished to Administrative Agent, as soon as is reasonably
possible following the request. The determination whether to increase or
decrease the Borrowing Base shall be made in accordance with the standards set
forth in Section 2.9(a) and the procedures set forth in Section 2.9(d). In the
event of any special determination of the Borrowing Base pursuant to this
Section 2.9(c), Administrative Agent in the exercise of its discretion may
suspend the next regularly scheduled determination of the Borrowing Base.

 

(ii)       In addition to the special determinations described in
Section 2.9(c)(i), Administrative Agent may, by notifying Borrower thereof,
elect to cause an interim redetermination of the Borrowing Base any time
(i) Borrower or any of its Subsidiaries Disposes of, whether in one Disposition
or a series of Dispositions, Oil and Gas Properties the Borrowing Base value of
which exceeds 5% of the Borrowing Base then in effect, (ii) any Commodity
Hedging Transaction which has been taken into account in connection with the
then current Borrowing Base is terminated and the Hedge Termination Value
thereof determined in accordance therewith exceeds 5% of such Borrowing Base or
(iii) a Person loses its status as an Approved Commodity Swap Counterparty if
the then current Borrowing Base includes credit for Hedging Transactions with
such Person. Any redetermination of the Borrowing Base pursuant to this
Section 2.9(c)(ii) shall be made in accordance with the standards set forth in
Section 2.9(a) and the procedures set forth in Section 2.9(d) and shall not be
considered a special determination requested by Administrative Agent within the
meaning of Section 2.9(c)(i). Borrower shall, if requested by Administrative
Agent, deliver an updated Reserve Report prepared by Borrower’s own engineer
brought forward from the most recent Reserve Report furnished by Borrower to
Administrative Agent. If a Borrowing Base Deficiency exists solely because of
the reduction of the Borrowing Base pursuant to this Section 2.9(c)(ii),
Borrower shall, on the date of such occurrence, make a single lump sum payment
in an amount sufficient to reduce the Aggregate Revolving Credit Exposure to or
below the Borrowing Base.

 

CREDIT AGREEMENT - Page 44 

 

 

(d)       General Procedures With Respect to Determination of Borrowing Base.
Administrative Agent shall propose a redetermined Borrowing Base within 30 days
following receipt by Administrative Agent and the Lenders of a Reserve Report
and other applicable information. After having received notice of such proposal
from Administrative Agent, the Required Lenders (or all Lenders in the event of
a proposed increase of the Borrowing Base) shall have 15 days to agree or
disagree with such proposal. If at the end of such 15-day period, the Required
Lenders (or all Lenders, in the event of a proposed increase of the Borrowing
Base) shall not have communicated their approval or disapproval, such silence
shall be deemed an approval, and Administrative Agent’s proposal shall be the
new Borrowing Base. If the Required Lenders (or all Lenders, in the event of a
proposed increase of the Borrowing Base) cannot agree on the amount of the
Borrowing Base within 7 days after Administrative Agent has been notified of
their disapproval, then Administrative Agent shall propose a new redetermined
Borrowing Base within 15 days after the end of such 7-day period and the
foregoing process shall be repeated. This process shall be repeated until the
Required Lenders (or all Lenders, in the event of a proposed increase of the
Borrowing Base) agree on a new Borrowing Base. Upon the final redetermination of
the Borrowing Base, Administrative Agent, the Lenders approving same and
Borrower shall execute a Borrowing Base Adjustment Letter.

 

(e)       Borrowing Base Deficiency.

 

(i)       If a Borrowing Base Deficiency exists because of a periodic or special
determination made pursuant to Section 2.9(b) or Section 2.9(c)(i), then
Administrative Agent shall send a Borrowing Base Deficiency Notice to Borrower,
and Borrower shall within 30 days following receipt of such Borrowing Base
Deficiency Notice elect whether to (A) prepay an amount which would, if prepaid
immediately, reduce the Aggregate Revolving Credit Exposure to the amount of the
Borrowing Base, (B) execute one or more Mortgages (or cause a Subsidiary to
execute one or more Mortgages) covering such other Oil and Gas Properties not
previously taken into account in the determination of the Borrowing Base as are
acceptable to Administrative Agent and the Required Lenders having present
values which, in the opinion of Administrative Agent and the Required Lenders,
based upon Administrative Agent’s and the Required Lenders’ evaluation of the
engineering data provided them, taken in the aggregate are sufficient to
increase the Borrowing Base to an amount at least equal to the Aggregate
Revolving Credit Exposure, or (C) do any combination of the foregoing as is
acceptable to Administrative Agent. If Borrower fails to make an election within
30 days after Borrower’s receipt of the Borrowing Base Deficiency Notice, then
Borrower shall be deemed to have selected the prepayment option specified in
clause (A) above.

 

(ii)       Borrower shall deliver or shall cause to be delivered such
prepayments or Mortgages of additional Oil and Gas Properties in accordance with
its election (or deemed election) pursuant to Section 2.9(e)(i) as follows:

 

(A)       Prepayment Elections. If Borrower elects (or is deemed to have
elected) to prepay an amount in accordance with Section 2.9(e)(i)(A) above, then
Borrower may make such prepayment in one installment within 90 days after
Borrower’s receipt of the Borrowing Base Deficiency Notice or, provided no
Default has occurred and is continuing, in 6 equal consecutive monthly
installments beginning within 30 days after Borrower’s receipt of the Borrowing
Base Deficiency Notice and continuing on the same day of each month thereafter.

 

CREDIT AGREEMENT - Page 45 

 

 

(B)       Elections to Mortgage Additional Oil and Gas Properties. If Borrower
elects to mortgage additional Oil and Gas Properties in accordance with
Section 2.9(e)(i)(B) above, then (1) such properties shall be acceptable to
Administrative Agent and the Required Lenders with values determined by
Administrative Agent and the Required Lenders in accordance with this Section
2.9 and (2) Borrower or such Subsidiary shall execute, acknowledge and deliver
to Administrative Agent one or more Mortgages within 30 days after Borrower’s
receipt of the Borrowing Base Deficiency Notice (or such longer time as
Administrative Agent may agree in its sole discretion); provided, however (x) if
none of the additional Oil and Gas Properties offered by Borrower are acceptable
to Administrative Agent and the Required Lenders, Borrower shall be deemed to
have elected the prepayment option specified in Section 2.9(e)(i)(A) (and
Borrower shall make such prepayment in accordance with Section 2.9(e)(ii)(A));
and (y) if the aggregate present values of additional Oil and Gas Properties
which are acceptable to Administrative Agent and the Required Lenders are
insufficient to eliminate the Borrowing Base Deficiency, then Borrower shall be
deemed to have selected the option specified in Section 2.9(e)(i)(C) (and
Borrower shall make prepayment and deliver one or more Mortgages as provided in
Section 2.9(e)(ii)(C)). Together with such Mortgages, Borrower shall deliver or
cause to be delivered to Administrative Agent title opinions and/or other title
information and data acceptable to Administrative Agent such that Administrative
Agent shall have received, together with the title information previously
delivered to Administrative Agent, acceptable title information regarding the
Oil and Gas Properties of Borrower and its Subsidiaries that in the aggregate
represent not less than 85% (or such lesser percentage as acceptable to
Administrative Agent in its sole discretion) of the Recognized Value of Oil and
Gas Properties evaluated in the most recent Reserve Report.

 

(C)       Combination Elections. If Borrower elects (or is deemed to have
elected) to eliminate the Borrowing Base Deficiency by a combination of
prepayment and mortgaging of additional Oil and Gas Properties in accordance
with Section 2.9(e)(i)(C), then (1) within 30 days after Borrower’s receipt of
the Borrowing Base Deficiency Notice (or such longer time as Administrative
Agent may agree in its sole discretion), Borrower shall (or shall cause a
Subsidiary to) execute, acknowledge and deliver to Administrative Agent one or
more Mortgages covering such additional Oil and Gas Properties and (2) Borrower
shall pay Administrative Agent the amount by which the Borrowing Base deficiency
exceeds the present values of such additional Oil and Gas Properties in one
installment within 30 days after Borrower’s receipt of the Borrowing Base
Deficiency Notice or, provided no Default has occurred and is continuing, in six
(6) equal consecutive monthly installments beginning within thirty (30) days
after Borrower's receipt of the Borrowing Base Deficiency Notice and continuing
on the same day of each month thereafter until paid.

 

(iii)       Applicable Margin Increase. During any time in which a Borrowing
Base Deficiency exists, each of the Applicable Margins will be automatically
increased by a rate equal to 2.00% per annum.

 

(f)       Borrowing Base Increase Fee. A fee shall be paid to Administrative
Agent for the account of the Lenders for each incremental increase in the new
Borrowing Base over the previously existing Borrowing Base; provided that, such
fee shall not be subject to "double-counting" should a future Borrowing Base be
reduced, then subsequently increased to an amount at or below the highest
previously determined or redetermined Borrowing Base. The amount of each such
fee shall be a percentage of such increase as determined by Administrative Agent
in accordance with then current market conditions. There shall be no obligation
imposed upon Borrower to accept an increase of the Borrowing Base proposed by
the Lenders. However, if Borrower accepts the increase in the Borrowing Base,
the fee determined by Administrative Agent shall be due and payable immediately
and without regard as to whether Borrower ever borrows the increased amount
available under such new Borrowing Base.

 

CREDIT AGREEMENT - Page 46 

 

 

(g)       Mortgage of Additional Properties. Borrower may from time to time upon
written notice to Administrative Agent propose to add Oil and Gas Properties of
Borrower or any Subsidiary as Mortgaged Properties to be included in the
Borrowing Base. Any such proposal shall be accompanied by a Reserve Report,
which may be prepared by Borrower’s own engineer, applicable to such properties
that conforms with the requirements of this Agreement and evidence sufficient to
establish that Borrower or such Subsidiary, as applicable, has title to such Oil
and Gas Properties. Any such addition shall become effective at such time as
(i) Administrative Agent, with the approval of all of the Lenders, has made a
determination of the amount by which the Borrowing Base would be increased as
the result of such addition, (ii) the conditions set out in this Section 2.9, to
the extent they are applicable to such additional Oil and Gas Properties, have
been satisfied, (iii) Mortgages duly executed and acknowledged by Borrower or
such Subsidiary, as applicable, have been delivered to Administrative Agent, and
(iv) arrangements satisfactory to Administrative Agent have been made with
respect to payment of recording fees and taxes, as applicable. In determining
the increase in the Borrowing Base pursuant to this Section, Administrative
Agent and the Lenders shall apply the parameters and other credit factors set
forth in this Section 2.9. A proposal by Borrower pursuant to this
Section 2.9(g) shall constitute a request for a special determination of the
Borrowing Base for purposes of Section 2.9(c).

 

ARTICLE 3

TAXES, YIELD PROTECTION AND INDEMNITY

 

Section 3.1 Increased Costs.

 

(a)       Increased Costs Generally. If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in Adjusted LIBOR);

 

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Loan principal, Letters of
Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
other Recipient, Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

CREDIT AGREEMENT - Page 47 

 

 

(b)       Capital or Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by such Lender or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)       Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Sections 3.1(a) or 3.1(b) and
delivered to Borrower, shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 30 days
after receipt thereof.

 

(d)       Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.1 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than 9 months prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 9-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 3.2 Illegality. If any Lender determines that any Law or regulation has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through Administrative Agent, (a) any
obligation of such Lender to make or continue LIBOR Portions or to convert Base
Rate Portions to LIBOR Portions shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Portions
the interest rate on which is determined by reference to the LIBOR component of
the Base Rate, the interest rate on which Base Rate Portions of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the LIBOR component of the Base Rate, in each case
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all LIBOR Portions of
such Lender to Base Rate Portions (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Portions to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Portions and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon LIBOR, Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

 

CREDIT AGREEMENT - Page 48 

 

 

Section 3.3 Inability to Determine Rates. If (a) Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a LIBOR Portion or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such LIBOR Portion,
(ii) adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Portion or in
connection with an existing or proposed Base Rate Portion, or (iii) LIBOR for
any requested Interest Period with respect to a proposed LIBOR Portion does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Portion, or (b) by reason of any Change in Law any Lender would become subject
to restrictions on the amount of a category of liabilities or assets which it
may hold and notifies Administrative Agent of same, Administrative Agent will
promptly so notify Borrower and each Lender. Thereafter, (x) the obligation of
Lenders to make or maintain LIBOR Portions shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
LIBOR component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBOR Portions or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Portions in the amount specified therein.

 

Section 3.4 Taxes.

 

(a)       Defined Terms. For purposes of this Section, the term “applicable Law”
includes FATCA.

 

(b)       Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)       Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

CREDIT AGREEMENT - Page 49 

 

 

(d)       Indemnification by Borrower. Borrower shall indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.4) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the amount and derivation of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(e)       Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to such Lender from
any other source against any amount due to Administrative Agent under this
Section 3.4(e).

 

(f)       Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 3.4,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(g)       Status of Lenders.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

CREDIT AGREEMENT - Page 50 

 

 

(ii)       Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

 

(A)       any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable); or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

CREDIT AGREEMENT - Page 51 

 

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed copies of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(h)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.4(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.4(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.4(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

CREDIT AGREEMENT - Page 52 

 

 

(i)       Survival. Each party’s obligations under this Section 3.4 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)       any continuation, conversion, payment or prepayment of any LIBOR
Portion on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)       any failure by Borrower (for a reason other than the failure of such
Lender to lend a LIBOR Portion) to prepay, borrow, continue or convert any LIBOR
Portion on the date or in the amount notified by Borrower; or

 

(c)       any assignment of a LIBOR Portion on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.6(b);

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
as a result of any of the actions described in Section 3.5 hereunder. Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Portion
made by it at Adjusted LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Portion was in fact so
funded.

 

Section 3.6 Mitigation of Obligations; Replacement of Lenders.

 

(a)       Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires Borrower to pay any Indemnified
Taxes or additional amounts to such Lender or any Governmental Authority for the
account of such Lender pursuant to Section 3.4, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

CREDIT AGREEMENT - Page 53 

 

 

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.4 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)       Borrower shall have paid to Administrative Agent the assignment fee
(if any) specified in Section 12.8;

 

(ii)       such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans, and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.4, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)       such assignment does not conflict with applicable Law; and

 

(v)       in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

Section 3.7 Survival. All of Borrower’s obligations under this Article 3 shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

 

ARTICLE 4

SECURITY

 

Section 4.1 Mortgaged Properties. To secure full and complete payment and
performance of the Obligations, Borrower shall, and shall cause each of its
Subsidiaries to, grant a first priority Lien (subject to Permitted Liens)
against the Oil and Gas Properties of Borrower and its Subsidiaries to the
extent set forth below pursuant to terms of one or more Mortgages. Borrower
covenants that the Recognized Value of all Oil and Gas Properties subject to
Mortgages shall at all times be not less than the Required Reserve Value. Within
30 days (or such longer time as Administrative Agent may agree in its sole
discretion) after Administrative Agent advises Borrower of the failure to so
achieve the Required Reserve Value and the percentage shortfall thereof,
Borrower shall cause the Recognized Value of all Mortgaged Properties to be not
less than the Required Reserve Value by executing, or causing its Subsidiaries
to execute, Mortgages covering additional Proved Oil and Gas Properties
sufficient to cover such shortfall.

 

CREDIT AGREEMENT - Page 54 

 

 

Section 4.2 Collateral. To secure full and complete payment and performance of
the Obligations, Borrower shall, and shall cause its Subsidiaries to, execute
and deliver or cause to be executed and delivered all of the Security Documents
required by Administrative Agent covering the Collateral, subject, with respect
to Oil and Gas Properties, to the limitations set forth in Section 4.1. Borrower
shall execute and cause to be executed such further documents and instruments,
including without limitation, UCC financing statements, as Administrative Agent,
in its reasonable discretion, deems necessary or desirable to create, evidence,
preserve, and perfect its Liens in the Collateral and maintain the priority
thereof as required by the Loan Documents.

 

Section 4.3 Setoff. If an Event of Default exists and subject to the
Intercreditor Agreement, Administrative Agent and each Lender shall have the
right to set off against the Obligations under the Loan Documents, at any time,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from Administrative Agent or such
Lender to Borrower whether or not the Obligations under the Loan Documents are
then due; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff: (a) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 12.22 and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and Lenders; and (b) such Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations under the Loan Documents owing to such
Defaulting Lender as to which it exercised such right of setoff. To the extent
that Borrower has accounts, which in the style thereof as reflected in
Administrative Agent’s records are designated as royalty, joint interest owner
or operator accounts, the foregoing right of setoff shall only extend to funds
in such accounts which do not belong to, or otherwise arise from payments to
Borrower for the account of, third-party royalty, joint interest owners, or
operators, and any funds in such accounts improperly setoff shall be returned to
Borrower upon presentation by Borrower of reasonable proof that such funds were
being held for the account of such other Persons. Each Lender or Administrative
Agent making such an offset and application shall give Borrower and other
Lenders written notice of such offset and application promptly after effecting
it. Subject to the Intercreditor Agreement, each amount set off shall be paid to
Administrative Agent for application to the Obligations under the Loan Documents
in the order set forth in Section 10.3. Subject to the limitations set forth in
this Section 4.3, as further security for the Obligations, Borrower hereby
grants to Administrative Agent and each Lender a security interest in all money,
instruments, and other Property of Borrower now or hereafter held by
Administrative Agent or such Lender, including, without limitation, Property
held in safekeeping. In addition to Administrative Agent’s and each Lender’s
right of setoff and as further security for the Obligations, subject to the
limitations set forth in this Section 4.3, Borrower hereby grants to
Administrative Agent and each Lender a security interest in all deposits
(general or special, time or demand, provisional or final) and other accounts of
Borrower now or hereafter on deposit with or held by Administrative Agent or
such Lender and all other sums at any time credited by or owing from
Administrative Agent or such Lender to Borrower. The rights and remedies of
Administrative Agent and each Lender hereunder are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which
Administrative Agent or such Lender may have. Each Lender agrees to notify
Borrower and the Administrative Agent within ten (10) days after such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application or any other rights and remedies of
Administrative Agent and each Lender hereunder.

 

Section 4.4 Authorization to File Financing Statements. Borrower and each other
Obligated Party that has granted a security interest in connection herewith
authorizes Administrative Agent to complete and file, from time to time,
financing statements naming Borrower or such other Obligated Party, as
applicable, as debtor.

 



CREDIT AGREEMENT - Page 55 

 

 

ARTICLE 5

CONDITIONS PRECEDENT

 

Section 5.1 Initial Extension of Credit. The obligation of Lenders to make the
initial Credit Extension hereunder is subject to the condition precedent that
Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated or otherwise specified by Administrative Agent) the
Closing Date, in form and substance satisfactory to Administrative Agent:

 

(a)       Credit Agreement. Executed counterparts of this Agreement, sufficient
in number for distribution to Administrative Agent, each Lender and Borrower;

 

(b)       Resolutions. Resolutions of the governing body of Borrower and each
other Obligated Party certified by the secretary or an assistant secretary (or a
Responsible Officer or other custodian of records) of such Person which
authorize the execution, delivery, and performance by such Person of this
Agreement, the other Loan Documents to which such Person is or is to be a party
and the Intercreditor Agreement to the extent party thereto;

 

(c)       Incumbency Certificate. A certificate of incumbency certified by a
Responsible Officer of each Obligated Party certifying the names of the
individuals or other Persons authorized on behalf of such Person to sign this
Agreement, each of the other Loan Documents to which such Person is or is to be
a party (including the certificates contemplated herein), and the Intercreditor
Agreement to the extent party thereto, together with specimen signatures of such
individual Persons;

 

(d)       Certificate Regarding Consents and Approvals. A certificate of a
Responsible Officer of each Obligated Party either (i) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Obligated Party and the validity against such
Obligated Party of the Loan Documents to which it is a party and the
Intercreditor Agreement to the extent party thereto, and such consents, licenses
and approvals shall be in full force and effect, or (ii) stating that no such
consents, licenses or approvals are so required;

 

(e)       Closing Certificate. A certificate signed by a Responsible Officer of
Borrower certifying that the conditions specified in Sections 5.2(b), 5.2(c) and
5.2(d) have been satisfied;

 

(f)       Constituent Documents. The Constituent Documents and all amendments
thereto for Borrower and each other Obligated Party that is not a natural
Person, with the formation documents included in the Constituent Documents being
certified as of a date acceptable to Administrative Agent by the appropriate
government officials of the state of incorporation or organization of Borrower
and each other Obligated Party, and all such Constituent Documents being
accompanied by certificates that such copies are complete and correct, given by
an authorized representative acceptable to Administrative Agent;

 

(g)       Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party as to the existence and good standing of Borrower and each
other Obligated Party. Any such certificate(s) due from the Texas Comptroller of
Public Accounts may be satisfied with a printout of an electronic search of such
office’s records which shows that the applicable Person’s status with respect to
its right to transact business in Texas is “active”. Each certificate or other
evidence required by this clause (g) shall be dated within 30 days prior to the
date of the initial Credit Extension;

 

CREDIT AGREEMENT - Page 56 

 

 

(h)       Notes. The Notes executed by Borrower in favor of each Lender
requesting Notes;

 

(i)       Security Documents. The Security Documents executed by Borrower and
the other Obligated Parties;

 

(j)       Financing Statements. UCC financing statements reflecting Borrower and
the other Obligated Parties, as debtors, and Administrative Agent, as secured
party, which are required to grant a Lien which secures the Obligations and
covering such Collateral as Administrative Agent may request;

 

(k)       Stock Certificates and Stock Powers. With respect to each Subsidiary
or Excluded Subsidiary that is a corporation, all certificates evidencing the
Equity Interests of such Subsidiary or Excluded Subsidiary, as applicable,
accompanied by undated and duly executed stock powers or instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to
Administrative Agent;

 

(l)       Guaranty. A Guaranty executed by each Guarantor;

 

(m)       Insurance Matters. Copies of insurance certificates describing all
insurance policies required by Section 7.5, together with loss payable and
lender endorsements in favor of Administrative Agent with respect to all
insurance policies covering Collateral;

 

(n)        Acquisition. (i) A true and correct copy of each Acquisition
Document, (ii) evidence that all conditions precedent to the closing of the
transactions described in the Acquisition Agreement, except the funding of the
initial Credit Extension to enable Borrower to fund in part its obligations
under the Acquisition Agreement, shall have been completed in a manner
satisfactory to Administrative Agent for a total purchase price not to exceed
$9,000,000, and (iii) evidence that any indebtedness owed by Sellers which is
secured by a Lien on any property described in the Acquisition Agreement has
been or concurrently with the Closing Date is being paid in full and such Liens
have been or concurrently with the Closing Date are being released pursuant to
lien releases satisfactory to Administrative Agent;

 

(o)       Lien Searches. The results of UCC, tax Lien and judgment Lien searches
showing all financing statements and other documents or instruments on file
against Borrower and each other Obligated Party in the appropriate filing
offices, such search to be as of a date no more than 30 days prior to the date
of the initial Credit Extension, and reflecting no Liens against any of the
intended Collateral other than Liens being released or assigned to
Administrative Agent concurrently with the initial Credit Extension;

 

(p)       Opinions of Counsel. A favorable opinion of Welborn Sullivan Meck &
Tooley, P.C., legal counsel to Borrower and Guarantors, and a favorable opinion
of local counsel to Borrower and Guarantors in each jurisdiction where the
Mortgaged Properties are located on the Closing Date, in each case as to such
matters as Administrative Agent may reasonably request;

 

(q)       Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent invoiced, shall have been paid in full by Borrower;

 

CREDIT AGREEMENT - Page 57 

 

 

(r)       Title Assurances. Title opinions and/or other title information and
data acceptable to Administrative Agent covering Oil and Gas Properties that in
the aggregate represent not less than 85% (or such lesser percentage as
acceptable to Administrative Agent in its sole discretion) of the Recognized
Value evaluated in the Initial Reserve Report, reflecting title to the Oil and
Gas Properties of Borrower and its Subsidiaries in such Mortgaged Properties
which is acceptable to Administrative Agent;

 

(s)       Environmental Reports. Such environmental reports, if any, regarding
the Oil and Gas Properties of Borrower and its Subsidiaries as Administrative
Agent may reasonably request;

 

(t)       Initial Reserve Report. A true and correct copy of the Initial Reserve
Report;

 

(u)       Material Agreements. True and correct copies of all material
agreements described on Schedule 6.28;

 

(v)       Payoff of Existing Indebtedness; Release of Liens. Evidence that all
commitments under the Existing Credit Agreement have been or concurrently with
the Closing Date are being terminated, and all outstanding amounts thereunder
paid in full and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released
pursuant to lien releases satisfactory to Administrative Agent; and

 

(w)       Closing Fees. Evidence that (i) the upfront fee of $127,500 payable to
LegacyTexas Bank and (ii) any other fees due on or before the Closing Date have,
in each case, been paid.

 

For purposes of determining compliance with the conditions set forth in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or be acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

 

Section 5.2 All Extensions of Credit. The obligation of Lenders to make any
Credit Extension hereunder (including the initial Credit Extension) is subject
to the following additional conditions precedent:

 

(a)       Request for Credit Extension. Administrative Agent shall have received
in accordance with this Agreement, as the case may be, a Borrowing Request or
Letter of Credit Application, as applicable, pursuant to Administrative Agent’s
requirements and executed by a Responsible Officer of Borrower;

 

(b)       No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Credit Extension;

 

(c)       No Material Adverse Event. No Material Adverse Event shall have
occurred and no circumstance shall exist that could reasonably be expected to
result in a Material Adverse Event;

 

CREDIT AGREEMENT - Page 58 

 

 

(d)       Representations and Warranties. All of the representations and
warranties contained in Article 6 and in the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing
with the same force and effect as if such representations and warranties had
been made on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.2, the representations and warranties
contained in Section 6.2 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 7.1(a) and 7.1(b), respectively;

 

(e)       Additional Documentation. Administrative Agent shall have received
such additional approvals, opinions, or documents as Administrative Agent or its
legal counsel may reasonably request; and

 

(f)       Revolving Credit Availability. After giving effect to the Credit
Extension so requested, the Aggregate Revolving Credit Exposure shall not exceed
the Aggregate Commitments in effect as of the date of such Credit Extension.

 

Each Credit Extension hereunder shall be deemed to be a representation and
warranty by Borrower that the conditions specified in this Section 5.2 have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into this Agreement, and to
make Credit Extensions hereunder, Borrower represents and warrants to
Administrative Agent and Lenders that:

 

Section 6.1 Entity Existence. Each of Borrower and its Subsidiaries (a) is duly
incorporated or organized, as the case may be, validly existing, and in good
standing under the Laws of the jurisdiction of its incorporation or
organization; (b) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
could reasonably be expected to result in a Material Adverse Event. Each of
Borrower and the other Obligated Parties has the power and authority to execute,
deliver, and perform its obligations under this Agreement, the other Loan
Documents to which it is or may become a party and the Intercreditor Agreement
to the extent party thereto.

 

Section 6.2 Financial Statements; Etc. Borrower has delivered to Administrative
Agent audited financial statements of Borrower and its Subsidiaries as at and
for the fiscal year ended December 31, 2015 and unaudited financial statements
of Borrower and its Subsidiaries as at and for the 6-month period ended June 30,
2016. Such financial statements are accurate and complete in all material
respects, have been prepared in accordance with GAAP, and fairly and accurately
present in all material respects, on a consolidated basis, the financial
condition of Borrower and its Subsidiaries as of the respective dates indicated
therein and the results of operations for the respective periods indicated
therein. Neither Borrower nor any of its Subsidiaries has any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments, unrealized or anticipated losses from any unfavorable commitments
except as referred to or reflected in such financial statements. No Material
Adverse Event has occurred since the effective date of the financial statements
referred to in this Section 6.2. All projections delivered by Borrower to
Administrative Agent and Lenders have been prepared in good faith, with care and
diligence and using assumptions that are reasonable under the circumstances at
the time such projections were prepared and delivered to Administrative Agent
and Lenders and all cost, volume and pricing assumptions are disclosed in the
projections. Other than the Debt listed on Schedule 8.1 and Debt otherwise
permitted by Section 8.1, Borrower and each Subsidiary have no Debt.

 

CREDIT AGREEMENT - Page 59 

 

 

Section 6.3 Action; No Breach. The execution, delivery, and performance by each
of Borrower and each other Obligated Party of this Agreement, the other Loan
Documents to which such Person is or may become a party and the Intercreditor
Agreement to the extent party thereto and compliance with the terms and
provisions hereof and thereof have been duly authorized by all requisite action
on the part of such Person and do not and will not (a) violate or conflict with,
or result in a breach of, or require any consent under (i) the Constituent
Documents of such Person, (ii) any applicable Law, rule, or regulation or any
order, writ, injunction, or decree of any Governmental Authority or arbitrator,
or (iii) any agreement or instrument to which such Person is a party or by which
it or any of its Properties is bound or subject which could result in a Material
Adverse Event, or (b) constitute a default under any such agreement or
instrument which could result in a Material Adverse Event, or result in the
creation or imposition of any Lien upon any of the revenues or assets of such
Person.

 

Section 6.4 Operation of Business. Each of Borrower and its Subsidiaries
possesses all licenses, permits, consents, authorizations, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, necessary to conduct
its respective businesses substantially as now conducted and as presently
proposed to be conducted, and neither Borrower nor any of its Subsidiaries is in
violation of any valid rights of others with respect to any of the foregoing
which could reasonably be expected to result in a Material Adverse Event.

 

Section 6.5 Litigation and Judgments. Except as specifically disclosed in
Schedule 6.5 as of the date hereof, there is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Borrower, threatened against or affecting Borrower, any of its
Subsidiaries, or any other Obligated Party that could, if adversely determined,
result in a Material Adverse Event. There are no outstanding judgments against
Borrower, any of its Subsidiaries, or any other Obligated Party that could
result in an Event of Default.

 

Section 6.6 Rights in Properties; Liens.

 

(a)       Each of Borrower and its Subsidiaries has good and indefeasible title
to or valid leasehold interests in its respective Properties, including the
Properties reflected in the financial statements described in Section 6.2 but
excluding the Oil and Gas Properties owned by Borrower and its Subsidiaries, and
none of such Properties is subject to any Lien, except Permitted Liens.

 

(b)       Schedule 6.6(b) sets forth a complete and accurate list of all Oil and
Gas Properties owned by Borrower and each of its Subsidiaries on the Closing
Date and as of the date of each update thereof required hereunder, showing as of
the date thereof the lessor, lessee, lease date, recording information and legal
description for each oil, gas and/or mineral lease in which Borrower or any of
its Subsidiaries has an interest, which leases shall be grouped by the
applicable well or unit. Each of Borrower and its Subsidiaries has good and
defensible title in and to such Oil and Gas Properties. Such Oil and Gas
Properties are free and clear of all Liens, other than Liens created or
permitted by the Loan Documents, Liens set forth on Schedule 8.2, other
permitted exceptions as reasonably approved by Administrative Agent and Liens
otherwise permitted by Section 8.2. Except in the ordinary course of business
and consistent with historical practice, no Person other than such Person has
any ownership interests, whether legal or beneficial, in such Person’s purported
interests in such Oil and Gas Properties.

 

CREDIT AGREEMENT - Page 60 

 

 

(c)       The Mortgaged Properties are described in and covered by the Reserve
Reports which have previously been delivered to and relied upon by
Administrative Agent and the Lenders in connection with this Agreement. Borrower
has provided Administrative Agent with title information and title data
acceptable to Administrative Agent reflecting title to the Oil and Gas
Properties of Borrower and its Subsidiaries in those Oil and Gas Properties that
in the aggregate represent not less than 85% (or such lesser percentage as
acceptable to Administrative Agent in its sole discretion) of the Recognized
Value of Oil and Gas Properties evaluated in the most recent Reserve Report.
Borrower and each of its Subsidiaries owns (or, contemporaneously with the
closing of any Acquisitions being financed through and closed substantially
contemporaneously with the initial Credit Extension, will own) at least the net
interest and production attributable to the wells and units evaluated in each
Reserve Report delivered to Administrative Agent, except such as may result,
after the delivery of such Reserve Report, from customary provisions of
operating agreements requiring or allowing for the acquisition of the interests
of any non-consenting parties so long as Borrower promptly notifies
Administrative Agent thereof. The ownership of such Properties shall not in the
aggregate obligate Borrower or any of its Subsidiaries to bear costs and
expenses relating to the maintenance, development and operations of such
Properties in an amount in excess of the working interests of such Properties as
shown in each such Reserve Report, except such as may result, after the delivery
of such Reserve Report, from customary provisions of operating agreements
requiring or allowing the parties thereto to pay the share of costs of a
non-consenting party so long as Borrower promptly notifies Administrative Agent
of such changes. Neither Borrower nor any of its Subsidiaries has conveyed or
transferred to any other Person a beneficial interest in the Oil and Gas
Properties owned by it of record, whether pursuant to unrecorded assignments or
transfers or accounting mechanisms, except to the extent disclosed or taken into
account in the most recent Reserve Report. Borrower and each of its Subsidiaries
has paid all royalties payable under the oil and gas leases concerning which it
is an operator, except to those contested in accordance with the terms of the
applicable joint operating agreement, held in suspense or otherwise contested in
good faith and by appropriate proceedings and reserves for the payment of which
are being maintained in accordance with GAAP.

 

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower or any other Obligated Party is a party and the
Intercreditor Agreement to the extent Borrower or any other Obligated Party is
party thereto, when delivered, shall constitute legal, valid, and binding
obligations of such Person, enforceable against such Person in accordance with
their respective terms, except as limited by Debtor Relief Laws and by general
principles of equity, whether applied by a court of law or equity.

 

Section 6.8 Approvals. Except for the applicable authorization, approval, or
consent contemplated by and obtained for this Agreement, the other Loan
Documents or the Acquisition Agreement, no authorization, approval, or consent
of, and no filing or registration with, any Governmental Authority or third
party is or will be necessary for the execution, delivery, or performance by
Borrower or any other Obligated Party of this Agreement, the other Loan
Documents to which such Person is or may become a party or the Intercreditor
Agreement to the extent such Person is party thereto or the validity or
enforceability thereof.

 

Section 6.9 Taxes. Except to the extent that a failure to do so could not be
reasonably expected to result in a Material Adverse Event, each of Borrower and
its Subsidiaries has filed all tax returns (federal, state, and local) required
to be filed, including all income, franchise, employment, Property, and sales
tax returns, and has paid all of their respective liabilities for taxes,
assessments, governmental charges, and other levies that are due and payable,
other than taxes the payment of which is being contested in good faith and by
appropriate proceedings and reserves for the payment of which are being
maintained in accordance with GAAP. Borrower knows of no pending investigation
of Borrower or any of its Subsidiaries by any taxing authority or of any pending
but unassessed tax liability of Borrower or any of its Subsidiaries. Neither
Borrower nor any Subsidiary thereof is party to any tax sharing agreement.

 

CREDIT AGREEMENT - Page 61 

 

 

Section 6.10 Use of Proceeds; Margin Securities. The proceeds of the Borrowings
shall be used by Borrower for working capital in the ordinary course of
business, for the acquisition, drilling and development of the Oil and Gas
Properties of Borrower and its Subsidiaries, for the refinancing of the Existing
Credit Agreement, and for other general company or corporate purposes, as
applicable. Neither Borrower nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U, or X of the Board of Governors), and no part of the proceeds
of any Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.

 

Section 6.11 ERISA. Each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification. No application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan. There are no
pending or, to the knowledge of Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan.
There has been no Prohibited Transaction or violation of the fiduciary
responsibility rules with respect to any Plan. No ERISA Event has occurred or is
reasonably expected to occur. No Plan has any Unfunded Pension Liability. No
Obligated Party or ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA). No Obligated Party
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan. No Obligated Party or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

Section 6.12 Disclosure. No statement, information, report, representation, or
warranty made by Borrower or any other Obligated Party in this Agreement, in any
other Loan Document or the Intercreditor Agreement or furnished to
Administrative Agent or any Lender in connection with this Agreement or any of
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not misleading. There is no fact known to Borrower which is a
Material Adverse Event, or which might in the future be reasonably expected to
result in a Material Adverse Event that has not been disclosed in writing to
Administrative Agent and each Lender.

 

Section 6.13 Subsidiaries. Borrower has no Subsidiaries other than those listed
on Schedule 6.13 (and, if subsequent to the Closing Date, such additional
Subsidiaries as have been formed or acquired in compliance with Section 7.13),
and Schedule 6.13 sets forth the jurisdiction of incorporation or organization
of each such Subsidiary and the percentage of Borrower’s ownership interest in
such Subsidiary. All of the outstanding Equity Interests in each Subsidiary
described on Schedule 6.13 have been validly issued, are fully paid, and are
nonassessable. Other than (i) in connection with its equity incentive plans or
(ii) as disclosed in its financial statements, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Equity Interests of Borrower or any
Subsidiary. All Excluded Subsidiaries are listed on Schedule 6.13(b), and sets
forth the jurisdiction of incorporation or organization of each such Excluded
Subsidiary and the percentage of Borrower’s ownership interest in such Excluded
Subsidiary.

 

CREDIT AGREEMENT - Page 62 

 

 

Section 6.14 Agreements. Neither Borrower nor any of its Subsidiaries is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate or other organizational
restriction, in each case which could reasonably be expected to result in a
Material Adverse Event. Neither Borrower nor any of its Subsidiaries is in
default in any respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in any agreement or
instrument material to its business to which it is a party which could
reasonably be expected to result in a Material Adverse Event.

 

Section 6.15 Compliance with Laws. Neither Borrower nor any of its Subsidiaries
is in violation in any material respect of any Law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator.

 

Section 6.16 Inventory. All inventory (including Hydrocarbons) of Borrower and
its Subsidiaries has been and will hereafter be produced in material compliance
with all applicable Laws, rules, regulations, and governmental standards,
including, without limitation, the minimum wage and overtime provisions of the
Fair Labor Standards Act (29 U.S.C. §§ 201-219).

 

Section 6.17 Regulated Entities. Neither Borrower nor any of its Subsidiaries is
(a) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, (b) a “utility” under
the Laws of the State of Texas or any other jurisdiction wherein such Person is
required to qualify to do business or (c) subject to regulation under any other
federal or state statute, rule or regulation limiting its ability to incur Debt,
pledge its assets or perform its obligations under the Loan Documents or the
Intercreditor Agreement.

 

Section 6.18 Environmental Matters. Except (i) as could not reasonably be
expected to result in a Material Adverse Event or (ii) as set forth on
Schedule 6.18:

 

(a)       Each of Borrower and its Subsidiaries, and all of its respective
Properties, assets, and operations are in compliance with all Environmental
Laws. Borrower is not aware of, nor has Borrower received notice of, any past,
present, or future conditions, events, activities, practices, or incidents which
may interfere with or prevent the compliance or continued compliance of Borrower
and its Subsidiaries with all Environmental Laws;

 

(b)       Each of Borrower and its Subsidiaries has obtained all permits,
licenses, and authorizations that are required under applicable Environmental
Laws, and all such permits are in good standing and Borrower and its
Subsidiaries are in compliance with all of the terms and conditions of such
permits;

 

(c)       No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Properties or assets of Borrower or any of its Subsidiaries. The use which
Borrower and its Subsidiaries make and intend to make of their respective
Properties and assets will not result in the use, generation, storage,
transportation, accumulation, disposal, or Release of any Hazardous Material on,
in, or from any of their Properties or assets;

 

(d)       Neither Borrower nor any of its Subsidiaries nor any of their
respective currently or previously owned or leased Properties or operations is
subject to any outstanding or threatened order from or agreement with any
Governmental Authority or other Person or subject to any judicial or docketed
administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action, or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

 

CREDIT AGREEMENT - Page 63 

 

 

(e)       There are no conditions or circumstances associated with the currently
or previously owned or leased Properties or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;

 

(f)       Neither Borrower nor any of its Subsidiaries is a treatment, storage,
or disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state Law. Borrower and its Subsidiaries are in compliance with all
applicable financial responsibility requirements of all Environmental Laws;

 

(g)       Neither Borrower nor any of its Subsidiaries has filed or failed to
file any notice required under applicable Environmental Law reporting a Release;
and

 

(h)       No Lien arising under any Environmental Law has attached to any
Property or revenues of Borrower or any of its Subsidiaries.

 

Section 6.19 Intellectual Property. All material Intellectual Property owned or
used by Borrower and its Subsidiaries as of the Closing Date is listed, together
with application or registration numbers, where applicable, in Schedule 6.19.
Each Person identified on Schedule 6.19 owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
could not result in a Material Adverse Event. Each Person identified on
Schedule 6.19 will maintain the patenting and registration of all Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or other appropriate Governmental Authority, and each Person
identified on Schedule 6.19 will promptly, but in any event within 10 Business
Days following its acquisition thereof, patent or register, as the case may be,
all new Intellectual Property and notify Administrative Agent in writing 5
Business Days prior to filing any such new patent or registration.

 

Section 6.20 Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and their respective officers and employees, and to the knowledge
of Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) Borrower or
any Subsidiary or (b) to the knowledge of Borrower, any of their respective
directors, officers, employees, or agents, is a Sanctioned Person. No Credit
Extension or use of proceeds of any Credit Extension will violate
Anti-Corruption Laws or applicable Sanctions.

 

Section 6.21 Patriot Act. The Obligated Parties, each of their Subsidiaries, and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended), and all other
enabling legislation or executive order relating thereto, (b) the Patriot Act,
and (c) all other federal or state Laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

Section 6.22 Insurance. The Properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried in conformity with prudent industry practice by
companies in the oil and gas industry owning similar Properties in localities
where Borrower or the applicable Subsidiary operates.

 

CREDIT AGREEMENT - Page 64 

 

 

Section 6.23 Solvency. Each of Borrower and the other Obligated Parties is
Solvent and has not entered into any transaction with the intent to hinder,
delay or defraud a creditor.

 

Section 6.24 Security Documents. The provisions of the Security Documents are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien (subject to Permitted Liens)
on all right, title and interest of the respective Obligated Parties party
thereto in the Collateral. Except for filings completed in connection with the
Closing Date and as otherwise contemplated hereby and by the Security Documents,
no filing or other action will be necessary to perfect such Liens in Collateral.

 

Section 6.25 Businesses. Borrower is presently engaged directly or through its
Subsidiaries in the business of oil and gas acquisition, exploration,
development, and production.

 

Section 6.26 Labor Matters. There are no labor controversies pending, or to the
best knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries which could reasonably be expected to result in a Material Adverse
Event.

 

Section 6.27 Gas Balancing Agreements and Advance Payment Contracts. As of the
Closing Date, (a) there is no Material Gas Imbalance, and (b) the aggregate
amount of all Advance Payments received by Borrower and its Subsidiaries under
Advance Payment Contracts which have not been satisfied by delivery of
production does not exceed $250,000.

 

Section 6.28 Material Agreements. Schedule 6.28 sets forth a complete and
correct list of all agreements in effect or to be in effect on the Closing Date
and on the date of each update thereof required hereunder, to the extent that a
default, breach, termination or other impairment thereof could reasonably be
expected to cause a Material Adverse Event.

 

Section 6.29 Hedging Agreements and Transactions. Schedule 6.29 sets forth a
complete and correct list of all Hedging Agreements and Hedging Transactions
entered into by Borrower or any of its Subsidiaries in effect or to be in effect
on the Closing Date and on the date of each update thereof required hereunder,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the Hedge Termination Value
thereof, and the counterparty thereto.

 

Section 6.30 Flood Matters. No “Building” (as defined in the applicable Flood
Insurance Regulation) or “Manufactured (Mobile) Home” (as defined in the
applicable Flood Insurance Regulation) is located on any Mortgaged Property
within an area having special flood hazards and in which flood insurance is
available under the Flood Insurance Regulations, and no “Building” or
“Manufactured (Mobile) Home” is encumbered by the Mortgages.

 

CREDIT AGREEMENT - Page 65 

 

 

ARTICLE 7

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent indemnification obligations) or
any Letter of Credit shall remain outstanding (unless arrangements satisfactory
to the L/C Issuer have been made) or any Lender has any Commitment hereunder:

 

Section 7.1 Reporting Requirements. Borrower will furnish to Administrative
Agent (with copies for each Lender):

 

(a)       Borrower Annual Financial Statements. As soon as available, and in any
event within 90 days after the last day of each fiscal year of Borrower,
beginning with the fiscal year ending December 31, 2016, a copy of the annual
audited report of Borrower and its Subsidiaries for such fiscal year containing,
on a consolidated basis, balance sheets and statements of income, retained
earnings, and cash flow as of the end of such fiscal year and for the 12-month
period then ended, in each case setting forth in comparative form the figures
for the preceding fiscal year, all in reasonable detail and audited by and
accompanied by a report of an independent certified public accountants of
recognized standing reasonably acceptable to Administrative Agent, to the effect
that such report has been prepared in accordance with GAAP and containing no
material qualifications or limitations on scope;

 

(b)       Borrower Quarterly Financial Statements. As soon as available, and in
any event within 60 days after the last day of each fiscal quarter of each
fiscal year of Borrower, commencing with the fiscal quarter ending September 30,
2016, a copy of an unaudited financial report of Borrower and its Subsidiaries
as of the end of such fiscal quarter and for the portion of the fiscal year then
ended, containing, on a consolidated basis, balance sheets and statements of
income, retained earnings, and cash flow, in each case setting forth in
comparative form the figures for the corresponding period of the preceding
fiscal year, all in reasonable detail certified by a Responsible Officer of
Borrower to have been prepared in accordance with GAAP and to fairly and
accurately present in all material respects (subject to year-end audit
adjustments) the financial condition and results of operations of Borrower and
its Subsidiaries, on a consolidated basis, as of the dates and for the periods
indicated therein;

 

(c)       Compliance Certificate. Concurrently with the delivery of each of the
financial statements referred to in Sections 7.1(a) and 7.1(b), a Compliance
Certificate executed by a Responsible Officer of Borrower (i) stating that to
the best of the knowledge of such Responsible Officer executing the same, no
Default has occurred and is continuing, or if a Default has occurred and is
continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto, (ii) showing in reasonable detail the
calculations demonstrating compliance with the covenants set forth in Article 9,
(iii) containing an update to Schedule 6.29 and (iv) containing such other
certifications set forth therein. For any financial statements delivered
electronically by a Responsible Officer in satisfaction of the reporting
requirements set forth in Sections 7.1(a) or 7.1(b) that are not accompanied by
the required Compliance Certificate, that Responsible Officer shall nevertheless
be deemed to have certified the factual matters described in this clause (c)
with respect to such financial statements; provided, however, such deemed
certification shall not excuse or be construed as a waiver of Borrower’s
obligation to deliver the required Compliance Certificate;

 

(d)       Management Letters. Promptly upon receipt thereof, a copy of any
management letter or written report (except standard or customary
correspondence) submitted to Borrower or any of its Subsidiaries by independent
certified public accountants with respect to the business, financial condition,
operations or Properties of Borrower or any of its Subsidiaries;

 

(e)       Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any Governmental Authority or
arbitrator not previously disclosed in writing to the Administrative Agent
affecting Borrower or any of its Subsidiaries which, if determined adversely to
Borrower or such Subsidiary, could be a Material Adverse Event;

 

CREDIT AGREEMENT - Page 66 

 

 

(f)       Notice of Default. As soon as possible and in any event within 5
Business Days after the occurrence of any Default, a written notice setting
forth the details of such Default and the action that Borrower has taken and
proposes to take with respect thereto;

 

(g)       ERISA Reports. Promptly after the filing or receipt thereof, copies of
all reports, including annual reports, and notices which any Borrower or ERISA
Affiliate files with or receives from the PBGC, the IRS, or the U.S. Department
of Labor under ERISA; as soon as possible and in any event within 5 Business
Days after Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event or Prohibited Transaction has occurred with respect to any Plan, a
certificate of the chief financial officer of Borrower setting forth the details
as to such ERISA Event or Prohibited Transaction and the action that Borrower
proposes to take with respect thereto; annually, copies of the notice described
in Section 101(f) of ERISA that Borrower or ERISA Affiliate receives with
respect to a Plan or Multiemployer Plan;

 

(h)       Reports to Other Creditors. Promptly after the furnishing thereof,
copies of any material statement or report furnished to any other party pursuant
to the terms of any indenture, loan, or credit or similar agreement and not
otherwise required to be furnished to Administrative Agent pursuant to any other
clause of this Section 7.1;

 

(i)       Acquisitions and Dispositions of Oil and Gas Properties. Concurrently
with each Reserve Report delivered under Section 7.1(k) below, a list and
description showing the lessor, lessee, lease date, recording information and
legal description for each oil, gas and/or mineral lease (which leases shall be
grouped by the applicable well or unit) and a sufficient description of any
other Oil and Gas Property in which Borrower or any of its Subsidiaries acquired
an interest or Disposed of since the delivery to Administrative Agent of the
immediately previous Reserve Report;

 

(j)       Notice of Material Adverse Event. As soon as possible and in any event
within 5 Business Days after the occurrence thereof, written notice of any event
or circumstance that could reasonably be expected to result in a Material
Adverse Event;

 

(k)       Reserve Reports. (i) On or before February 1 of each year, a Reserve
Report prepared by an Independent Engineer, an update to Schedule 6.29, and a
WI/NRI Schedule, and (ii) on or before August 1 of each year, a Reserve Report
prepared by Borrower’s own engineers and certified by a Responsible Officer of
Borrower, an update to Schedule 6.29, and a WI/NRI Schedule;

 

(l)       Lease Operating Statements. Together with each Reserve Report
delivered under Section 7.1(k) above, a Lease Operating Statement;

 

(m)       Updated Schedules. Within 30 days after each request from
Administrative Agent, updates to Schedules 6.6(b), 6.28 and 6.29 of this
Agreement and updates to the schedules to such other Loan Documents as may be
requested by Administrative Agent, upon which delivery Borrower shall be deemed
to have made all applicable representations and warranties with respect thereto
contained in the applicable Loan Documents;

 

(n)       Material Gas Imbalance; Advance Payments. Promptly upon the occurrence
thereof, notice to Administrative Agent of any Material Gas Imbalance or Advance
Payments in violation of Section 8.18 hereof;

 

CREDIT AGREEMENT - Page 67 

 

 

(o)       Tax Returns. Within 30 days after each filing thereof by each
Obligated Party with any Governmental Authority, if requested by Administrative
Agent, complete copies of the federal and state income tax returns so filed;

 

(p)       Accounts Receivable. Within 15 days following each request by
Administrative Agent, a report setting forth all accounts receivable and
accounts payable of Borrower as of the date specified in such request, such
report to show the age of such accounts and such other information as
Administrative Agent shall reasonably request;

 

(q)       Change in Insurance. Within 10 Business Days after any material change
in insurance coverage by Borrower or any Subsidiary from that previously
disclosed to Administrative Agent, a report describing such change, and, within
30 days after each request by Administrative Agent, certificates of insurance
from the insurance companies insuring Borrower and its Subsidiaries, describing
such insurance coverage;

 

(r)       Purchasers of Production. Within 10 Business Days after receipt of
each request from Administrative Agent, a report setting forth the identities
and addresses of all Persons remitting proceeds from the sale of Hydrocarbon
production from or attributable to Collateral to any Person who has executed a
Mortgage;

 

(s)       Operating Budget. As soon as available, but in any event within 90
days after the last day of each fiscal year of Borrower, an annual
Borrower-prepared operating budget for the fiscal year in which such budget is
due, including at a minimum an income statement, balance sheet, cash flow
statement and capital expenditure plan of Borrower;

 

(t)       Production Reports. Within 15 days after request by Administrative
Agent, a Production Report; and

 

(u)       General Information. Promptly, such other information concerning
Borrower, any of its Subsidiaries, or any other Obligated Party as
Administrative Agent, or any Lender through Administrative Agent, may from time
to time request.

 

No reporting requirement in this Section 7.1 shall be construed as waiving or
eliminating any covenants or restrictions set forth elsewhere in this Agreement
or in the other Loan Documents. All representations and warranties set forth in
the Loan Documents with respect to any financial information concerning Borrower
or any Guarantor shall apply to all financial information delivered to
Administrative Agent by Borrower, such Guarantor, or any Person purporting to be
a Responsible Officer of Borrower or such Guarantor or other representative of
Borrower or such Guarantor regardless of the method of such transmission to
Administrative Agent or whether or not signed by Borrower, such Guarantor, or
such Responsible Officer or other representative, as applicable.

 

Section 7.2 Maintenance of Existence; Conduct of Business. Borrower shall, and
shall cause each of its Subsidiaries to, preserve and maintain its existence and
all of its leases, privileges, licenses, permits, franchises, qualifications,
and rights that, in its reasonable business judgment, are necessary or desirable
in the ordinary conduct of its business, except to the extent a failure to so
preserve and maintain could not reasonably be expected to result in a Material
Adverse Event. Borrower shall, and shall cause each of its Subsidiaries to,
conduct its business in an orderly manner in accordance with prudent industry
practice by companies in the oil and gas industry owning similar properties in
localities where Borrower or the applicable Subsidiary operates.

 



CREDIT AGREEMENT - Page 68 

 

  

Section 7.3 Maintenance and Operation of Properties.

 

(a)       Each Obligated Party shall at all times maintain, develop and operate
its Oil and Gas Properties in a good and workmanlike manner in accordance with
prudent industry practice by companies in the oil and gas industry owning
similar properties in localities where Borrower or the applicable Subsidiary
operates and will observe and comply in all material respects with all of the
terms and provisions of all oil and gas leases relating to such Oil and Gas
Properties so long as such oil and gas leases are capable of producing
Hydrocarbons in commercial quantities, to the extent that the failure to so
observe and comply could reasonably be expected to result in a Material Adverse
Event.

 

(b)       Each Obligated Party shall use commercially reasonable efforts to
remain as the named operator for each oil or gas well in which it now or
hereafter owns an interest if (i) any such party is the operator thereof on the
date hereof or becomes the operator thereof subsequent hereto and (ii) such well
is now or hereafter becomes Collateral.

 

(c)       Each Obligated Party shall at all times maintain, preserve and keep
all operating equipment used or useful with respect to its Oil and Gas
Properties in proper repair, working order and condition, and make all necessary
or appropriate repairs, renewals, replacements, additions and improvements
thereto as would a reasonably prudent operator of similar properties in
localities where Borrower or the applicable Subsidiary operates.

 

(d)       Each Obligated Party shall comply in all material respects with all
Laws and agreements applicable to or relating to its Oil and Gas Properties or
the production and sale of Hydrocarbons therefrom and all applicable proration
and conservation Laws of the jurisdictions in which such Properties are located,
to the extent that the failure to so comply with such Laws or agreements could
reasonably be expected to result in a Material Adverse Event.

 

(e)       With respect to the Oil and Gas Properties referred to in this
Section 7.3 that are operated by operators other than an Obligated Party or any
Affiliate of an Obligated Party, no Obligated Party shall be obligated itself to
perform any undertakings contemplated by the covenants and agreements contained
in this Section 7.3 which are performable only by such operators and are beyond
its control, but the Obligated Parties shall use commercially reasonable efforts
to cause such operators to perform such undertakings.

 

(f)       No Obligated Party will amend, alter or change in any respect which
could reasonably be expected to be materially adverse to its interests or that
of Lenders any agreements relating to the operations or business arrangements of
such Obligated Party or the compression, gathering, sale or transportation of
oil and gas from the Oil and Gas Properties included in the most recent
determination of the Borrowing Base without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld.

 

Section 7.4 Taxes and Claims. Borrower shall, and shall cause each of its
Subsidiaries to, pay or discharge at or before maturity or before becoming
delinquent (a) all Taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, could become a Lien upon
any of its Property; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to pay or discharge any Tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves in accordance
with GAAP have been established.

 

CREDIT AGREEMENT - Page 69 

 

 

Section 7.5 Insurance.

 

(a)       Borrower shall, and shall cause each of its Subsidiaries and shall use
its commercially reasonable efforts to cause each of the other operators of the
Oil and Gas Properties of Borrower and its Subsidiaries to, maintain insurance
with financially sound and reputable insurance companies in such amounts and
covering such risks as is customarily carried in conformity with prudent
industry practice by companies in the oil and gas industry owning similar
Properties in the same general areas in which Borrower and its Subsidiaries
operate, provided that in any event Borrower will maintain and cause each of its
Subsidiaries to maintain workmen’s compensation insurance, property insurance,
and comprehensive general liability insurance reasonably satisfactory to
Administrative Agent. Each insurance policy of Borrower or its Subsidiaries
covering Collateral shall name Administrative Agent as loss payee and each
insurance policy covering liabilities shall name Administrative Agent as
additional insured, and each such insurance policy shall provide that such
policy will not be cancelled or reduced without 30 days prior written notice to
Administrative Agent.

 

(b)       Subject to the Intercreditor Agreement and subject to clause (c)
below, all proceeds of insurance shall be paid over to Administrative Agent for
application to the Obligations under the Loan Documents, unless Required Lenders
otherwise agree in writing in their sole discretion.

 

(c)       So long as no Default or Borrowing Base Deficiency is continuing,
Borrower or a Subsidiary may apply the net proceeds of a casualty or
condemnation (each a “Loss”) to the repair, restoration, or replacement of the
assets suffering such Loss, so long as (i) such repair, restoration, or
replacement is completed within 180 days after the date of such Loss (or such
longer period of time agreed to in writing by Required Lenders), (ii) while such
repair, restoration, or replacement is underway, all of such net proceeds are on
deposit with Administrative Agent in a separate deposit account over which
Administrative Agent has exclusive control, and (iii) such Loss did not cause an
Event of Default. If (x) an Event of Default occurs pursuant to which the
Obligations under the Loan Documents are accelerated in accordance with
Section 10.2 or (y) such repair, restoration, or replacement is not completed
within 180 days of the date of such Loss (or such longer period of time agreed
to in writing by Required Lenders), then in each case Administrative Agent may
immediately and without notice to any Person apply all of such net proceeds to
such Obligations, regardless of any other prior agreement regarding the
disposition of such net proceeds.

 

(d)       If at any time the representations made in Section 6.30 are untrue and
any Building or Manufactured (Mobile) Home (as defined in applicable Flood
Insurance Regulations) is included in the Collateral and is or has become
located in an area designated as a “flood hazard area” under applicable Flood
Insurance Regulations, Borrower shall, and shall cause each of its Subsidiaries
to, (i) provide Administrative Agent with a description of such Building or
Manufactured (Mobile) Home, including the address and legal description thereof
and such other information as may be requested by Administrative Agent to obtain
a flood determination or otherwise satisfy its obligations under applicable
Flood Insurance Regulations, (ii) obtain flood insurance in such amounts as
required by applicable Flood Insurance Regulations and (iii) provide evidence in
form and substance satisfactory to Administrative Agent of such flood insurance
to Administrative Agent.

 

CREDIT AGREEMENT - Page 70 

 

 

Section 7.6 Inspection Rights. At any reasonable time and from time to time
during normal business hours, Borrower shall, and shall, upon at least 1
Business Day’s advance written request from Administrative Agent or any Lender,
cause each of its Subsidiaries to, permit representatives of Administrative
Agent or any Lender (a) to examine, inspect, review, evaluate and make physical
verifications and appraisals of the Mortgaged Properties and other Collateral in
any manner and through any medium that Administrative Agent or such Lender
considers advisable, (b) to examine, copy, and make extracts from its books and
records, (c) to visit and inspect its Properties, and (d) to discuss its
business, operations, and financial condition with its officers, employees, and
independent certified public accountants, in each instance, at Borrower’s
expense.

 

Section 7.7 Keeping Books and Records. Borrower shall, and shall cause each of
its Subsidiaries to, maintain proper books of record and account in which full,
true, and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its business and activities.

 

Section 7.8 Compliance with Laws. Borrower shall, and shall cause each of its
Subsidiaries to, (a) comply in all material respects with all applicable Laws
and decrees of any Governmental Authority or arbitrator, (b) maintain at all
times all consents or approvals required from the United States or any state of
the United States (or other applicable Governmental Authorities) necessary to
grant to Administrative Agent a Lien on the Oil and Gas Properties of Borrower
and its Subsidiaries, and (c) maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

Section 7.9 Compliance with Agreements. Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with all agreements,
contracts, and instruments binding on it or affecting its Properties or
business, except to the extent a failure to so comply could not reasonably be
expected to result in a Material Adverse Event.

 

Section 7.10 Further Assurances. Borrower shall, and shall cause each of its
Subsidiaries and each other Obligated Party to, execute and deliver such further
agreements and instruments and take such further action as may be reasonably
requested by Administrative Agent or any Lender to carry out the provisions and
purposes of this Agreement, the other Loan Documents and the Intercreditor
Agreement and to create, preserve, and perfect the Liens of Administrative Agent
in the Collateral.

 

Section 7.11 ERISA. Borrower shall, and shall cause each of its Subsidiaries to,
comply with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

 

Section 7.12 Depository Relationship. Within 30 days after the Closing Date (or
such other longer period as acceptable to the Administrative Agent in its sole
discretion), Borrower shall, and shall cause each of its Subsidiaries to, use
LegacyTexas Bank as its principal depository bank, and Borrower shall, and shall
cause each of its Subsidiaries to, maintain LegacyTexas Bank as its principal
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts.

 

CREDIT AGREEMENT - Page 71 

 

 

Section 7.13 Additional Guarantors. Borrower shall notify Administrative Agent
at the time that any Person becomes a Subsidiary, and promptly thereafter (and
in any event within 30 days) Borrower shall (a) execute and deliver, or cause to
be executed and delivered, to Administrative Agent all Security Documents, stock
certificates, stock powers and other agreements and instruments as may be
reasonably requested by Administrative Agent to ensure that Administrative Agent
has a perfected security interest in all Equity Interests held by any Obligated
Party in such Subsidiary, and (b) cause such Person to (i) become a Guarantor by
executing and delivering to Administrative Agent a Guaranty (or a joinder to any
existing Guaranty), (ii) execute and deliver all Security Documents requested by
Administrative Agent pledging to Administrative Agent for the benefit of the
Secured Parties all of its Property (subject to (A) Permitted Liens and (B) such
exceptions as are provided in the Security Documents then in effect and (C) as
Administrative Agent may permit), and subject, with respect to Oil and Gas
Properties, to the limitations set forth in clause (iii) below and take all
actions required by Administrative Agent to grant to the Administrative Agent
for the benefit of Secured Parties a perfected first priority Lien on such
property, including the filing of UCC financing statements in such jurisdictions
as may be requested by Administrative Agent, (iii) with respect to each Oil and
Gas Property owned by such Subsidiary, execute, acknowledge and deliver a
Mortgage or Mortgages and evidence of the proper recordation of each such
Mortgage in the appropriate filing office, in each case, sufficient to cause the
Recognized Value of the Mortgaged Properties to be not less than the Required
Reserve Value, (iv) deliver to Administrative Agent title opinions and/or other
title information and data acceptable to Administrative Agent such that
Administrative Agent shall have received, together with the title information
previously delivered to Administrative Agent, acceptable title information
regarding those Oil and Gas Properties that in the aggregate represent not less
than 85% (or such lesser percentage as acceptable to Administrative Agent in its
sole discretion) of the Recognized Value of Oil and Gas Properties evaluated in
the most recent Reserve Report; and (v) deliver to Administrative Agent such
other documents and instruments as Administrative Agent may require, including
appropriate favorable opinions of counsel to such Person in form, content and
scope reasonably satisfactory to Administrative Agent.

 

Section 7.14 Title Assurances. Without limitation of any other requirements
contained in this Agreement and the other Loan Documents, Borrower shall,
(a) upon request by Administrative Agent, deliver to Administrative Agent title
opinions and/or other title information and data acceptable to Administrative
Agent regarding the Oil and Gas Properties of Borrower and its Subsidiaries that
in the aggregate represent not less than 85% (or such lesser percentage as
acceptable to Administrative Agent in its sole discretion) of the Recognized
Value of Oil and Gas Properties evaluated in the most recent Reserve Report; and
(b) promptly, but in any event within 30 days after notice by Administrative
Agent of any defect, material in the opinion of Administrative Agent, in the
title of the mortgagor under any Mortgage to any Oil and Gas Property covered
thereby, clear such title defect, and in the event any such title defects are
not cured in a timely manner, pay all related costs and fees incurred by
Administrative Agent and Lenders in attempting to do so. A failure of Borrower
to clear any such title defect shall not be an Event of Default, but instead
Administrative Agent and the Required Lenders may elect to redetermine the
Borrowing Base, and if such election is made, Borrower may not make any special
determinations of the Borrowing Base under Section 2.9(c)(i) until after the
next scheduled redetermination.

 

Section 7.15 Commodity Hedging Transactions.

 

(a)       Borrower shall, within 30 days following the Closing Date, enter into
Acceptable Commodity Hedging Transactions for quantities of gaseous and liquid
Hydrocarbons equal to (i) for the period through December 31, 2018, at least
75%, and (ii) for the 2019 calendar year, at least 60%, in each case, of the
monthly Projected Production from the proved, developed producing Oil and Gas
Properties of Borrower and its Subsidiaries used in determining the Borrowing
Base using the most recently delivered Reserve Report (or, with Administrative
Agent’s written approval, Acceptable Commodity Hedging Transactions having
substantially equal value).

 

(b)       Borrower and its Subsidiaries shall maintain a commodity price risk
management policy, which policy shall be reasonably acceptable to Administrative
Agent.

 



CREDIT AGREEMENT - Page 72 

 

 

Section 7.16 Concerning Operator’s Liens. Upon request of Administrative Agent,
Borrower shall cause each Affiliated operator of its Oil and Gas Properties to
fully subordinate to the Liens securing the Obligations any and all Liens
granted to or held by such operator under any present or future joint operating
agreement covering any of the Oil and Gas Properties of Borrower or any of its
Subsidiaries, in a manner satisfactory to Administrative Agent and pursuant to
documentation in form and substance satisfactory to Administrative Agent.

 

Section 7.17 Post-Closing Obligation.

 

(a)       On or before the date Borrower enters into Acceptable Commodity
Hedging Transactions in accordance with Section 7.15, Administrative Agent shall
have received the Intercreditor Agreement, duly executed by the parties thereto.

 

(b)       Within 30 days following the Closing Date, Brushy Gap shall (i)
transfer the entirety of its ownership interests in its Oil and Gas Properties
and its Equity Interests in the Jaguar Triangle Partnership to Nytis, and (ii)
promptly dissolve its corporate existence.

 

(c)       Within 30 days after the Closing Date (or such other longer period as
acceptable to the Administrative Agent in its sole discretion), Borrower shall,
and shall cause each of its Subsidiaries to, (i) use LegacyTexas Bank as its
principal depository bank pursuant to Section 7.12 hereof, and (ii) transfer
funds from each of the deposit accounts set forth on Schedule 5 of the Security
Agreement so that, collectively, the balance in all such accounts does not
exceed $100,000 at any time.

 

ARTICLE 8

NEGATIVE COVENANTS

 

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent indemnification obligations) or
any Letter of Credit outstanding (unless arrangements satisfactory to the L/C
Issuer have been made) or any Lender has any Commitment hereunder:

 

Section 8.1 Debt. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, incur, create, assume, or permit to
exist any Debt, except:

 

(a)       the Obligations under the Loan Documents and Obligations existing or
arising under Bank Product Agreements other than Hedging Agreements and Hedging
Transactions;

 

(b)       existing Debt described on Schedule 8.1 and Permitted Refinancings
thereof;

 

(c)       Subordinated Debt;

 

(d)       purchase money Debt and Capitalized Lease Obligations not to exceed
$250,000 in the aggregate at any time outstanding and Permitted Refinancings
thereof;

 

(e)       Hedge Obligations existing or arising under Hedging Agreements and
Hedging Transactions permitted by Section 8.17;

 

(f)       Debt associated with bonds or other surety obligations required by
Governmental Authorities in connection with the operation of the businesses of
Borrower and its Subsidiaries;

 

CREDIT AGREEMENT - Page 73 

 

 

(g)       Debt arising in the ordinary course of business with respect to
customary indemnification and reimbursement obligations under asset purchase and
sale agreements, division and transfer orders, joint operating agreements
(including funds held in suspense), pooling, unitization or communitization
agreements, gathering agreements, processing agreements, Farmout agreements and
other agreements customary in the industry pertaining to the exploration for,
development, disposition or operation of, or the production or sale of
Hydrocarbons produced from, Oil and Gas Properties;

 

(h)       Endorsements for collection or deposit in the ordinary course of
business;

 

(i)       Debt related to the financing of insurance policy premiums not to
exceed $150,000 in the aggregate at any time outstanding;

 

(j)       Debt related to the Liberty Energy Advances; and

 

(k)       other Debt not to exceed $250,000 in the aggregate at any time
outstanding.

 

Section 8.2 Limitation on Liens. Borrower shall not, and shall not permit any of
its Subsidiaries to, incur, create, assume, or permit to exist any Lien upon any
of its Property, assets, or revenues, whether now owned or hereafter acquired,
except:

 

(a)       existing Liens disclosed on Schedule 8.2 and Permitted Refinancings
thereof;

 

(b)       Liens in favor of Administrative Agent for the benefit of the Secured
Parties, so long as, with respect to Liens for the benefit of Approved Commodity
Swap Counterparties other than Bank Product Providers, such Liens are permitted
by and subject to the Intercreditor Agreement;

 

(c)       encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that are customary in the oil and
gas industry and do not (individually or in the aggregate) materially affect the
value of the assets encumbered thereby or materially impair the ability of
Borrower or its Subsidiaries to use or operate such assets in their respective
businesses, and none of which is violated in any material respect by existing or
proposed structures or land use or operation;

 

(d)       Immaterial Title Deficiencies;

 

(e)       Liens for Taxes, assessments, or other governmental charges which are
not delinquent or which are being contested in good faith and for which adequate
reserves in accordance with GAAP have been established;

 

(f)       Any interest or title of, or Liens created by, a lessor under any
leases or subleases or occupancy agreement, other than oil and gas leases or
other such instruments pertaining to Oil and Gas Properties, entered into in
each case by Borrower or any Subsidiary, as tenant, in the ordinary course of
business;

 

(g)       Liens of mechanics, materialmen, warehousemen, carriers, or other
similar statutory Liens securing obligations that are not yet due or are being
contested in good faith and for which adequate reserves in accordance with GAAP
have been established and are incurred in the ordinary course of business;

 

CREDIT AGREEMENT - Page 74 

 

 

(h)       Liens resulting from good faith deposits to secure payments of
workmen’s compensation or other social security programs (other than Liens
imposed by ERISA) or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, contracts (other than for payment of
Debt), or leases made in the ordinary course of business;

 

(i)       purchase money Liens on specific Property to secure Debt used to
acquire such Property and Liens securing Capitalized Lease Obligations with
respect to specific leased Property, in each case to the extent permitted in
Section 8.1(d);

 

(j)       so long as no default has occurred by any Obligated Party in the
payment or performance of such agreements, contracts, agreements, lease
provisions, defects and irregularities which (i) were in effect when such
Property, assets or revenues were acquired, (ii) were not created in
contemplation of such acquisition, (iii) were not such as to materially
interfere with the operation, value or use of the Properties covered by such
Lien, (iv) are ordinary and customary to the oil, gas and other mineral
exploration, development, processing or extraction business, (v) do not
otherwise cause any other express representation or warranty of any Obligated
Party in any of the Loan Documents to be untrue in any material respect, and
(vi) do not operate to reduce any Obligated Party’s net revenue interest in
production for the affected Oil and Gas Properties (if any) below such interests
reflected in the most recent Reserve Report, or increase the working interest
for the affected Oil and Gas Properties (if any) as reflected or warranted in
the most recent Reserve Report without a corresponding increase in the
corresponding net revenue interest;

 

(k)       contractual Liens for the benefit of operators of the Oil and Gas
Properties of Borrower and its Subsidiaries, but only to the extent that such
operators are not Obligated Parties or Affiliates of Obligated Parties, and are
not asserting a claim or right to exercise their rights under such contractual
Liens, except for such claims and rights of operators which Borrower or the
applicable Subsidiary is contesting in good faith and for which adequate
reserves are maintained in accordance with GAAP;

 

(l)       to the extent applicable, the statutory Lien to secure payment of
proceeds of production established by § 9.343 of the UCC and similar Laws of
other jurisdictions;

 

(m)       royalties, overriding royalties, reversionary interests, production
payments, net profits interests, calls on production, preferential purchase
rights and similar lease burdens which (i) are customarily granted in the
ordinary course of business in the oil and gas industry, (ii) are deducted in
the calculation of discounted present value in the most recent Reserve Reports
delivered to Administrative Agent hereunder, (iii) with respect to each Oil and
Gas Property, do not operate to reduce any Obligated Party's net revenue
interest in production for such Oil and Gas Property (if any) below such
interests reflected in the most recent Reserve Report or increase the working
interest for such Oil and Gas Property (if any) as reflected or warranted in the
most recent Reserve Report without a corresponding increase in the corresponding
net revenue interest, and (iv) do not materially impair the use or value of such
Oil and Gas Property subject to such Lien;

 

(n)       contractual Liens under sale contracts, farm-in agreements, Farmout
agreements, area of mutual interest, joint operating agreements, or other
arrangements for the exploration, development, production, transportation,
gathering, processing or sale of Hydrocarbons, and other agreements which are
usual and customary in the oil and gas business which (i) would not (when
considered cumulatively with the matters discussed in Section 8.2(m)) materially
impair the use or value of such Oil and Gas Property subject to such Lien, (ii)
are ordinary and customary to the oil, gas and other mineral exploration,
development, processing or extraction business, (iii) do not otherwise cause any
other express representation or warranty of any Obligated Party in any of the
Loan Documents to be untrue in any material respect, and (iv) do not operate to
reduce any Obligated Party's net revenue interest in production for the affected
Oil and Gas Properties (if any) below such interests reflected in the most
recent Reserve Report, or increase the working interest for the affected Oil and
Gas Properties (if any) as reflected or warranted in the most recent Reserve
Report without a corresponding increase in the corresponding net revenue
interest;

 

CREDIT AGREEMENT - Page 75 

 

 

(o)       Gas Balancing Agreements; provided that the amount of all gas
imbalances and the amount of all production which has been paid for but not
delivered shall have been disclosed or otherwise taken into account in the
Reserve Reports delivered to Administrative Agent hereunder; and

 

(p)       Liens to secure plugging and abandonment obligations;

 

(q)       Liens granted by any Obligated Party on its rights under any insurance
policy, but only to the extent that such Lien is granted to the insurers under
such insurance policies or any insurance premium finance company to secure
payment of the premiums and other amounts owed to the insurers or such premium
finance company with respect to such insurance policy; and

 

(r)       Other Liens securing Debt not to exceed $150,000 in the aggregate at
any time outstanding;

 

provided, however, that Liens described in clauses (a), (e), (g), (h), (j) and
(o) above shall continue to be permitted only for so long as (A) the appropriate
Obligated Party shall cause any proceeding instituted contesting such Lien to
stay the sale or forfeiture of any portion of Property on account of such Lien
and (B) a proper reserve, if applicable, continues to be maintained in
accordance with GAAP; and provided further, that no intention to subordinate the
first priority Liens granted in favor of Administrative Agent to secure the
Obligations is hereby implied or expressed or is to be inferred by the permitted
existence of such Liens.

 

Section 8.3 Mergers, Etc. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person or any Equity Interests or other evidence of beneficial
ownership of any Person, or wind-up, dissolve, or liquidate, except that (a) any
Subsidiary may merge or consolidate with Borrower so long as Borrower is the
surviving entity; (b) any Subsidiary may merge or consolidate with another
Subsidiary so long as the Subsidiary surviving the merger or consolidation (i)
is a Guarantor, or (ii) within 10 Business Days of such merger or consolidation,
becomes a Guarantor pursuant to Section 7.13; and (c) as otherwise permitted
under Section 8.5.

 

Section 8.4 Restricted Payments. Borrower shall not, directly or indirectly,
declare or pay any dividends or make any other payment or distribution (in cash,
Property, or obligations) on account of its Equity Interests, or redeem,
purchase, retire, call, or otherwise acquire any of its Equity Interests, or
permit any of its Subsidiaries to purchase or otherwise acquire any Equity
Interest of Borrower or another Subsidiary of Borrower, or set apart any money
for a sinking or other analogous fund for any dividend or other distribution on
its Equity Interests or for any redemption, purchase, retirement, or other
acquisition of any of its Equity Interests, or incur any obligation (contingent
or otherwise) to do any of the foregoing, except that (a) Subsidiaries shall be
permitted to make payments and distributions to Borrower or any Guarantor, and
(b) annually, but only so long as Nytis is treated as a pass-through entity for
federal income tax purposes, Nytis may make Permitted Tax Distributions,
provided that no Default or Borrowing Base Deficiency exists or will exist after
giving effect to such distribution.

 

CREDIT AGREEMENT - Page 76 

 

 

Section 8.5 Loans and Investments. Borrower shall not make, and shall not permit
any of its Subsidiaries, directly or indirectly, to make, hold or maintain, any
advance, loan, extension of credit, or capital contribution to or investment in,
or purchase any stock, bonds, notes, debentures, or other securities of, any
Person, except:

 

(a)       existing investments described on Schedule 8.5;

 

(b)       readily marketable direct obligations of the United States of America
or any agency thereof with maturities of one year or less from the date of
acquisition;

 

(c)       fully insured certificates of deposit with maturities of one year or
less from the date of acquisition issued by either (i) any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00 or (ii) any Lender;

 

(d)       commercial paper of a domestic issuer if at the time of purchase such
paper is rated in one of the two highest rating categories of Standard and
Poor’s Corporation or Moody’s Investors Service;

 

(e)       investments resulting in an Acquisition where:

 

(i)       the business, division or assets acquired are for use, or the Person
acquired is engaged in, one of the businesses described in Section 6.25;

 

(ii)       immediately before and after giving effect to such Acquisition, no
Default shall exist;

 

(iii)       the business, division or Person acquired shall not have a negative
EBITDA after giving effect to reasonable pro forma adjustments which are
approved by Administrative Agent;

 

(iv)       no less than 10 Business Days prior to such Acquisition,
Administrative Agent shall have received (A) drafts of each material document,
instrument and agreement to be executed in connection with such Acquisition,
(B) an acquisition summary with respect to the Person and/or business or
division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12-month period for which
they are available and as otherwise applicable), the terms and conditions,
including economic terms, of the proposed Acquisition and Borrower’s calculation
of pro forma EBITDA relating thereto, (C) a certificate of Borrower executed on
its behalf by a Responsible Officer of Borrower, certifying that both before and
after giving effect to such Acquisition, Borrower is in pro forma compliance
with all financial covenants set forth in Article 9; and (D) Administrative
Agent shall have approved Borrower’s computation of pro forma EBITDA;

 

(v)       to the extent applicable, the provisions of Section 7.13 have been
satisfied, thereby causing Administrative Agent to have a perfected first
priority Lien (subject to Permitted Liens) on all assets, including Equity
Interests, that are acquired in the Acquisition; and

 

(vi)       after giving effect to such Acquisition, there shall be at least
$250,000 in unrestricted cash of Borrower plus Revolving Credit Availability;

 

CREDIT AGREEMENT - Page 77 

 

 

(f)       investments in Subsidiaries that are Guarantors;

 

(g)       investments consisting of direct ownership interests in Oil and Gas
Properties or wells, gas gathering systems or other field facilities, seismic
data and surveys, in each case related to such Oil and Gas Properties, or
related to Farmouts or farm-ins, participation agreements, joint operating
agreements, joint venture or area of mutual interest agreements or other similar
arrangements which are usual and customary in the oil and gas industry located
within the geographic boundaries of the United States of America; provided that
(i) no such investment includes an investment in any Equity Interest in a
Person, (ii) any Debt incurred or assumed or Lien granted or permitted to exist
pursuant to such investments is otherwise permitted under Section 8.1 and
Section 8.2, respectively, and (iii) such investments are taken into account in
computing the working interests and net revenue interests set forth in the most
recent WI/NRI Schedule;

 

(h)       investments consisting of Hedging Transactions permitted under
Section 8.17;

 

(i)       advances or extensions of credit in the form of accounts receivable
incurred in the ordinary course of business and upon terms common in the
industry for such accounts receivable which are not more than 90 days past due;

 

(j)       advances to employees for the payment of expenses in the ordinary
course of business

 

(k)       Investments received in satisfaction or partial satisfaction of
Investments described in clause (i) above from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss,
provided that all such Investments under this clause (k) shall not exceed
$100,000 in the aggregate outstanding at any one time; and

 

(l)       other Investments not otherwise permitted by the foregoing clauses in
an amount not to exceed $100,000 in the aggregate outstanding at any one time.

 

Section 8.6 Limitation on Issuance of Equity. Subsidiaries of the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
issue or Dispose of any of its Equity Interests other than to Borrower or
another Subsidiary and only if such Equity Interests are pledged to the
Administrative Agent consistent with the Security Documents.

 

Section 8.7 Transactions With Affiliates. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower or such Subsidiary,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or such Subsidiary’s business, pursuant to a transaction which is
otherwise expressly permitted under this Agreement, and upon fair and reasonable
terms no less favorable to Borrower or such Subsidiary than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate of Borrower
or such Subsidiary.

 

Section 8.8 Disposition of Assets. Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, make any Disposition, except:

 

(a)       Dispositions of inventory (including Hydrocarbons) in the ordinary
course of business;

 

CREDIT AGREEMENT - Page 78 

 

 

(b)       Dispositions, for fair value, of worn-out and obsolete equipment not
necessary or useful to the conduct of business;

 

(c)       Dispositions consisting of any compulsory pooling or unitization
ordered by a Governmental Authority with jurisdiction over Borrower’s or any of
its Subsidiaries’ Oil and Gas Properties;

 

(d)       subject to Section 2.9(c)(ii) and provided that no Default has
occurred and is continuing or would result therefrom, Dispositions of Oil and
Gas Properties; provided that the aggregate fair market value of all such Oil
and Gas Properties Disposed of between periodic redeterminations of the
Borrowing Base under Section 2.9(b) shall not exceed $1,000,000 (when aggregated
with Dispositions permitted under Section 8.8(e) during the same period);

 

(e)       subject to Section 2.9(c)(ii) and provided no Default has occurred and
is continuing or would result therefrom, Dispositions of proved developed Oil
and Gas Properties; provided that (i) all of the consideration received in
respect of any such Disposition shall be cash, (ii) the consideration received
shall be equal to or greater than the fair market value thereof (as reasonably
determined by a Responsible Officer of Borrower, and if requested by
Administrative Agent, Borrower shall deliver a certificate of a Responsible
Officer of Borrower certifying to that effect), and (iii) the aggregate
Borrowing Base value of all such proved developed Oil and Gas Properties
Disposed of between periodic redeterminations of the Borrowing Base under
Section 2.9(b) shall not exceed 5% of the Borrowing Base in effect as of the
then most recent periodic redetermination of the Borrowing Base under Section
2.9(b); and

 

(f)       other Dispositions not to exceed $500,000 in the aggregate in any
fiscal year.

 

Section 8.9 Sale and Leaseback. Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into any arrangement with any
Person pursuant to which it leases from such Person real or personal Property
that has been or is to be sold or transferred, directly or indirectly, by it to
such Person.

 

Section 8.10 Prepayment of Debt. Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make any optional or voluntary
payment, prepayment, repurchase or redemption of any Debt, except (a) the
Obligations under the Loan Documents, (b) Debt secured by a Permitted Lien if
the asset securing such Debt has been sold or otherwise disposed of in a
transaction permitted hereunder, (c) a Permitted Refinancing of Debt permitted
under Sections 8.1(b), and 8.1(d), (d) prepayments of other Debt so long as the
amounts prepaid do not exceed $250,000 in the aggregate during any period
between determinations of the Borrowing Base, and (e) prepayment of intercompany
Debt to Obligated Parties.

 

Section 8.11 Nature of Business. Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than their businesses as oil
and gas exploration and production companies. Borrower shall not, and shall not
permit any of its Subsidiaries to, make any material change in its credit
collection policies if such change would materially impair the collectability of
any Account, nor will it rescind, cancel or modify any Account except in the
ordinary course of business.

 

Section 8.12 Environmental Protection. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly (a) use (or permit any tenant
to use) any of their respective Properties or assets for the handling,
processing, storage, transportation, or disposal of any Hazardous Material in
material violation of Environmental Laws, (b) generate any Hazardous Material in
material violation of Environmental Laws, (c) conduct any activity that is
likely to cause a Release or threatened Release of any Hazardous Material, or
(d) otherwise conduct any activity or use any of their respective Properties or
assets in any manner that is likely to violate in any material respect any
Environmental Law or create any material Environmental Liabilities for which
Borrower or any of its Subsidiaries would be responsible.

 

CREDIT AGREEMENT - Page 79 

 

 

Section 8.13 Accounting. Borrower shall not, and shall not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
Administrative Agent and Lenders, or (b) in tax reporting treatment, except as
required by Law and disclosed to Administrative Agent and Lenders.

 

Section 8.14 Burdensome Agreements. Borrower shall not, and shall not permit any
of its Subsidiaries or any other Obligated Party to, enter into or permit to
exist any arrangement or agreement, other than pursuant to this Agreement or any
Loan Document, which (a) directly or indirectly prohibits Borrower, any of its
Subsidiaries, or any other Obligated Party from creating or incurring a Lien on
any of its Property, revenues, or assets, whether now owned or hereafter
acquired, (b) directly or indirectly prohibits any of its Subsidiaries, or any
other Obligated Party to make any payments, directly or indirectly, to Borrower
by way of dividends, distributions, advances, repayments of loans, repayments of
expenses, accruals, or otherwise or (c) in any way would be contravened by such
Person’s performance of its obligations hereunder or under the other Loan
Documents; provided, that the foregoing shall not prohibit any (i) provisions
restricting subletting or assignment of any lease, (ii) provisions in any
assignment, lease, easement, permit, license, deed or other agreement or
instrument restricting or prohibiting assignment of such agreement or instrument
or rights created, or property conveyed or assigned, thereunder, including,
without limitation, preferential purchase rights and consent requirements, and
(iii) customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under this Agreement pending the
consummation of such sale.

 

Section 8.15 Subsidiaries. Borrower shall not, directly or indirectly, form or
acquire any Subsidiary unless Borrower complies with the requirements of
Section 7.13.

 

Section 8.16 Amendments of Constituent Documents. Borrower shall not, and shall
not permit any of its Subsidiaries to, amend or restate any of their respective
Constituent Documents without prior consent of the Administrative Agent, except
as would not be reasonably expected to be materially adverse to the Lenders.

 

Section 8.17 Hedging Agreements and Transactions.

 

(a) Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into, or permit to exist, any Hedging Transaction unless (i) such Hedging
Transaction is an Acceptable Commodity Hedging Transaction or a Rate Management
Transaction that is with a counterparty reasonably satisfactory to
Administrative Agent and that has terms and conditions reasonably satisfactory
to Administrative Agent, and (ii) the Hedging Agreement governing such Hedging
Transaction does not contain any anti-assignment provisions restricting such
Person or, if such agreement contains anti-assignment provisions which cannot be
removed, such provisions shall be modified to read substantially as follows:
“The interest and obligations arising from this agreement are non-transferable
and non-assignable, except that [insert Obligated Party’s name] may assign and
grant a security interest in its rights and interests hereunder to LegacyTexas
Bank, as a lender or as contractual representative of itself and other
creditors, and its assigns (the “Lender”) as security for [insert Obligated
Party’s name]’s present and future obligations to such parties. Until [hedge
provider] is notified in writing by the Lender to pay to the Lender amounts due
[insert Obligated Party’s name] hereunder, [hedge provider] may continue to make
such payments to [insert Obligated Party’s name].”

 



CREDIT AGREEMENT - Page 80 

 

 

(b) No Obligated Party shall cause or permit any Hedging Transaction now
existing or hereafter entered into by such Person to be amended, modified,
terminated, negated through such Person’s entry into one or more new Hedging
Transactions with the opposing effect, or liquidated without the prior written
consent of Administrative Agent. Any consent by Administrative Agent granted
pursuant to this Section might include a requirement (to be treated for the
purposes of Section 2.9 as a Borrower requested determination) that a new
Borrowing Base be determined.

 

(c) No Obligated Party shall enter into any new Hedging Agreement, or cause or
permit any Hedging Agreement now existing or hereafter entered into by such
Person to be amended, modified or terminated, without the prior written consent
of Administrative Agent except as specifically permitted herein or as permitted
in any then-effective Intercreditor Agreement and except for entering into usual
and customary confirmations under such Hedging Agreements setting forth volume,
pricing, duration and other such standard terms.

 

Section 8.18 Gas Balancing Agreements and Advance Payment Contracts. Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, incur, become or remain liable for, or permit any of its
Subsidiaries to incur, become or remain liable for, at any time (a) any Material
Gas Imbalance, or (b) Advance Payments under Advance Payment Contracts which are
to be satisfied by delivery of production in excess of $250,000 in the
aggregate.

 

Section 8.19 Certain Accounts Payable. For each well whose reserves or projected
cash flow are from time to time included in any Reserve Report, there shall be
no accounts payable outstanding more than 90 days after the due date under or in
connection with an authorization for expenditure that are associated with such
well, other than those that are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established.

 

Section 8.20 Use of Proceeds. Borrower will not request any Credit Extension,
and Borrower shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Credit Extension, (a) directly or indirectly, to purchase or
carry margin stock (within the meaning of Regulations T, U, or X of the Board of
Governors), (b) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (c) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (d) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 8.21 Joint Operating Agreements. Borrower shall not, and shall not
permit any of its Subsidiaries to, amend, restate, supplement or otherwise
modify, or elect a new operator under, any joint operating agreement covering
any of the Oil and Gas Properties of Borrower or any of its Subsidiaries in a
manner materially adverse to Borrower or such Subsidiary without the prior
written consent of Administrative Agent.

 

Section 8.22 Excluded Subsidiaries. Borrower shall not permit any of its
Excluded Subsidiaries (other than Crawford Company) to directly or indirectly,
incur, create, assume, or permit to exist (i) any Debt, or (ii) any Lien upon
any of its Property, assets, or revenues, whether now owned or hereafter
acquired, except for those permitted by the Administrative Agent in its sole
discretion.

 



CREDIT AGREEMENT - Page 81 

 

 

ARTICLE 9

FINANCIAL COVENANTS

 

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

 

Section 9.1 Leverage Ratio. Borrower shall not permit, as of the last day of any
Test Period, commencing with the Test Period ending March 31, 2017, the Leverage
Ratio for Borrower and its Subsidiaries, on a consolidated basis, to be greater
than 3.50 to 1.00.

 

Section 9.2 Current Ratio. Borrower shall not permit, as of the last day of any
fiscal quarter of Borrower, commencing with the fiscal quarter ending March 31,
2017, the Current Ratio for Borrower and its Subsidiaries, on a consolidated
basis, to be less than 1.00 to 1.00.

 

ARTICLE 10

DEFAULT

 

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

 

(a)       Borrower shall fail to pay the Obligations under the Loan Documents or
any part thereof shall not be paid when due or declared due and, other than with
respect to payments of principal, such failure shall continue unremedied for
three (3) Business Days after such payment became due;

 

(b)       Borrower shall breach any provision of Sections 7.1, 7.2, 7.5, 7.6,
7.13, or 7.15 or Article 8 or Article 9 of this Agreement and in the case of a
breach of Section 7.1(i), (k), or (l), such breach shall continue unremedied for
three (3) Business Days;

 

(c)       any representation or warranty made or deemed made by Borrower or any
other Obligated Party (or any of their respective officers) in any Loan Document
or the Intercreditor Agreement or in any certificate, report, notice, or
financial statement furnished at any time in connection with this Agreement
shall be false, misleading, or erroneous in any material respect (without
duplication of any materiality qualifier contained therein) when made or deemed
to have been made;

 

(d)       Borrower, any of its Subsidiaries, or any other Obligated Party shall
fail to perform, observe, or comply with any covenant, agreement, or term
contained in this Agreement or any other Loan Document (other than as covered by
Sections 10.1(a) and 10.1(b)) or the Intercreditor Agreement, and such failure
continues for more than 30 consecutive days following the earlier of (i) the
date of Borrower's receipt of written notice thereof or (ii) the date Borrower
knew or should have known of such failure;

 

(e)       Borrower, any of its Subsidiaries, or any other Obligated Party shall
commence a voluntary proceeding seeking liquidation, reorganization, or other
relief with respect to itself or its debts under any bankruptcy, insolvency, or
other similar Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing;

 

CREDIT AGREEMENT - Page 82 

 

 

(f)       an involuntary proceeding shall be commenced against Borrower, any of
its Subsidiaries, or any other Obligated Party seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it or a substantial part of its Property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of 60
days;

 

(g)       Borrower, any of its Subsidiaries, or any other Obligated Party shall
fail to pay when due any principal of or interest on any Debt (other than the
Obligations under the Loan Documents and Hedging Agreements with Bank Product
Providers) in the amount of $250,000 or more beyond any applicable grace or cure
period, or the maturity of any such Debt shall have been accelerated, or any
such Debt shall have been required to be prepaid, repurchased, defeased or
redeemed prior to the stated maturity thereof or any cash collateral in respect
thereof to be demanded, or any event shall have occurred that permits (or, with
the giving of notice or lapse of time or both, would permit) any holder or
holders of such Debt or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof or require any such prepayment, repurchase,
defeasance or redemption or any cash collateral in respect thereof to be
demanded;

 

(h)       there shall occur an Early Termination Date (as defined in a Hedging
Agreement) under any Hedging Agreement to which any Obligated Party is a party,
and the Hedge Termination Value, if any, owed by Borrower or another Obligated
Party as a result thereof exceeds $250,000;

 

(i)       this Agreement, any other Loan Document or the Intercreditor Agreement
shall cease to be in full force and effect or shall be declared null and void or
the validity or enforceability thereof shall be contested or challenged by
Borrower, any of its Subsidiaries, any other Obligated Party or any of their
respective equity holders, or Borrower or any other Obligated Party shall deny
that it has any further liability or obligation under any of the Loan Documents
or the Intercreditor Agreement, or any Lien created by the Loan Documents shall
for any reason cease to be a valid, first priority perfected Lien (subject to
Permitted Liens) upon any of the Collateral purported to be covered thereby;

 

(j)       any of the following events shall occur or exist with respect to
Borrower or any ERISA Affiliate: (i) any ERISA Event occurs with respect to a
Plan or Multiemployer Plan, or (ii) any Prohibited Transaction involving any
Plan; and in each case above, such event or condition, together with all other
events or conditions, if any, have subjected or could in the reasonable opinion
of Administrative Agent subject Borrower or any ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, the IRS,
the U. S. Department of Labor, or otherwise (or any combination thereof) which
in the aggregate exceed or could reasonably be expected to result in a Material
Adverse Event;

 

(k)       a Change of Control shall occur;

 

(l)       Borrower, any of its Subsidiaries, or any other Obligated Party, or
any of their Properties, revenues, or assets, shall become subject to an order
of forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within 30 days from the date of entry
thereof;

 

CREDIT AGREEMENT - Page 83 

 

 

(m)       Borrower, any of its Subsidiaries, or any other Obligated Party shall
fail to discharge within a period of 60 days after the commencement thereof any
attachment, sequestration, or similar proceeding or proceedings involving an
aggregate amount in excess of $250,000 against any of its assets or Properties;

 

(n)       a final judgment or judgments for the payment of money in excess of
$250,000 in the aggregate shall be rendered by a court or courts against
Borrower, any of its Subsidiaries, or any other Obligated Party and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and Borrower, such Subsidiary, or such Obligated Party shall
not, within such period of 60 days, or such longer period during which execution
of the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;

 

(o)       the subordination provisions related to any Subordinated Debt or any
other agreement, document or instrument governing any Subordinated Debt shall
for any reason be revoked or invalidated, or otherwise cease to be in full force
and effect, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations under the Loan Documents, for any reason shall
not have the priority contemplated by this Agreement or any such subordination
provisions;

 

(p)       any failure to cure a Borrowing Base Deficiency in accordance with
Section 2.9(e) shall have occurred; or

 

(q)       any Security Document shall cease to create valid perfected first
priority Liens (subject to Permitted Liens) on the Collateral purported to be
covered thereby.

 

Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, then Administrative Agent may, with the consent of Required Lenders,
or shall, at the direction of Required Lenders, without notice do any or all of
the following: (a) terminate the Aggregate Commitments (except with respect to
funding obligations for outstanding Letters of Credit), (b) terminate the
obligations of L/C Issuer to make L/C Credit Extensions, (c) require that
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the
Minimum Collateral Amount with respect thereto), or (d) declare the Obligations
under the Loan Documents or any part thereof to be immediately due and payable,
and the same shall thereupon become immediately due and payable, without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, notice of intent to demand, protest, or other formalities
of any kind, all of which are hereby expressly waived by Borrower; provided,
however, that upon the occurrence of an Event of Default under Section 10.1(e)
or (f), the Aggregate Commitments shall automatically terminate (except for
funding obligations with respect to outstanding Letters of Credit), the
obligations of L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the obligation of Borrower to Cash Collateralize the L/C Obligations
as aforesaid shall automatically become effective, and the Obligations under the
Loan Documents shall become immediately due and payable, in each case without
notice, demand, presentment, notice of dishonor, notice of acceleration, notice
of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by Borrower.
In addition to the foregoing, if any Event of Default shall occur and be
continuing, Administrative Agent may, with the consent of Required Lenders, or
shall, at the direction of Required Lenders, exercise all rights and remedies
available to it, Lenders and L/C Issuer in law or in equity, under the Loan
Documents, or otherwise.

 

CREDIT AGREEMENT - Page 84 

 

 

Section 10.3 Application of Funds. After the exercise of remedies provided for
in Section 10.2 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order, subject to the
Intercreditor Agreement:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer) arising under
the Loan Documents, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among Lenders and L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and constituting unpaid Bank Product
Obligations, ratably among Lenders and Bank Product Providers in proportion to
the respective amounts described in this clause Fourth held by them;

 

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.2 and 2.6;

 

Sixth, to payment of that remaining portion of the Obligations, ratably among
the Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Sixth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Bank Product Obligations shall be excluded from
the application described above if Administrative Agent has not received written
notice thereof, together with supporting documentation as Administrative Agent
may request from the applicable Bank Product Provider, provided that no such
notice shall be required for any Bank Product Agreement for which Administrative
Agent or any Affiliate of Administrative Agent is the applicable Bank Product
Provider. Each Bank Product Provider that is not a party to this Agreement that
has given notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of Administrative
Agent pursuant to the terms of Article 11 hereof for itself and its Affiliates
as if a “Lender” party hereto.

 

Section 10.4 Performance by Administrative Agent. If Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents or the
Intercreditor Agreement, then Administrative Agent may perform or attempt to
perform such covenant or agreement on behalf of Borrower. In such event,
Borrower shall, at the request of Administrative Agent, promptly pay to
Administrative Agent any amount expended by Administrative Agent in connection
with such performance or attempted performance, together with interest thereon
at the Default Interest Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that Administrative Agent shall not have any
liability or responsibility for the performance of any covenant, agreement, or
other obligation of Borrower under this Agreement, any other Loan Document or
the Intercreditor Agreement.

 

CREDIT AGREEMENT - Page 85 

 

 

ARTICLE 11

AGENCY

 

Section 11.1 Appointment and Authority.

 

(a)       Each of the Lenders and L/C Issuer hereby irrevocably appoints
LegacyTexas Bank to act on its behalf as Administrative Agent hereunder and
under the other Loan Documents and the Intercreditor Agreement and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto, and
each of the Lenders and L/C Issuer hereby approves the terms and conditions of
the Intercreditor Agreement and authorizes Administrative Agent to enter into
the Intercreditor Agreement and amendments thereto from time to time. The
provisions of this Article 11 are solely for the benefit of Administrative
Agent, Lenders, and L/C Issuer, and neither Borrower nor any other Obligated
Party shall have rights as a third-party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents or in the Intercreditor Agreement (or any other similar
term) with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)       Administrative Agent shall also act as the “collateral agent” under
the Loan Documents and the Intercreditor Agreement, and each of the Lenders
(including, for itself and its Affiliates, in their capacities as potential Bank
Product Providers) and L/C Issuer hereby irrevocably appoints and authorizes
Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Obligated Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Administrative Agent
pursuant to Section 11.5 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of Administrative
Agent, shall be entitled to the benefits of all provisions of this Article 11
and Article 12 (including Section 12.1(b)), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents and
the Intercreditor Agreement as if set forth in full herein with respect thereto.

 

Section 11.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

 

CREDIT AGREEMENT - Page 86 

 

 

Section 11.3 Exculpatory Provisions.

 

(a)       Administrative Agent shall not have any duties or obligations except
those expressly set forth herein, in the other Loan Documents and in the
Intercreditor Agreement, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, Administrative Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or the Intercreditor
Agreement that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as
shall be expressly provided for herein or in the other Loan Documents) or is
required to exercise as directed in writing by any other party to the
Intercreditor Agreement, as applicable; provided that Administrative Agent shall
not be required to take any action that, in its opinion or upon the advice of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document, the Intercreditor Agreement or applicable Law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law;

 

(iii)       shall not, except as expressly set forth herein and in the other
Loan Documents and the Intercreditor Agreement, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity;
and

 

(iv)       shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document or the Intercreditor Agreement unless
it shall first be indemnified to its satisfaction by Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(b)       Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of Required Lenders (or such
other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.2 and 11.9), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. SUCH LIMITATION OF
LIABILITY SHALL APPLY REGARDLESS OF WHETHER THE LIABILITY ARISES FROM THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF ADMINISTRATIVE AGENT.
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent in
writing by Borrower, a Lender or L/C Issuer.

 

(c)       Neither Administrative Agent nor any Related Party thereof shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, any
other Loan Document or the Intercreditor Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document, the
Intercreditor Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.

 

CREDIT AGREEMENT - Page 87 

 

 

Section 11.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Credit Extension that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, Administrative Agent may presume that
such condition is satisfactory to such Lender or L/C Issuer unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Section 11.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document or the Intercreditor Agreement by or through any one or more sub
agents appointed by Administrative Agent. Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article 11 shall apply to any such sub agent and to the Related Parties of
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of this facility as well as
activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub agents.

 

Section 11.6 Resignation of Administrative Agent.

 

(a)       Administrative Agent may at any time give notice of its resignation to
Lenders, L/C Issuer, and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in Dallas, Texas, or
an Affiliate of any such bank with an office in Dallas, Texas. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by
Required Lenders) (such date, the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
Lenders and L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. After the Resignation Effective Date, the provisions
of this Article 11 relating to or indemnifying or releasing Administrative Agent
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement, the other Loan Documents
and the Intercreditor Agreement.

 

CREDIT AGREEMENT - Page 88 

 

 

(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by Required Lenders) (such date, the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and the Intercreditor Agreement (except that in the case of
any Collateral held by Administrative Agent on behalf of Secured Parties under
any of the Loan Documents or the Intercreditor Agreement, the retiring or
removed Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed or a different Person is
appointed to serve as collateral agent pursuant to the terms of the
Intercreditor Agreement) and (ii) except for any indemnity, fee or expense
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender or L/C Issuer,
as applicable, directly, until such time, if any, as Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents or the
Intercreditor Agreement. The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents and the Intercreditor Agreement, the provisions of this
Article 11, Section 12.1, and Section 12.2 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)       Any resignation by LegacyTexas Bank as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer. If
LegacyTexas Bank resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require Lenders to make Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.2(c). Upon the appointment by Borrower of a
successor L/C Issuer hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, (ii) the retiring L/C Issuer shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents, and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to LegacyTexas Bank to effectively assume the
obligations of LegacyTexas Bank with respect to such Letters of Credit.

 

CREDIT AGREEMENT - Page 89 

 

 

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and L/C Issuer expressly acknowledges that neither Administrative Agent
nor any other Lender nor any Related Party thereto has made any representation
or warranty to such Person and that no act by Administrative Agent or any other
Lender hereafter taken, including any review of the affairs of Borrower, shall
be deemed to constitute any representation or warranty by Administrative Agent
or any Lender to any other Lender. Each of the Lenders and L/C Issuer
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each of the Lenders and L/C
Issuer also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, the Intercreditor
Agreement or any related agreement or any document furnished hereunder or
thereunder. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by Administrative Agent hereunder, Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), or creditworthiness of Borrower or the value
of the Collateral or other Properties of Borrower or any other Person which may
come into the possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

Section 11.8 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Obligated Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations under the Loan Documents that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
Lenders, L/C Issuer, and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders, L/C
Issuer, and Administrative Agent and their respective agents and counsel and all
other amounts due Lenders, L/C Issuer, and Administrative Agent under
Section 12.1 or Section 12.2) allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and L/C Issuer, as applicable, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Section 12.1 or Section 12.2.

 

CREDIT AGREEMENT - Page 90 

 

 

Section 11.9 Collateral and Guaranty Matters.

 

(a)       The Secured Parties irrevocably authorize Administrative Agent, at its
option and in its discretion:

 

(i)       to release any Lien on any Property granted to or held by
Administrative Agent under any Loan Document (x) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Bank Product Agreements as to which arrangements satisfactory to the
applicable Bank Product Provider shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to Administrative Agent and L/C Issuer shall
have been made), (y) that is Disposed of or to Disposed of as part of or in
connection with any Disposition permitted under the Loan Documents, or (z) if
approved, authorized or ratified in writing by Required Lenders or all Lenders,
as applicable, under Section 12.10;

 

(ii)       to subordinate any Lien on any Property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.2;

 

(iii)       to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents; and

 

(iv)       to take any other action with respect to the Collateral that is
permitted or required under the Intercreditor Agreement.

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 11.9.

 

(b)       Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Obligated Party in connection therewith, nor shall Administrative Agent
be responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

Section 11.10 Bank Product Agreements. No Bank Product Provider who obtains the
benefits of Section 10.3, any Guaranties or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder, under any other Loan Document or the Intercreditor Agreement or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, wavier or
modification of the provisions hereof or of the Guaranty or any Security
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents and the Intercreditor Agreement.
Notwithstanding any other provision of this Article 11 to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations unless Administrative Agent has received written notice of such Bank
Product Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Bank Product Provider.
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations arising under Bank Product Agreements upon termination of the
Aggregate Commitments and payment in full of all Obligations under the Loan
Documents (other than contingent indemnification obligations) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to Administrative Agent and L/C Issuer
shall have been made).

 

CREDIT AGREEMENT - Page 91 

 

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.1 Expenses.

 

(a)       Borrower hereby agrees to pay on demand: (i) all reasonable
out-of-pocket and documented costs and expenses of Administrative Agent, L/C
Issuer, and their Related Parties in connection with the preparation,
negotiation, execution, and delivery of this Agreement, the other Loan
Documents, the Intercreditor Agreement and any and all amendments,
modifications, renewals, extensions, supplements, waivers, consents and
ratifications thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for
Administrative Agent, L/C Issuer, and their Related Parties, and all title due
diligence and review expenses, Oil and Gas Properties evaluation and engineering
expenses, expenses associated with the investigation of any matters relating to
the transactions contemplated hereby and the satisfaction of the conditions set
forth herein, the giving of oral or written opinions or advice incident to this
transaction, and the consummation of the transactions contemplated hereby;
(ii) all documented out-of-pocket costs and expenses of Administrative Agent,
L/C Issuer, and each Lender in connection with any Default and the enforcement
of this Agreement, any other Loan Document or the Intercreditor Agreement,
including, without limitation, court costs and the fees and expenses of legal
counsel, advisors, consultants, engineers, experts and auditors for
Administrative Agent, L/C Issuer, and each Lender; (iii) all costs and expenses
incurred by L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; (iv) all
transfer, stamp, documentary, or other similar taxes, assessments, or charges
levied by any Governmental Authority in respect of this Agreement, any of the
other Loan Documents or the Intercreditor Agreement; (v) all costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any Lien contemplated by this
Agreement, any other Loan Document or the Intercreditor Agreement; and (vi) all
other documented out-of-pocket costs and expenses incurred by Administrative
Agent, L/C Issuer, and any Lender in connection with this Agreement, any other
Loan Document or the Intercreditor Agreement, any litigation, dispute, suit,
proceeding or action, the enforcement of its rights and remedies, and the
protection of its interests in bankruptcy, insolvency or other legal
proceedings, including, without limitation, all documented out-of-pocket costs,
expenses, and other charges incurred in connection with evaluating, observing,
collecting, examining, auditing, appraising, selling, liquidating, or otherwise
disposing of the Collateral or other assets of Borrower. Borrower shall be
responsible for all expenses described in this clause (a) whether or not any
Credit Extension is ever made. Any amount to be paid under this Section 12.1
shall be a demand obligation owing by Borrower and if not paid within 30 days of
demand shall bear interest, to the extent not prohibited by and not in violation
of applicable Law, from the date of expenditure until paid at a rate per annum
equal to the Default Interest Rate. The obligations of Borrower under this
Section 12.1 shall survive payment of the Notes and other Obligations hereunder
and the assignment of any right hereunder.

 

CREDIT AGREEMENT - Page 92 

 

 

(b)       To the extent that Borrower for any reason fails to indefeasibly pay
any amount required under Section 12.1(a) or Section 12.2 to be paid by it to
Administrative Agent or L/C Issuer (or any sub-agent thereof) or any Related
Party of Administrative Agent or L/C Issuer (or any sub-agent thereof), each
Lender severally agrees to pay to Administrative Agent or L/C Issuer (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent or L/C
Issuer (or any such sub-agent) or against any Related Party of Administrative
Agent or L/C Issuer (or any sub-agent thereof) acting for Administrative Agent
or L/C Issuer (or any such sub-agent) in connection with such capacity. EACH
LENDER ACKNOWLEDGES THAT SUCH PAYMENTS MAY BE IN RESPECT OF LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE
SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF THE PERSON
(OR THE REPRESENTATIVES OF THE PERSON) TO WHOM SUCH PAYMENTS ARE TO BE MADE.

 

Section 12.2 INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT, L/C
ISSUER, EACH LENDER AND EACH RELATED PARTY THEREOF (EACH, AN “INDEMNIFIED
PARTY”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING THE DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNIFIED PARTY) TO WHICH ANY OF THEM MAY BECOME
SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS OR THE INTERCREDITOR AGREEMENT, (B) ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR THE INTERCREDITOR AGREEMENT,
(C) ANY BREACH BY BORROWER OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER
AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS OR THE INTERCREDITOR AGREEMENT,
(D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF
ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE
PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER
OBLIGATED PARTY, (E) ANY LOAN OR LETTER OF CREDIT UNDER THIS AGREEMENT OR USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY L/C ISSUER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT) OR (F) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL BE INDEMNIFIED
FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING THE
DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNIFIED PARTY) ARISING OUT OF OR RESULTING FROM THE SOLE, CONTRIBUTORY,
COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF SUCH PERSON (OR THE
REPRESENTATIVES OF SUCH PERSON), provided that such indemnity shall not, as to
any Indemnified Party, be available to the extent that such losses, liabilities,
claims, damages, penalties, judgments, disbursements, costs and expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party. Any amount to be paid under this Section 12.2 shall be a
demand obligation owing by Borrower and if not paid within 10 days of demand
shall bear interest, to the extent not prohibited by and not in violation of
applicable Law, from the date of expenditure until paid at a rate per annum
equal to the Default Interest Rate. The obligations of Borrower under this
Section 12.2 shall survive payment of the Notes and other Obligations hereunder
and the assignment of any right hereunder.

 

CREDIT AGREEMENT - Page 93 

 

 

Section 12.3 Limitation of Liability. No party hereto or any Related Party of
any party hereto, shall assert, and each such Person hereby waives, any claim
against any other party hereto and their Related Parties for any special,
indirect, consequential or punitive damages in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Intercreditor Agreement, or any of the transactions contemplated by this
Agreement, any of the other Loan Documents or the Intercreditor Agreement.

 

Section 12.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent, any
Lender or L/C Issuer shall have the right to act exclusively in the interest of
Administrative Agent or such Lender or L/C Issuer and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to Borrower or any of Borrower’s equity holders,
Affiliates, officers, employees, attorneys, agents, or any other Person.

 

Section 12.5 Lenders Not Fiduciary. The relationship between Borrower and
Administrative Agent, Arranger, each Lender, and L/C Issuer is solely that of
debtor and creditor, and none of Administrative Agent, Arranger, any Lender, or
L/C Issuer has any fiduciary or other special relationship with Borrower, and no
term or condition of any of the Loan Documents or the Intercreditor Agreement
shall be construed so as to deem the relationship between Borrower and
Administrative Agent, Arranger each Lender, and L/C Issuer to be other than that
of debtor and creditor.

 

Section 12.6 Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Administrative Agent or
Lenders or L/C Issuer. Borrower therefore agrees that Administrative Agent, any
Lender, or L/C Issuer, if Administrative Agent or such Lender, or L/C Issuer, so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

Section 12.7 No Waiver; Cumulative Remedies. No failure on the part of an
Obligated Party, Administrative Agent, any Lender, or L/C Issuer to exercise,
and no delay in exercising, and no course of dealing with respect to, any right,
remedy, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, remedy, power, or privilege. The rights and
remedies provided for in this Agreement, the other Loan Documents and the
Intercreditor Agreement are cumulative and not exclusive of any rights and
remedies provided by Law.

 

CREDIT AGREEMENT - Page 94 

 

 

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or the Intercreditor Agreement, the authority to enforce rights and
remedies hereunder and under the other Loan Documents and the Intercreditor
Agreement against the Obligated Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.2 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents and the Intercreditor Agreement, (b) any Lender from
exercising setoff rights in accordance with Section 4.3 (subject to the terms of
Section 12.23), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Obligated Party under any Debtor Relief Law; and provided, further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to Administrative Agent pursuant to Section 10.2 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 12.23, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

Section 12.8 Successors and Assigns.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or transfer any of its rights, duties, or obligations under this
Agreement, the other Loan Documents or the Intercreditor Agreement without the
prior written consent of Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 12.8(b), (ii) by
way of participation in accordance with the provisions of Section 12.8(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 12.8(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 12.8(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)       Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in Section 12.8(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in
Section 12.8(b)(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding hereunder) or, if the Commitment is not then
in effect, the Outstanding Amount of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

CREDIT AGREEMENT - Page 95 

 

 

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.8(b)(i)(B) and, in addition: (A) the
consent of Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within 5 Business Days after having
received notice thereof; (B) the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of any Commitment or Loans if such assignment is to a Person that is not
a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, and (C) the consent of L/C Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of any Commitment or Loans if such assignment is to a Person that is not
a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

 

(v)       No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party or (B) any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (B).

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by such Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to: (A) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to Administrative Agent
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

CREDIT AGREEMENT - Page 96 

 

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 12.8(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 12.1 and Section 12.2 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any party hereunder
arising from that Lenders’ having been a Defaulting Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.8(d). Upon the consummation of any assignment
pursuant to this Section 12.8(b), if requested by the transferor or transferee
Lender, the transferor Lender, Administrative Agent and Borrower shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender (if applicable) and new Notes or, as appropriate, replacement Notes, are
issued to the assignee.

 

(c)       Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Dallas, Texas a copy
of each Assignment and Assumption delivered to it and a Register. The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, but subject to the prior written consent of Administrative
Agent, sell participations to a Participant in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, Administrative Agent, and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.1(b)
without regard to the existence of any participation.

 

CREDIT AGREEMENT - Page 97 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.10 which
requires the consent of all Lenders and affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.4 and 3.5 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(g) (it being understood that the documentation
required under Section 3.4(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 4.3 as though it were a Lender; provided
that such Participant agrees to pay to Administrative Agent any amount set-off
for application to the Obligations under the Loan Documents as required pursuant
to Section 4.3; provided further that such Participant agrees to be subject to
Section 12.23 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a Participant Register; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)       Dissemination of Information. Borrower and each other Obligated Party
authorizes Administrative Agent and each Lender to disclose to any actual or
prospective purchaser, assignee or other recipient of a Lender’s Commitment, any
and all information in Administrative Agent’s or such Lender’s possession
concerning Borrower, the other Obligated Parties and their respective
Affiliates.

 

Section 12.9 Survival. All representations and warranties made in this
Agreement, any other Loan Document or the Intercreditor Agreement or in any
document, statement, or certificate furnished in connection with this Agreement
shall survive the execution and delivery of this Agreement, the other Loan
Documents and the Intercreditor Agreement, and no investigation by
Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of Administrative Agent or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under
Sections 12.1 and 12.2 shall survive repayment of the Obligations and
termination of the Aggregate Commitments.

 

CREDIT AGREEMENT - Page 98 

 

 

Section 12.10 Amendment. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party (other than the Issuer Documents) may be
amended or waived only by an instrument in writing signed by Required Lenders
(or by Administrative Agent with the consent of Required Lenders) and Borrower
and acknowledged by Administrative Agent; provided, however, that no such
amendment or waiver shall:

 

(a)       waive any condition set forth in Section 5.1 (other than Sections
5.1(q) and 5.1(w)), without the written consent of each Lender;

 

(b)       extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) without the written consent of
such Lender;

 

(c)       postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayment) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Interest Rate or to waive any obligation of Borrower to
pay interest at such rate;

 

(e)       change any provision of this Section 12.10 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(f)       change Section 10.3 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;

 

(g)       release any material Guaranty or all or substantially all of the
Collateral (in each case, except as provided herein) without the written consent
of each Lender; or

 

(h)       increase the Borrowing Base or modify the provisions of Section 2.9(d)
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and (ii)
no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to Lenders required above, affect the rights or
duties of Administrative Agent under this Agreement or any other Loan Document.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. For the avoidance
of doubt, a Defaulting Lender shall not have the right to approve or disapprove
any decrease or reaffirmation of the Borrowing Base.

 

CREDIT AGREEMENT - Page 99 

 

 

Section 12.11 Notices.

 

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 12.11(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as set
forth on Schedule 12.11. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in Section 12.11(b) shall be effective as provided in
Section 12.11(b).

 

(b)       Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under Article 2 by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such facsimile, email or other electronic communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)       Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto, Schedule 12.11 shall be deemed to be amended by each such
change, and Administrative Agent is authorized, in its discretion, from time to
time to reflect each such change in an amended Schedule 12.11 provided by
Administrative Agent to each party hereto.

 

CREDIT AGREEMENT - Page 100 

 

 

(d)       Platform.

 

(i)       Borrower agrees that Administrative Agent may, but shall not be
obligated to, make the Communications available to the Lenders or L/C Issuer by
posting the Communications on the Platform.

 

(ii)       The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent Parties have any liability to Borrower,
any Lender or any other Person for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of communications through the
Platform.

 

(iii)       Borrower and each other Obligated Party (by its, his or her
execution of a Loan Document) hereby authorizes Administrative Agent, each
Lender, and their respective counsel and agents to communicate and transfer
documents and other information (including confidential information) concerning
this transaction or Borrower or any other Obligated Party and the business
affairs of Borrower and such other Obligated Parties via the internet or other
electronic communication without regard to the lack of security of such
communications.

 

Section 12.12 Governing Law; Venue; Service of Process.

 

(a)       Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of Texas (without
reference to applicable rules of conflicts of Laws), except to the extent the
Laws of any jurisdiction where Collateral is located require application of such
Laws with respect to such Collateral.

 

(b)       Jurisdiction. Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against Administrative Agent, any Lender, L/C Issuer, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto in any forum other than
the courts of the State of Texas sitting in Dallas County, and of the United
States District Court of the Northern District of Texas, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Texas State court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or in any other Loan Document shall affect any
right that Administrative Agent, any Lender or L/C Issuer may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Borrower or its Properties in the courts of any jurisdiction.

 

CREDIT AGREEMENT - Page 101 

 

 

(c)       Waiver of Venue. Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)       Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 12.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

 

Section 12.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.14 Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision held to be invalid or
illegal. Furthermore, in lieu of such invalid or unenforceable provision, such
court shall substitute as a part of this Agreement or the other Loan Documents a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

Section 12.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 

Section 12.16 Construction. Borrower, Administrative Agent and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement, the other
Loan Documents and the Intercreditor Agreement with its legal counsel and that
this Agreement, the other Loan Documents and the Intercreditor Agreement shall
be construed as if jointly drafted by Borrower, Administrative Agent, each
Lender and each other Person party thereto.

 

Section 12.17 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

 

Section 12.18 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.

 

CREDIT AGREEMENT - Page 102 

 

 

Section 12.19 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of Borrower, Administrative Agent and each Lender at all
times to comply strictly with the applicable Law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Note, any Loan
Document, and the Related Indebtedness (or applicable United States federal Law
to the extent that it permits any Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under applicable Law). If the
applicable Law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to any
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and any Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (b) contracted for, charged,
taken, reserved or received by reason of Administrative Agent’s or any Lender’s
exercise of the option to accelerate the maturity of any Note and/or the Related
Indebtedness, or (c) Borrower will have paid or Administrative Agent or any
Lender will have received by reason of any voluntary prepayment by Borrower of
any Note and/or the Related Indebtedness, then it is Borrower’s, Administrative
Agent’s and Lenders’ express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Administrative Agent or any
Lender shall be credited on the principal balance of any Note and/or the Related
Indebtedness (or, if any Note and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of any Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note or Related
Indebtedness has been paid in full before the end of the stated term thereof,
then Borrower, Administrative Agent and each Lender agree that Administrative
Agent or any Lender, as applicable, shall, with reasonable promptness after
Administrative Agent or such Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Rate, either refund
such excess interest to Borrower and/or credit such excess interest against such
Note and/or any Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. Borrower hereby agrees that as a condition precedent to
any claim seeking usury penalties against Administrative Agent or any Lender,
Borrower will provide written notice to Administrative Agent or such Lender,
advising Administrative Agent or such Lender in reasonable detail of the nature
and amount of the violation, and Administrative Agent or such Lender shall have
60 days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Note to which the alleged violation relates and/or
the Related Indebtedness then owing by Borrower to Administrative Agent or such
Lender. All sums contracted for, charged, taken, reserved or received by
Administrative Agent or any Lender for the use, forbearance or detention of any
debt evidenced by any Note and/or the Related Indebtedness shall, to the extent
permitted by applicable Law, be amortized or spread, using the actuarial method,
throughout the stated term of such Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Note and/or the Related
Indebtedness does not exceed the Maximum Rate from time to time in effect and
applicable to such Note and/or the Related Indebtedness for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Notes and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Administrative Agent
or any Lender to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

 

CREDIT AGREEMENT - Page 103 

 

 

Section 12.20 Ceiling Election. To the extent that any Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Rate payable on
any Note and/or any other portion of the Obligations under the Loan Documents,
such Lender will utilize the weekly ceiling from time to time in effect as
provided in such Chapter 303. To the extent United States federal Law permits
any Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas Law, such Lender will rely on United States federal
Law instead of such Chapter 303 for the purpose of determining the Maximum Rate.
Additionally, to the extent permitted by applicable Law now or hereafter in
effect, any Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Rate under such Chapter 303 or under other
applicable Law by giving notice, if required, to Borrower as provided by
applicable Law now or hereafter in effect.

 

Section 12.21 USA Patriot Act Notice. Administrative Agent and each Lender
hereby notify Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies Borrower
and each other Obligated Party, which information includes the name and address
of Borrower and each other Obligated Party and other information that will allow
Administrative Agent and such Lender to identify Borrower and each other
Obligated Party in accordance with the Patriot Act.

 

Section 12.22 Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and in
Section 12.10.

 

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by Administrative Agent from a Defaulting
Lender shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to L/C Issuer
hereunder; third, to Cash Collateralize L/C Issuer’s Fronting Exposure, if any,
with respect to such Defaulting Lender in accordance with Section 2.6; fourth,
as Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize L/C Issuer’s
future Fronting Exposure, if any, with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.6; sixth, to the payment of any amounts owing to Lenders or L/C
Issuer as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (A) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (B) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by Lenders pro rata in accordance with the Aggregate Commitments under the
Facility without giving effect to Section 12.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 12.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

CREDIT AGREEMENT - Page 104 

 

 

(iii)       Certain Fees.

 

(A)       No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.3(b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)       Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.6.

 

(C)       With respect to any fee payable under Section 2.3(b) or Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (a)(iv) below,
(y) pay to L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

CREDIT AGREEMENT - Page 105 

 

 

(v)       Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.6.

 

(b)       Defaulting Lender Cure. If Borrower, Administrative Agent, and L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by Lenders in accordance with their Applicable Percentages (without giving
effect to Section 12.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 12.23 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or other obligations
hereunder, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall:

 

(a)       notify Administrative Agent of such fact; and

 

(b)       purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)       if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii)       the provisions of this Section 12.23 shall not be construed to apply
to: (A) any payment made by or on behalf of Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender); or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or participant, other than an assignment to Borrower or any Affiliate
thereof (as to which the provisions of this Section 12.23 shall apply).

 

CREDIT AGREEMENT - Page 106 

 

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

Section 12.24 Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 12.25 Confidentiality. Each of Administrative Agent, L/C Issuer, and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) or any Governmental Authority,
quasi-Governmental Authority or legislative committee, (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, any other Loan Document or
the Intercreditor Agreement, (e) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the Intercreditor Agreement or any
suit, action or proceeding relating to this Agreement, any other Loan Document
or the Intercreditor Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to its being under a duty of confidentiality no less
restrictive than this Section 12.25, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its Related Parties) to any Hedging Agreement relating to Borrower and its
obligations, (iii) any actual or prospective purchaser of a Lender or its
holding company, (iv) any rating agency or any similar organization in
connection with the rating of Borrower or the Facility or (v) the CUSIP Service
Bureau or any similar organization in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility, (g) with the consent
of Borrower, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.25 or
(ii) becomes available to Administrative Agent, L/C Issuer, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower or a Subsidiary which is not actually known by Administrative Agent,
L/C Issuer, any Lender or any of their respective Affiliates to be bound by a
contractual, legal or fiduciary obligation of confidentiality to the Borrower or
its Subsidiaries with respect to such information. In addition, Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to Administrative Agent
and the Lenders in connection with the administration of this Agreement, the
other Loan Documents, and the Aggregate Commitments. For purposes of this
Section 12.25, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to Administrative
Agent, L/C Issuer, or any Lender on a nonconfidential basis prior to disclosure
by Borrower or a Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section 12.25 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

CREDIT AGREEMENT - Page 107 

 

 

Section 12.26 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

Section 12.27 Intercreditor Agreement. In the event of a conflict between the
provisions of any of the Loan Documents and the provisions of the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

Section 12.28 NOTICE OF FINAL AGREEMENT. THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE INTERCREDITOR AGREEMENT REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



CREDIT AGREEMENT - Page 108 

 

 

EXECUTED to be effective as of the date first written above.



 

  BORROWER:       CARBON NATURAL GAS COMPANY           By:     Name:      
Title:  

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT - Signature Page [Borrower]

 



 

 



  ADMINISTRATIVE AGENT:       LEGACYTEXAS BANK       By:         Alison White  
  Senior Vice President         LENDERS:         LEGACYTEXAS BANK         By:
                  Alison White     Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



CREDIT AGREEMENT - Signature Page [Administrative Agent and Lenders]



 

 

 





 

SCHEDULE 2.1

 

Commitments and Applicable Percentages

 

Lender  Commitment  

Applicable

Percentage

  LegacyTexas Bank  $100,000,000    100.000000000%             Total: 
$100,000,000    100.000000000%

 

 

SCHEDULE 2.1 – Page 1

 

 

 

 

SCHEDULE 6.5

 

Litigation and Judgments

 

None.

 

 

SCHEDULE 6.5 – Page 1 

 

 

 

 

SCHEDULE 6.6(b)

 

Oil and Gas Properties

 

Subject to Confidential Treatment Status

 

 

SCHEDULE 6.6(b) – Page 1 

 

 

 

 

SCHEDULE 6.13

 

Subsidiaries

 

Subsidiary  Jurisdiction of Incorporation or
Organization  Borrower’s Ownership
Interest  Nytis Exploration (USA) Inc.  Delaware   100% Nytis Exploration
Company, LLC  Delaware   97.5%

 

 

SCHEDULE 6.13 – Page 1

 

 

 

 

SCHEDULE 6.13(b)

 

Excluded Subsidiaries

 

Subject to Confidential Treatment Status

 

2. Other Excluded Subsidiaries:

 

   Jurisdiction of Incorporation or Organization  Nytis LLC’s Ownership
Interest     Brushy Gap Coal & Gas, Inc.  Kentucky   100%    Crawford County Gas
Gathering Company, LLC  Indiana   50%  Carbon Natural Gas Company has a 50%
interest in Crawford County Gas Gathering Company, LLC (“CCGGC”), an Indiana
limited liability company, which owns and operates pipelines and related
gathering and treating facilities.

 

 

SCHEDULE 6.13(b) – Page 1

 

 

 

 

SCHEDULE 6.18

 

Environmental Matters

 

None.

 

 

SCHEDULE 6.18 – Page 1 

 

 

 

 

SCHEDULE 6.19

 

Intellectual Property

 

None.

 

 

SCHEDULE 6.19 – Page 1

 

 

 

 

SCHEDULE 6.28

 

Material Agreements

 

1.Participation Agreement dated September 17, 2012, by and among Nytis
Exploration Company LLC, Carbon Natural Gas Company and Liberty Energy, LLC.   
2.Participation Agreement dated February 25, 2014, by and among Nytis
Exploration Company LLC, Carbon Natural Gas Company and Liberty Energy, LLC.   
3.Addendum to Participation Agreement dated February 26, 2014, by and among
Nytis Exploration Company LLC, Carbon Natural Gas Company and Liberty Energy,
LLC.    4.Amended and Restated Credit Agreement dated May 31, 2010, by and
between Nytis Exploration Company LLC and BOKF, NA, as amended. This and
associated agreements will be terminated at Closing.    5.FTS Services Agreement
by and between                                                            and
Nytis Exploration Company LLC dated July 7, 2010.    6.FTS Services Agreement by
and between                                                            and Nytis
Exploration Company LLC dated December 9, 2014 (Service Agreement 30091).   
7.FTS Services Agreement by and between
                                                           and Nytis Exploration
Company LLC dated December 9, 2014 (Service Agreement 30092).   
8.Transportation Service Agreement by and between
                                     and Nytis Exploration Company LLC dated
August 31, 2011.    9.Agreements associated with the acquisition of the EXCO
assets:

 

a.Purchase and Sale Agreement [dated October 3, 2016] by and among EXCO
Production Company (WV), LLC, BG Production Company (WV), LLC, EXCO Resources
(PA) LLC and Nytis Exploration Company LLC     b.Mineral Farmout Agreement
[dated October 3, 2016] by and among EXCO Production Company (WV), LLC, BG
Production Company (WV), LLC, EXCO Resources (PA) LLC and Nytis Exploration
Company LLC

 

10.Post-EXCO Acquisition:

 

a.FTS Services Agreement by and between
                                                           and
                                         dated August 1, 2009.     b.FTS
Services Agreement by and between
                                                            and
                                          . dated April 1, 2010.

 

11.Denver Office Lease.    12.Lexington Office Lease.

 

 

SCHEDULE 6.28 – Page 1

 

 

 

 

SCHEDULE 6.29

 

Hedging Agreements and Hedging Transactions

 

None.

 

 

SCHEDULE 6.29 – Page 1

 

 

 

 

SCHEDULE 8.1

 

Existing Debt

 

Subject to Confidential Treatment Status

 

 

SCHEDULE 8.1 – Page 1 

 

 

 

 

SCHEDULE 8.2

 

Existing Liens

 

Subject to Confidential Treatment Status

 

 

SCHEDULE 8.2 – Page 1

 

 

 

 

SCHEDULE 8.5

 

Existing Investments

 

1. Crawford County Gas Gathering Co., LLC

400 Main St., PO Box 237

Vincennes, IN 47591

FEIN: 27-3505894

Membership interest: 50.0%

Held by Nytis Exploration Company LLC

 

2.                                                      

                                                               

 

 

SCHEDULE 8.5 – Page 1

 

 

 

 

SCHEDULE 12.11

 

Notices

 

Notices under this Agreement shall be given:

 

(a)       if to Borrower, to it at 1700 Broadway, Suite 1170, Denver, Colorado
80290, Attention of
                                                                                                                      ;

 

(b)       if to Administrative Agent, to it at LegacyTexas Bank at its Principal
Office at 8411 Preston Road, Suite 600, Dallas, Texas 75225, Attention
                                                                                                                     ;

 

(c)       if to L/C Issuer, to it at LegacyTexas Bank at its Principal Office at
8411 Preston Road, Suite 600, Dallas, Texas 75225, Attention
                                                                                                                      ;
and

 

(d)       if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

 

SCHEDULE 12.11 – Page 1

 

 

 

 

EXHIBIT A

 

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit and guarantees included in such facilities), and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”); provided, however, that
for the avoidance of doubt, the Assigned Interest excludes any Hedging
Agreements and Hedging Transactions that may exist between the Assignor(s) and
Borrower or any other Obligated Party. Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:                    

 



 



1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3Select as appropriate. 4Include bracketed
language if there are either multiple Assignors or multiple Assignees.



 

 

EXHIBIT A – Assignment and Assumption – Page 1

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]:                  

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Carbon Natural Gas Company       4. Administrative Agent:
LegacyTexas Bank, as the administrative agent under the Credit Agreement      
5. Credit Agreement: $100,000,000 Credit Agreement dated as of October 3, 2016
among Borrower, the Lenders parties thereto, LegacyTexas Bank, as Administrative
Agent, and the other agents parties thereto       6. Assigned Interest[s]:  

 

Assignor[s]5  Assignee[s]6 

Aggregate Amount

of Commitment/Loans for all Lenders20

   Amount of Commitment/Loans Assigned7   Percentage Assigned of
Commitment/Loans8   CUSIP Number      $   $   %         $   $   %           $  
$   %    

 

[7. Trade Date: ______________]9  

 

 



5List each Assignor, as appropriate. 6List each Assignor, as appropriate.
7Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 8To be
completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date. 9To be added only if
the consent of Administrative Agent is required by the terms of the Credit
Agreement.

 

 

EXHIBIT A – Assignment and Assumption – Page 2 

 

 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]10         [NAME OF ASSIGNOR]           By:         Name:      
Title:             [NAME OF ASSIGNOR]           By:         Name:       Title:  
          ASSIGNEE[S]11           [NAME OF ASSIGNEE]           By:         Name:
      Title:             [NAME OF ASSIGNEE]           By:         Name:      
Title:  

 

 

 





10To be added only if the consent of Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement. 11Add additional
signature blocks as needed. Include both Fund/Pension Plan and manager making
the trade (if applicable).

 

 

EXHIBIT A – Assignment and Assumption – Page 3

 



 

 



 

[Consented to and]12 Accepted:

 

LEGACYTEXAS BANK,

as Administrative Agent

 

By:         Name:       Title:    

 

[Consented to]:13

 

[NAME OF RELEVANT PARTY]

 

By:         Name:       Title:    

 



 



12 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement. 13 To be added only if the consent of Borrower
and/or other parties (e.g. L/C Issuer) is required by the terms of the Credit
Agreement. 

 

 

EXHIBIT A – Assignment and Assumption – Page 4 

 

 

 

 

ANNEX 1

 

Standard Terms and Conditions for Assignment and Assumption

 

1. Representations and Warranties.

 

1.1       Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.       Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.8(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.8(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of Texas.

 

 

ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption – Page 1

 

 

 

 

EXHIBIT B

 

Compliance Certificate

 

FOR QUARTER/YEAR ENDED _______________________ (the “Subject Period”)    
ADMINISTRATIVE AGENT: LegacyTexas Bank     BORROWER: Carbon Natural Gas Company

 

This Compliance Certificate (this “Certificate”) is delivered under the Credit
Agreement (the “Credit Agreement”) dated as of October 3, 2016, by and among
Borrower, the Lenders from time to time party thereto and Administrative Agent.
Capitalized terms used in this Certificate shall, unless otherwise indicated,
have the meanings set forth in the Credit Agreement. The undersigned hereby
certifies to Administrative Agent and Lenders as of the date hereof that:
(a) he/she is the ___________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower; (b) he/she has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower during the Subject Period; (c) during the Subject Period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default or Event of Default currently exists
or has occurred which has not been cured or waived by Required Lenders or all
Lenders, as required by the Loan Documents; (d) the representations and
warranties of Borrower contained in Article 6 of the Credit Agreement, and any
representations and warranties of Borrower that are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Certificate, the representations and warranties contained in
Section 6.2 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1 of the Credit Agreement, including
the statements in connection with which this Certificate is delivered; (e) the
financial statements of Borrower attached to this Certificate were prepared in
accordance with GAAP, and present, on a consolidated basis, fairly and
accurately the financial condition and results of operations of Borrower and its
Subsidiaries as of the end of and for the Subject Period; (f) the update to
Schedule 6.29 attached hereto sets forth a complete and correct list of all
Hedging Agreements and Hedging Transactions in effect or to be in effect as of
the date hereof, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or values), the Hedge Termination
Value thereof, and the counterparty thereto; (g) the financial covenant analyses
and information set forth below are true and accurate on and as of the date of
this Certificate; and (h) the status of compliance by Borrower with certain
covenants of the Credit Agreement at the end of the Subject Period is as set
forth below:

 



    In Compliance as of
End of Subject Period
(Please Indicate)           1. Financial Statements and Reports              
(a)

Provide annual audited FYE financial statements within 90 days after the last
day of each fiscal year.

Yes No

 

 

EXHIBIT B – Compliance Certificate – Page 1

 



 

 

 

  In Compliance as of
End of Subject Period
(Please Indicate)             (b)

Provide quarterly financial statements within 60 days after the last day of each
fiscal quarter.

Yes No             (c) Provide other required reporting timely. Yes No          
2. Subsidiaries
None, except as listed on Schedule 6.13. Yes No         3. Debt
None, except Debt permitted by Section 8.1 of the Credit Agreement. Yes No      
  4. Liens
None, except Liens permitted by Section 8.2 of the Credit Agreement. Yes No    
    5. Acquisitions and Mergers
None, except those permitted by Section 8.3 of the Credit Agreement. Yes No    
    6. Dividends and Stock Repurchase
None, except as permitted by Section 8.4 of the Credit Agreement. (if
applicable, Dollar amount during Subject Period: $_____) Yes No         7. Loans
and Investments
None, except those permitted by Section 8.5 of the Credit Agreement. Yes No    
    8. Issuance of Equity
None, except issuances permitted by Section 8.6 of the Credit Agreement. Yes No
        9. Affiliate Transactions
None, except transactions permitted by Section 8.7 of the Credit Agreement. Yes
No         10. Dispositions of Assets
None, except Dispositions permitted by Section 8.8 of the Credit Agreement. Yes
No         11. Sale and Leaseback Transactions
None, except transactions permitted by Section 8.9 of the Credit Agreement. Yes
No         12. Prepayment of Debt
None, except prepayments permitted by Section 8.10 of the Credit Agreement. Yes
No         13. Changes in Nature of Business
None, except changes permitted by Section 8.11 of the Credit Agreement. Yes No  
      14. Environmental Protection
No activity likely to cause violations of Environmental Laws or create any
Environmental Liabilities. Yes No         15. Changes in Fiscal Year; Accounting
Practices
None, except transactions permitted by Section 8.13 of the Credit Agreement. Yes
No

 

 

EXHIBIT B – Compliance Certificate – Page 2

 

 

 

 



 

In Compliance as of
End of Subject Period
(Please Indicate)

        16. No Negative Pledge
None, except those permitted by Section 8.14 of the Credit Agreement. Yes No    
    17. Hedging Agreements, Transactions and Terminations
None, except those permitted by Section 8.17 of the Credit Agreement. Yes No    
    18. Gas Balancing Agreements and Advance Payment Contracts
None, except those permitted by Section 8.18 of the Credit Agreement. Yes No    
    19. Amendments to JOAs
None, except those permitted by Section 8.21 of the Credit Agreement. Yes No    
    20. Leverage Ratio
Maximum of 3.50 to 1.00 at end of Subject Period (defined as Debt divided by
EBITDA; calculated for the Test Period then ended).    



 

    ÷   =           Debt   EBITDAX       Yes No

  



21. Current Ratio
Minimum of 1.00 to 1.00 at end of Subject Period (defined as current assets
divided by current liabilities). Yes No

 

    ÷   =           Current Assets   Current Liabilities          

 

 

EXHIBIT B – Compliance Certificate – Page 3

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________, _____.

 

  BORROWER:         CARBON NATURAL GAS COMPANY           By:         Name:      
Title:  

 

 

EXHIBIT B – Compliance Certificate – Page 4

 

 

 

 

EXHIBIT C

 

Borrowing Request

 

Date: ___________, _____

 

To:LegacyTexas Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 3, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Carbon Natural Gas Company, a Texas
corporation (“Borrower”), the Lenders from time to time party thereto, and
LegacyTexas Bank, as Administrative Agent and L/C Issuer.

 

The undersigned hereby requests (select one):

 

  ☐ A Borrowing of Loans         ☐ A conversion or continuation of Loans        
  1. On ________________________________________ (a Business Day).            
2. In the amount of $______________________             3. Comprised
of _______________________________________       (Type of Portion requested)    
        4. For LIBOR Portion: with an Interest Period of ____ months.

 

Borrower hereby represents and warrants that the conditions specified in
Section 5.2 of the Credit Agreement shall be satisfied on and as of the date of
the requested Borrowing.

 

  BORROWER:         CARBON NATURAL GAS COMPANY           By:         Name:      
Title:  

 

 

EXHIBIT C – Borrowing Request – Page Solo

 

 

 

 

EXHIBIT D

 

Note

 

  ____________, 20___

 

FOR VALUE RECEIVED, Carbon Natural Gas Company, a Texas corporation
(“Borrower”), hereby promises to pay to the order of
_______________________________ (“Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the principal amount of each Loan
or so much thereof as may be advanced by Lender (in its capacity as Lender) from
time to time to or for the benefit or account of Borrower under that certain
Credit Agreement, dated as of October 3, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the lenders from time to time party thereto, and LegacyTexas
Bank, as Administrative Agent (in such capacity, “Administrative Agent”) and L/C
Issuer.

 

Borrower promises to pay interest on the unpaid principal amount of this Note
from the date hereof until the Loans made by Lender are paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to Administrative Agent for the
account of Lender in Dollars in immediately available funds at Administrative
Agent’s Principal Office. If any amount is not paid in full when due hereunder,
then such unpaid amount shall bear interest, to be paid upon demand, from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Loans
made by Lender shall be evidenced by an account maintained by Lender in the
ordinary course of business. Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows]

 

EXHIBIT D – Note – Page 1

 



 

 

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

  BORROWER:           CARBON NATURAL GAS COMPANY           By:         Name:    
  Title:  

 

 

EXHIBIT D – Note – Page 2

 

 

 

 

EXHIBIT E-1

 

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Carbon Natural Gas Company, a Texas corporation (“Borrower”),
LegacyTexas Bank, as Administrative Agent and L/C Issuer, and each Lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:         Name:                         Title:             Date:
______________ ____, 20__  

 

 

EXHIBIT E – U.S. Tax Compliance Certificate – Page 1

 



 

 



 

EXHIBIT E-2

 

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Carbon Natural Gas Company, a Texas corporation (“Borrower”),
LegacyTexas Bank, as Administrative Agent and L/C Issuer, and each Lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] 

 



By:         Name:                         Title:             Date:
______________ ____, 20__  

 

 

EXHIBIT E – U.S. Tax Compliance Certificate – Page 2 

 

 

 

 

EXHIBIT E-3

 

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Carbon Natural Gas Company, a Texas corporation (“Borrower”),
LegacyTexas Bank, as Administrative Agent and L/C Issuer, and each Lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 



By:         Name:                         Title:             Date:
______________ ____, 20__  

 

 

EXHIBIT E – U.S. Tax Compliance Certificate – Page 3 

 

 

 

 

EXHIBIT E-4

 

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 3, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Carbon Natural Gas Company, a Texas corporation (“Borrower”),
LegacyTexas Bank, as Administrative Agent and L/C Issuer, and each Lender from
time to time party thereto.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:         Name:                         Title:             Date:
______________ ____, 20__  

 

 

EXHIBIT E – U.S. Tax Compliance Certificate – Page 4 

 

 

 

 

EXHIBIT F

 

Form of Borrowing Base Adjustment Letter

 

As of __________, 201__

 

Carbon Natural Gas Company

____________________

____________________

 

Re: Adjustment of Borrowing Base

 

Ladies and Gentlemen:

 

We refer to that certain Credit Agreement, dated as of October 3, 2016 (as
amended from time to time, the “Credit Agreement”) among Carbon Natural Gas
Company, a Texas corporation (“Borrower”), the financial institutions from time
to time party thereto (the “Lenders”), and LegacyTexas Bank, as administrative
agent for the Lenders (“Administrative Agent”). The defined terms used in this
letter have the same meanings as are provided therefor in the Credit Agreement.

 

This letter will confirm our agreements with respect to the Borrowing Base:

 

(a)[Increase][Decrease][Reaffirmation] of Borrowing Base. Effective as of the
date hereof [and subject to the payment of the fee described below], the
Borrowing Base is hereby [[increased][decreased] from [$__________] to
[$__________]][reaffirmed at $__________]. The foregoing adjustment of the
Borrowing Base is a periodic redetermination of the Borrowing Base under Section
2.9(b) of the Credit Agreement.     (b)[Borrowing Base Increase Fee. The
incremental increase in the Borrowing Base is $__________. As a condition to the
increase in the Borrowing Base set forth above, Borrower will pay the Lenders a
fee of $__________ for such incremental increase (_____% of $__________), to be
shared among the Lenders in accordance with their Applicable Percentages.]    
(c)Determination Date. The Borrowing Base as adjusted will remain in effect
until __________, 201__, which is the date of the next periodic redetermination
of the Borrowing Base, unless otherwise adjusted pursuant to the provisions of
Section 2.9 of the Credit Agreement.

 

The agreements set forth herein are limited precisely as written and shall not
be deemed (a) to be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Loan Documents, or (b) to prejudice any
right or rights which Administrative Agent or the Lenders may now have or may
have in the future under or in connection with the Loan Documents. This letter
constitutes a Loan Document under the Credit Agreement.

 

The failure by Administrative Agent and the Lenders to exercise available rights
and remedies is not intended (a) to operate as a waiver of rights and remedies
except as expressly herein provided, and (b) to indicate any agreement on the
part of Administrative Agent and the Lenders to waive their rights and remedies
in the future. Administrative Agent and the Lenders are not obligated in any way
with respect to future dealings between them and Borrower, except as set forth
in the presently existing Loan Documents.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

 

EXHIBIT F – Borrowing Base Adjustment Letter – Page 1 

 

 

 

 

Kindly sign and return the enclosed counterpart of this letter.

 

  Very truly yours,       LEGACYTEXAS BANK   as Administrative Agent and as a
Lender         By:                 Name:     Title:  

 

 

EXHIBIT F – Form of Borrowing Base Adjustment Letter – Signature Page

 



 

 

 



AGREED AND ACCEPTED:

as of __________, 201__

 

CARBON NATURAL GAS COMPANY,

as Borrower

 

By:     Name:     Title:    

 

 

EXHIBIT F – Form of Borrowing Base Adjustment Letter – Signature Page

 



 

 